 

--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
 
Exhibit 10.2
 


OHIO DEPARTMENT OF JOB AND FAMILY SERVICES


OHIO MEDICAL ASSISTANCE PROVIDER AGREEMENT
FOR MANAGED CARE PLAN
ABD ELIGIBLE POPULATION


This provider agreement is entered into this first day of July, 2007, at
Columbus, Franklin County, Ohio, between the State of Ohio, Department of Job
and Family Services, (hereinafter referred to as ODJFS) whose principal offices
are located in the City of Columbus, County of Franklin, State of Ohio, and
WellCare of Ohio, Inc, Managed Care Plan (hereinafter referred to as MCP), an
Ohio for-profit corporation, whose principal office is located in the city of
Beechwood, County of Cuyahoga, State of Ohio.


MCP is licensed as a Health Insuring Corporation by the State of Ohio,
Department of Insurance (hereinafter referred to as ODI), pursuant to Chapter
1751. of the Ohio Revised Code and is organized and agrees to operate as
prescribed by Chapter 5101:3-26 of the Ohio Administrative Code (hereinafter
referred to as OAC), and other applicable portions of the OAC as amended from
time to time.


MCP is an entity eligible to enter into a provider agreement in accordance with
42 CFR 438.6 and is engaged in the business of providing prepaid comprehensive
health care services as defined in 42 CFR 438.2 through the managed care program
for the Aged, Blind or Disabled (ABD) eligible population described in OAC rule
5101:3-26-02 (B).


ODJFS, as the single state agency designated to administer the Medicaid program
under Section 5111.02 of the Ohio Revised Code and Title XIX of the Social
Security Act, desires to obtain MCP services for the benefit of certain Medicaid
recipients.  In so doing, MCP has provided and will continue to provide proof of
MCP's capability to provide quality services, efficiently, effectively and
economically during the term of this agreement.



--------------------------------------------------------------------------------

   


This provider agreement is a contract between ODJFS and the undersigned Managed
Care Plan (MCP), provider of medical assistance, pursuant to the federal
contracting provisions of 42 CFR 434.6 and 438.6 in which the MCP agrees to
provide comprehensive medical services through the managed care program as
provided in Chapter 5101:3-26 of the Ohio Administrative Code, assuming the risk
of loss, and complying with applicable state statutes, Ohio Administrative Code,
and Federal statutes,  rules, regulations and other requirements, including but
not limited to title VI of the Civil Rights Act of 1964; title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973; and the
Americans with Disabilities Act.


ARTICLE I  -  GENERAL


A.
ODJFS enters into this Agreement in reliance upon MCP’s representations that it
has the necessary expertise and experience to perform its obligations hereunder,
and MCP warrants that it does possess the necessary expertise and experience.



B.
MCP agrees to report to the Chief of Bureau of Managed Health Care (hereinafter
referred to as BMHC) or his or her designee as necessary to assure understanding
of the responsibilities and satisfactory compliance with this provider
agreement.



C.
MCP agrees to furnish its support staff and services as necessary for the
satisfactory performance of the services as enumerated in this provider
agreement.



D.
ODJFS may, from time to time as it deems appropriate, communicate specific
instructions and requests to MCP concerning the performance of the services
described in this provider agreement.  Upon such notice and within the
designated time frame after receipt of instructions, MCP shall comply with such
instructions and fulfill such requests to the satisfaction of the
department.  It is expressly understood by the parties that these instructions
and requests are for the sole purpose of performing the specific tasks requested
to ensure satisfactory completion of the services described in this provider
agreement, and are not intended to amend or alter this provider agreement or any
part thereof.



E.
If the MCP previously had a provider agreement with the ODJFS and the provider
agreement terminated more than two years prior to the effective date of any new
provider agreement, such MCP will be considered a new plan in its first year of
operation with the Ohio Medicaid managed care program.



ARTICLE II  -  TIME OF PERFORMANCE


A.
Upon approval by the Director of ODJFS this provider agreement shall be in
effect from the date entered through June 30, 2008, unless this provider
agreement is suspended or terminated pursuant to Article VIII prior to the
termination date, or otherwise amended pursuant to Article IX.



B.
It is expressly agreed by the parties that none of the rights, duties and
obligations herein




--------------------------------------------------------------------------------

     


 
shall be binding on either party if award of this Agreement would be contrary to
the terms of Ohio Revised Code (“O.R.C.”) Section 3517.13, O.R.C. Section
127.16, or O.R.C. Chapter 102.



ARTICLE III  -  REIMBURSEMENT


A.
ODJFS will reimburse MCP in accordance with rule 5101:3-26-09 of the Ohio
Administrative Code and the appropriate appendices of this provider agreement.



ARTICLE IV  -  RELATIONSHIP OF PARTIES


A.
ODJFS and MCP agree that, during the term of this Agreement, MCP shall be
engaged by ODJFS solely on an independent contractor basis, and neither MCP nor
its personnel shall, at any time or for any purpose, be considered as agents,
servants or employees of ODJFS or the State of Ohio. MCP shall therefore be
responsible for all MCP’s business expenses, including, but not limited to,
employee’s wages and salaries, insurance of every type and description, and all
business and personal taxes, including income and Social Security taxes and
contributions for Workers’ Compensation and Unemployment Compensation coverage,
if any.



B.
MCP agrees to comply with all applicable federal, state and local laws in the
conduct of the work hereunder.



C.
 
While MCP shall be required to render services described hereunder for ODJFS
duringthe term of this Agreement, nothing herein shall be construed to imply, by
reason ofMCP’s engagement hereunder on an independent contractor basis, that
ODJFS shall have or may exercise any right of control over MCP with regard to
the manner or method of MCP’s performance of services hereunder. The management
of the work, including the exclusive right to control or direct the manner or
means by which the work is performed, remains with MCP.  ODJFS retains the right
to ensure that MCP's work is in conformity with the terms and conditions of this
Agreement.



D.
Except as expressly provided herein, neither party shall have the right to bind
or obligate the other party in any manner without the  other party’s prior
written consent.



ARTICLE V  -  CONFLICT OF INTEREST; ETHICS LAWS


A.
In accordance with the safeguards specified in section 27 of the Office of
Federal Procurement Policy Act (41 U.S.C. 423) and other applicable federal
requirements, no officer, member or employee of MCP, the Chief of BMHC, or other
ODJFS employee who exercises any functions or responsibilities in connection
with the review or approval of this provider agreement or provision of services
under this provider agreement shall, prior to the completion of such services or
reimbursement, acquire any interest, personal or otherwise, direct or indirect,
which is incompatible or in conflict with, or would compromise in any manner or
degree the discharge and fulfillment of his or her functions and
responsibilities with respect to the carrying out of such services.  For
purposes of this




--------------------------------------------------------------------------------

 


 
article, "members" does not include individuals whose sole connection with MCP
is the receipt of services through a health care program offered by MCP.



B.
MCP represents, warrants, and certifies that it and its employees engaged in the
administration or performance of this Agreement are knowledgeable of and
understand the Ohio Ethics and Conflicts of Interest laws and Executive Order
2007-01S.  MCP further represents, warrants, and certifies that neither MCP nor
any of its employees will do any act that is inconsistent with such laws and
Executive Order.  The Governor’s Executive Orders may be found by accessing the
following
website:  http://governor.ohio.gov/GovernorsOffice/ExecutiveOrdersDirectives/tabid/105/Default.aspx.



C.
MCP hereby covenants that MCP, its officers, members and employees of the MCP,
shall not, prior to the completion of the work under this Agreement, voluntarily
acquire any interest, personal or otherwise, direct or indirect, which is
incompatible or in conflict with or would compromise in any manner of
degree  the discharge and fulfillment of his or her functions and
responsibilities under this provider agreement.  MCP shall periodically inquire
of its officers, members and employees concerning such interests.



D.
Any such person who acquires an incompatible, compromising or conflicting
personal or business interest, on or after the effective date of this Agreement,
or who involuntarily acquires any such incompatible or conflicting personal
interest, shall immediately disclose his or her interest to ODJFS in
writing.  Thereafter, he or she shall not participate in any action affecting
the services under this provider agreement, unless ODJFS shall determine in its
sole discretion that, in the light of the personal interest disclosed, his or
her participation in any such action would not be contrary to the public
interest.  The written disclosure of such interest shall be made to:  Chief,
Bureau of Managed Health Care, ODJFS.



E.
No officer, member or employee of MCP shall promise or give to any ODJFS
employee anything of value that is of such a character as to manifest a
substantial and improper influence upon the employee with respect to his or her
duties.  No officer, member or employee of MCP shall solicit an ODJFS employee
to violate any ODJFS rule or policy relating to the conduct of the parties to
this agreement or to violate sections 102.03, 102.04, 2921.42 or 2921.43 of the
Ohio Revised Code.



F.
MCP hereby covenants that MCP, its officers, members and employees are in
compliance with section 102.04 of the Revised Code and that if MCP is required
to file a statement pursuant to 102.04(D)(2) of the Revised Code, such statement
has been filed with the ODJFS in addition to any other required filings.



ARTICLE VI  -  NONDISCRIMINATION OF EMPLOYMENT


A.
MCP agrees that in the performance of this provider agreement or in the hiring
of any employees for the performance of services under this provider agreement,
MCP shall not by reason of race, color, religion, gender, sexual orientation,
age, disability, national




--------------------------------------------------------------------------------

   


 
origin, veteran's status, health status, or ancestry, discriminate against any
citizen of this state in the employment of a person qualified and available to
perform the services to which the provider agreement relates.



B.
MCP agrees that it shall not, in any manner, discriminate against, intimidate,
or retaliate against any employee hired for the performance or services under
the provider agreement on account of race, color, religion, gender, sexual
orientation, age, disability, national origin, veteran's status, health status,
or ancestry.



C.
In addition to requirements imposed upon subcontractors in accordance with OAC
Chapter 5101:3-26, MCP agrees to hold all subcontractors and persons acting on
behalf of MCP in the performance of services under this provider agreement
responsible for adhering to the requirements of paragraphs (A) and (B) above and
shall include the requirements of paragraphs (A) and (B) above in all
subcontracts for services performed under this provider agreement, in accordance
with rule 5101:3-26-05 of the Ohio Administrative Code.



ARTICLE VII  -  RECORDS, DOCUMENTS AND INFORMATION


A.
MCP agrees that all records, documents, writings or other information produced
by MCP under this provider agreement and all records, documents, writings or
other information used by MCP in the performance of this provider agreement
shall be treated in accordance with rule 5101:3-26-06 of the Ohio Administrative
Code.  MCP must maintain an appropriate record system for services provided to
members. MCP must retain all records in accordance with 45 CFR Part 74.



B.
All information provided by MCP to ODJFS that is proprietary shall be held to be
strictly confidential by ODJFS.  Proprietary information is information which,
if made public, would put MCP at a disadvantage in the market place and trade of
which MCP is a part [see Ohio Revised Code Section 1333.61(D)].  MCP is
responsible for notifying ODJFS of the nature of the information prior to its
release to ODJFS.  Failure to provide such prior notification is deemed to be a
waiver of the proprietary nature of the information, and a waiver of any right
of MCP to proceed against ODJFS for violation of this agreement or of any
proprietary or trade secret laws.  Such failure shall also be deemed a waiver of
trade secret protection in that the MCP will have failed to make efforts that
are reasonable under the circumstances to maintain the information’s secrecy.
ODJFS reserves the right to require reasonable evidence of MCP's assertion of
the proprietary nature of any information to be provided and ODJFS will make the
final determination of whether any or all of the information identified by the
MCP is proprietary or a trade secret.  The provisions of this Article are not
self-executing.

 
C.
MCP shall not use any information, systems, or records made available to it for
any purpose other than to fulfill the duties specified in this provider
agreement.  MCP agrees to be bound by the same standards of confidentiality that
apply to the employees of the ODJFS and the State of Ohio.  The terms of this
section shall be included in any subcontracts executed by MCP for services under
this provider agreement.  MCP must




--------------------------------------------------------------------------------

   


 
implement procedures to ensure that in the process of coordinating care, each
enrollee's privacy is protected consistent with the confidentiality requirements
in 45 CFR parts 160 and 164.



ARTICLE VIII  -  SUSPENSION AND TERMINATION


A.
This provider agreement may be suspended or terminated by the department or MCP
upon written notice in accordance with the applicable rule(s) of the Ohio
Administrative Code, with termination to occur at the end of the last day of a
month.



B.
MCP, upon receipt of notice of suspension or termination, shall cease provision
of services on the suspended or terminated activities under this provider
agreement; suspend, or terminate all subcontracts relating to such suspended or
terminated activities, take all necessary or appropriate steps to limit
disbursements and minimize costs, and furnish a report, as of the date of
receipt of notice of suspension or termination describing the status of all
services under this provider agreement.



C.
In the event of suspension or termination under this Article, MCP shall be
entitled to reconciliation of reimbursements through the end of the month for
which services were provided under this provider agreement, in accordance with
the reimbursement provisions of this provider agreement.  MCP agrees to waive
any right to, and shall make no claim for, additional compensation against ODJFS
by reason of such suspension or termination.



D.
ODJFS may, in its judgment, suspend, terminate or fail to renew this provider
agreement if the MCP or MCP's subcontractors violate or fail to comply with the
provisions of this agreement or other provisions of law or regulation governing
the Medicaid program.  Where ODJFS proposes to suspend, terminate or refuse to
enter into a provider agreement, the provisions of applicable sections of the
Ohio Administrative Code with respect to ODJFS' suspension, termination or
refusal to enter into a provider agreement shall apply, including the MCP's
right to request an adjudication hearing under Chapter 119. of the Revised Code.



E.
When initiated by MCP, termination of or failure to renew the provider agreement
requires written notice to be received by ODJFS at least 75 days in advance of
the termination or renewal date, provided, however, that termination or
non-renewal must be effective at the end of the last day of a calendar
month.  In the event of non-renewal of the provider agreement with ODJFS, if MCP
is unable to provide notice to ODJFS 75 days prior to the date when the provider
agreement expires, and if, as a result of said lack of notice, ODJFS is unable
to disenroll Medicaid enrollees prior to the expiration date, then the provider
agreement shall be deemed extended for up to two calendar months beyond the
expiration date and both parties shall, for that time, continue to fulfill their
duties and obligations as set forth herein. If an MCP wishes to terminate or not
renew their provider agreement for a specific region(s), ODJFS reserves the
right to initiate a procurement process to select additional MCPs to serve
Medicaid consumers in that region(s).




--------------------------------------------------------------------------------

          


ARTICLE IX  -  AMENDMENT AND RENEWAL


A.
This writing constitutes the entire agreement between the parties with respect
to all matters herein.  This provider agreement may be amended only by a writing
signed by both parties.  Any written amendments to this provider agreement shall
be prospective in nature.



B.
This provider agreement may be renewed one or more times by a writing signed by
both parties for a period of not more than twelve months for each renewal.



C.
In the event that changes in State or Federal law, regulations, an applicable
waiver, or the terms and conditions of any applicable federal waiver, require
ODJFS to modify this agreement, ODJFS shall notify MCP regarding such changes
and this agreement shall be automatically amended to conform to such changes
without the necessity for executing written amendments pursuant to this Article
of this provider agreement.



D.
This Agreement supersedes any and all previous agreements, whether written or
oral, between the parties.



E.
A waiver by any party of any breach or default by the other party under this
Agreement shall not constitute a continuing waiver by such party of any
subsequent act in breach of or in default hereunder.



ARTICLE X  -  LIMITATION OF LIABILITY


A.
MCP agrees to indemnify and to hold ODJFS and the State of Ohio harmless and
immune from any and all claims for injury or damages resulting from the actions
or omissions of MCP or its subcontractors in the fulfillment of this provider
agreement or arising from this Agreement which are attributable to the MCP’s own
actions or omissions of those of its trustees, officers, employees,
subcontractors, suppliers, third parties utilized by MCP, or joint venturers
while acting under this Agreement.  Such claims shall include any claims made
under the Fair Labor Standards Act or under any other federal or state law
involving wages, overtime, or employment matters and any claims involving
patents, copyrights, and trademarks.  MCP shall bear all costs associated with
defending ODJFS and the State of Ohio against these claims.



B.
MCP hereby agrees to be liable for any loss of federal funds suffered by ODJFS
for enrollees resulting from specific, negligent acts or omissions of the MCP or
its subcontractors during the term of this agreement, including but not limited
to the nonperformance of the duties and obligations to which MCP has agreed
under this agreement.

 
C.
In the event that, due to circumstances not reasonably within the control of MCP
or ODJFS, a major disaster, epidemic, complete or substantial destruction of
facilities, war, riot or civil insurrection occurs, neither ODJFS nor MCP will
have any liability or obligation on account of reasonable delay in the provision
or the arrangement of covered

 



--------------------------------------------------------------------------------

      


 
services; provided that so long as MCP's certificate of authority remains in
full force and effect, MCP shall be liable for the covered services required to
be provided or arranged for in accordance with this agreement.



D.
In no event shall either party be liable to the other party for indirect,
consequential, incidental, special or punitive damages, or lost profits.



ARTICLE XI - ASSIGNMENT


A.
ODJFS will not allow the transfer of Medicaid members by one MCP to another MCP
unless this membership has been obtained as a result of an MCP selling their
entire Ohio corporation to another health plan. MCP shall not assign any
interest in this provider agreement and shall not transfer any interest in the
same (whether by assignment or novation) without the prior written approval of
ODJFS and subject to such conditions and provisions as ODJFS may deem
necessary.  Any such assignments shall be submitted for ODJFS’ review 120 days
prior to the desired effective date.  No such approval by ODJFS of any
assignment shall be deemed in any event or in any manner to provide for the
incurrence of any obligation by ODJFS in addition to the total agreed-upon
reimbursement in accordance with this agreement.



B.
MCP shall not assign any interest in subcontracts of this provider agreement and
shall not transfer any interest in the same (whether by assignment or novation)
without the prior written approval of ODJFS and subject to such conditions and
provisions as ODJFS may deem necessary.  Any such assignments of subcontracts
shall be submitted for ODJFS’ review 30 days prior to the desired effective
date.  No such approval by ODJFS of any assignment shall be deemed in any event
or in any manner to provide for the incurrence of any obligation by ODJFS in
addition to the total agreed-upon reimbursement in accordance with this
agreement.



ARTICLE XII  -  CERTIFICATION MADE BY MCP


A.
This agreement is conditioned upon the full disclosure by MCP to ODJFS of all
information required for compliance with federal regulations as requested by
ODJFS.



B.
By executing this agreement, MCP certifies that no federal funds paid to MCP
through this or any other agreement with ODJFS shall be or have been used to
lobby Congress or any federal agency in connection with a particular contract,
grant, cooperative agreement or loan.  MCP further certifies compliance with the
lobbying restrictions contained in Section 1352, Title 31 of the U.S. Code,
Section 319 of Public Law 101-121 and federal

 
regulations issued pursuant thereto and contained in 45 CFR Part 93, Federal
Register, Vol. 55, No. 38, February 26, 1990, pages 6735-6756.  If this provider
agreement exceeds $100,000, MCP has executed the Disclosure of Lobbying
Activities, Standard Form LLL, if required by federal regulations.  This
certification is material representation of fact upon which reliance was placed
when this provider agreement was entered into.



C.
By executing this agreement, MCP certifies that neither MCP nor any principals
of MCP




--------------------------------------------------------------------------------

   


 
(i.e., a director, officer, partner, or person with beneficial ownership of more
than 5% of the MCP’s equity) is presently debarred, suspended, proposed for
debarment, declared ineligible, or otherwise  excluded from participation in
transactions by any Federal  agency.  The MCP also certifies that it is not
debarred from consideration for contract awards by the Director of the
Department of Administrative Services, pursuant to either O.R.C. Section 153.02
or O.R.C. Section 125.25.  The MCP also certifies that the MCP has no
employment, consulting or any other arrangement with any such debarred or
suspended person for the provision of items or services or services that are
significant and material to the MCP’s contractual obligation with ODJFS.  This
certification is a material representation of fact upon which reliance was
placed when this provider agreement was entered into. If it is ever determined
that MCP knowingly executed this certification erroneously, then in addition to
any other remedies, this provider agreement shall be terminated pursuant to
Article VII, and ODJFS must advise the Secretary of the appropriate Federal
agency of the knowingly erroneous certification.



 D.
By executing this agreement, MCP certifies compliance with Article V as well as
agreeing to future compliance with Article V.  This certification is a material
representation of fact upon which reliance was placed when this contract was
entered into.



E.
By executing this agreement, MCP certifies compliance with the executive agency
lobbying requirements of sections 121.60 to 121.69 of the Ohio Revised Code.
This certification is a material representation of fact upon which reliance was
placed when this provider agreement was entered into.



F.
By executing this agreement, MCP certifies that MCP is not on the most recent
list established by the Secretary of State, pursuant to section 121.23 of the
Ohio Revised Code, which identifies MCP as having more than one unfair labor
practice contempt of court finding.  This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into.



G.
By executing this agreement MCP agrees not to discriminate  against individuals
who have or are participating in any work program administered by a county
Department of Job and Family Services under Chapters 5101 or 5107 of the Revised
Code.



H.
By executing this agreement, MCP certifies and affirms that, as applicable to
MCP, that no party listed or described in Division (I) or (J) of Section 3517.13
of the Ohio Revised Code who was actually in a listed position at the time of
the contribution, has made as an individual, within the two previous calendar
years, one or more contributions in excess of One Thousand and 00/100
($1,000.00) to the present Governor or to the governor’s campaign committees
during any time he/she was a candidate for office.  This certification is a
material representation of fact upon which reliance was placed when this
provider agreement was entered into.  If it is ever determined that MCP's
certification of this requirement is false or misleading, and not withstanding
any criminal or civil liabilities imposed by law, MCP shall return to ODJFS all
monies paid to MCP under this provider agreement.  The provisions of this
section shall survive the expiration or




--------------------------------------------------------------------------------

    


 
termination of this provider agreement.



I.
 
MCP agrees to refrain from promising or giving to any ODJFS employee anything
ofvalue that is of such a character as to manifest a substantial and improper
influence uponthe employee with respect to his or her duties.  MCP also agrees
that it will not solicit an ODJFS employee to violate any ODJFS rule or policy
relating to the conduct of contracting parties or to violate sections 102.03,
102.04, 2921.42 or 2921.43 of the Ohio Revised Code.



J.           By executing this agreement, MCP certifies and affirms that HHS, US
ComptrollerGeneral or representatives will have access to books, documents, etc.
of MCP.


K.           By executing this agreement, MCP agrees to comply with the false
claims recoveryrequirements of  Section 6032 of The Deficit Reduction Act of
2005 (also see Section
5111.101 of the Revised Code).


L.
MCP, its officers, employees, members, any subcontractors, and/or any
independent contractors (including all field staff) associated with this
agreement agree to comply with all applicable state and federal laws regarding a
smoke-free and drug-free workplace.  The MCP will make a good faith effort to
ensure that all MCP officers, employees, members, and subcontractors will not
purchase, transfer, use or possess illegal drugs or alcohol, or abuse
prescription drugs in any way while performing their duties under this
Agreement.



M.
 
MCP hereby represents and warrants to ODJFS that it has not provided any
materialassistance, as that term is defined in O.R.C. Section 2909.33(C), to any
organization identified by and included on the United States Department of State
Terrorist Exclusion List and that it has truthfully answered “no” to every
question on the “Declaration Regarding Material Assistance/Non-assistance to a
Terrorist Organization.”  MCP further represents and warrants that it has
provided or will provide such to ODJFS priorto execution of this Agreement.  If
these representations and warranties are found to befalse, this Agreement is
void ab initio and MCP shall immediately repay to ODJFS any funds paid under
this Agreement.



ARTICLE XIII - CONSTRUCTION


A.
This provider agreement shall be governed, construed and enforced in accordance
with the laws and regulations of the State of Ohio and appropriate federal
statutes and regulations.  The provisions of this Agreement are severable and
independent, and if any such provision shall be determined to be unenforceable,
in whole or in part, the remaining provisions and any partially enforceable
provision shall, to the extent enforceable in any jurisdiction, nevertheless be
binding and enforceable.



ARTICLE XIV - INCORPORATION BY REFERENCE


A.
Ohio Administrative Code Chapter 5101:3-26 (Appendix A) is hereby incorporated
by reference as part of this provider agreement having the full force and effect
as if specifically restated herein.




--------------------------------------------------------------------------------

     


 
B.
Appendices B through P and any additional appendices are hereby incorporated by
reference as part of this provider agreement having the full force and effect as
if specifically restated herein.



C.
In the event of inconsistence or ambiguity between the provisions of OAC Chapter
5101:3-26 and this provider agreement, the provisions of OAC Chapter 5101:3-26
shall be determinative of the obligations of the parties unless such
inconsistency or ambiguity is the result of changes in federal or state law, as
provided in Article IX of this provider agreement, in which case such federal or
state law shall be determinative of the obligations of the parties.  In the
event OAC 5101:3-26 is silent with respect to any ambiguity or inconsistency,
the provider agreement (including Appendices B through P and any additional
appendices), shall be determinative of the obligations of the parties.  In the
event that a dispute arises which is not addressed in any of the aforementioned
documents, the parties agree to make every reasonable effort to resolve the
dispute, in keeping with the objectives of the provider agreement and the
budgetary and statutory constraints of ODJFS.



ARTICLE XV – NOTICES


All notices, consents, and communications hereunder shall be given in writing,
shall be deemed to be given upon receipt thereof, and shall be sent to the
addresses first set forth above.


ARTICLE XVI – HEADINGS


The headings in this Agreement have been inserted for convenient reference only
and shall not be considered in any questions of interpretation or construction
of this Agreement.
 



--------------------------------------------------------------------------------

      


The parties have executed this agreement the date first written above.  The
agreement is hereby accepted and considered binding in accordance with the terms
and conditions set forth in the preceding statements.




WELLCARE OF OHIO, INC.:


BY:    /s/  Todd S. Farha          
DATE: 6/12/07

         TODD S. FARHA, PRESIDENT & CEO




OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:


BY:   /s/   Helen Jones Kelly                 
DATE: 6/25/07

         HELEN E. JONES-KELLY, DIRECTOR
 
 

--------------------------------------------------------------------------------




ABD PROVIDER AGREEMENT INDEX
July 1, 2007


APPENDIX
TITLE
APPENDIX A
OAC RULES 5101:3-26
APPENDIX B
SERVICE AREA SPECIFICATIONS - ABD ELIGIBLE POPULATION
APPENDIX C
MCP RESPONSIBILITIES – ABD ELIGIBLE POPULATION
APPENDIX D
ODJFS RESPONSIBILITIES - ABD ELIGIBLE POPULATION
APPENDIX E
RATE METHODOLOGY - ABD ELIGIBLE POPULATION
APPENDIX F
REGIONAL RATES - ABD ELIGIBLE POPULATION
APPENDIX G
COVERAGE AND SERVICES - ABD ELIGIBLE POPULATION
APPENDIX H
PROVIDER PANEL SPECIFICATIONS - ABD ELIGIBLE POPULATION
APPENDIX I
PROGRAM INTEGRITY - ABD ELIGIBLE POPULATION
APPENDIX J
FINANCIAL PERFORMANCE - ABD ELIGIBLE POPULATION
APPENDIX K
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM AND EXTERNAL QUALITY
REVIEW - ABD ELIGIBLE POPULATION
APPENDIX L
DATA QUALITY - ABD ELIGIBLE POPULATION
APPENDIX M
PERFORMANCE EVALUATION - ABD ELIGIBLE POPULATION
APPENDIX N
COMPLIANCE ASSESSMENT SYSTEM - ABD ELIGIBLE POPULATION
APPENDIX O
PAY-FOR-PERFORMANCE (P4P) - ABD ELIGIBLE POPULATION
APPENDIX P
MCP TERMINATIONS/NONRENEWALS/AMENDMENTS – ABD ELIGIBLE POPULATION






--------------------------------------------------------------------------------




APPENDIX A


OAC RULES 5101:3-26


The managed care program rules can be accessed electronically through the BMHC
page of the ODJFS website.




 



--------------------------------------------------------------------------------



APPENDIX B


SERVICE AREA SPECIFICATIONS
ABD ELIGIBLE POPULATION




MCP : WellCare of Ohio, Inc.


The MCP agrees to provide services to Aged, Blind or Disabled
(ABD) members  residing in the following service area(s):




Service Area: Northeast Region: Ashtabula, Cuyahoga, Erie, Geauga, Huron,
Lake,Lorain, Medina





--------------------------------------------------------------------------------






APPENDIX C


MCP RESPONSIBILITIES
ABD ELIGIBLE POPULATION


The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.


 General Provisions


1. The MCP agrees to implement program modifications as soon as reasonably
possible or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.


2.  The MCP must submit a current copy of their Certificate of Authority (COA)
to ODJFS within 30 days of issuance by the Ohio Department of Insurance.


3.    The MCP must designate the following:


a.           A primary contact person (the Medicaid Coordinator) who will
dedicate a majority of their time to the Medicaid product line and coordinate
overall communication between ODJFS and the MCP.  ODJFS may also require the MCP
to designate contact staff for specific program areas.  The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.


b.           A provider relations representative for each service area included
in their ODJFS provider agreement. This provider relations representative can
serve in this capacity for only one service area (as specified in Appendix H).


If an MCP serves both the CFC and ABD populations, they are not required to
designate a separate provider relations representative or Medicaid Coordinator
for each population group.


4. All MCP employees are to direct all day-to-day submissions and communications
to their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.


5. The MCP must be represented at all meetings and events designated by ODJFS as
requiring mandatory attendance.



6. The MCP must have an administrative office located in Ohio.


7. Upon request by ODJFS, the MCP must submit information on the current status
of their company’s operations not specifically covered under this Agreement (for
example, other product lines, Medicaid contracts in other states, NCQA
accreditation, etc.) unless otherwise excluded by law.


8. The MCP must have all new employees trained on applicable program
requirements, and represent, warrant and certify to ODJFS that such training
occurs, or has occurred.


9.    If an MCP determines that it does not wish to provide, reimburse, or cover
a counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change.  MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP’s
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide. 


10. For any data and/or documentation that MCPs are required to maintain, ODJFS
may request that MCPs provide analysis of this data and/or documentation to
ODJFS in an aggregate format, such format to be solely determined by ODJFS.


11. The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule
5101:3-26-03.  Notwithstanding such responsibility, ODJFS retains the right to
make the final determination on medical necessity in specific member situations.


12. In addition to the timely submission of medical records at no cost for the
annual external quality review as specified in OAC rule 5101:3-26-07, the MCP
may be required  for other purposes to submit medical records at no cost to
ODJFS and/or designee upon request.


13.   The MCP must notify the BMHC of the termination of an  MCP panel provider
that is designated as the primary care physician for 100 or more of the MCP's
ABD members.  The MCP must provide notification within one working day of the
MCP becoming aware of the termination.


14.    Upon request by ODJFS, MCPs may be required to provide written notice to
members of any significant change(s) affecting contractual requirements, member
services or access to providers.


15.    MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program.  Before MCPs notify potential
or current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such
planned services availability.  If an MCP elects to provide additional services,
the MCP must ensure to the satisfaction of ODJFS that the services are readily
available and accessible to members who are eligible to receive them.


 a.         MCPs are required to make transportation available to any member
requestingtransportation when they  must travel thirty (30) miles or more from
theirhometo receive a medically-necessary Medicaid-covered service.  If the MCP
offers  transportation to their members as an additional benefit and this
transportation  benefit only covers a limited number  of trips, the required
transportation listed  above may not be counted toward this trip limit.


 b.    Additional benefits may not vary by county within a region except out of
 necessity for transportation arrangements (e.g., bus versus cab).  MCPs
approved  to serve consumers in more than one region may vary additional
benefits between  regions.
 
 c.           MCPs must give ODJFS and members ninety (90) days prior notice
whendecreasing or ceasing any additional benefit(s).  When it is beyond the
control ofthe MCP, as demonstrated to ODJFS’ satisfaction, ODJFS must be
notified within one (1) working day.


16.  MCPs must comply with any applicable Federal and State laws that pertain to
member rights and ensure that its staff adhere to such laws when furnishing
services to its members.  MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.


17.    MCPs must comply with any other applicable Federal and State laws (such
as Title VI of the Civil rights Act of 1964, etc.) and other laws regarding
privacy and confidentiality. , as such may be applicable to this Agreement.


18.   Upon request, the MCP will provide members and potential members with a
copy of their practice guidelines.


19.    The MCP is responsible for promoting the delivery of services in a
culturally competent manner, as solely determined by ODJFS, to all members,
including those with limited English proficiency (LEP) and diverse cultural and
ethnic backgrounds.


All MCPs must comply with the requirements specified in OAC rules
5101:3-26-03.1, 5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and
5101:3-26-08.2 for providing assistance to LEP members and eligible
individuals.  In addition, MCPs must provide written translations of certain MCP
materials in the prevalent non-English languages of
members and eligible individuals in accordance with the following:


a.     When 10% or more of the ABD eligible individuals in the MCP’s service
area have a common primary language other than English, the MCP must translate
all ODJFS-approved marketing materials into the primary language of that group.
The MCP must monitor changes in the eligible population on an ongoing basis and
conduct an assessment no less often than annually to determine which, if any,
primary language groups meet the 10% threshold for the eligible individuals in
each service area.  When the 10% threshold is met, the MCP must report this
information to ODJFS, in a format as requested by ODJFS, translate their
marketing materials, and make these marketing materials available to eligible
individuals. MCPs must submit to ODJFS, upon request, their prevalent non
English language analysis of eligible individuals and the results of this
analysis.


b.           When 10% or more of an MCP's ABD members in the MCP’s service area
have a common primary language other than English, the MCP must translate all
ODJFS-approved member materials into the primary language of that group. The MCP
must monitor their membership and conduct a quarterly assessment to determine
which, if any, primary language groups meet the 10% threshold.  When the 10%
threshold is met, the MCP must report this information to ODJFS, in a format as
requested by ODJFS, translate their member materials, and make these materials
available to their members.  MCPs must submit to ODJFS, upon request, their
prevalent non-English language member analysis and the results of this analysis.


20.     The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services).  This database must
include all MCP member primary language information (PLI) as well as all other
special communication needs information for MCP members, as indicated above,
when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members.  This centralized
database must be readily available to MCP staff and be used in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP member, when such a provider is available.
MCPs must share member specific communication needs information with their
providers [e.g., PCPs, Pharmacy Benefit Managers (PBMs), and Third Party
Administrators (TPAs)], as applicable. MCPs must submit to ODJFS, upon request,
detailed information regarding the MCP’s members with special communication
needs, which could include individual member names, their specific communication
need, and any provision of special services to members (i.e., those special
services arranged by the MCP as well as those services reported to the MCP which
were arranged by the provider).


Additional requirements specific to providing assistance to hearing-impaired,
vision- impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(D),
5101:3-26-05.1(A), 5101:3-26-08, and 5101-3-26-08.2.


21.           The MCP is responsible for ensuring that all member materials use
easily understood language and format.  The determination of what materials
comply with this requirement is in the sole discretion of ODJFS.


22.           Pursuant to OAC rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is
responsible for ensuring that all MCP marketing and member materials are prior
approved by ODJFS before being used or shared with members.  Marketing and
member materials are defined as follows:


a. Marketing materials are those items produced in any medium, by or on behalf
of an MCP, including gifts of nominal value (i.e., items worth no more than
$15.00), which can reasonably be interpreted as intended to market to eligible
individuals.


b.  Member materials are those items developed, by or on behalf of an MCP, to
fulfill MCP program requirements or to communicate to all members or a group of
members.  Member health education materials that are produced by a source other
than the MCP and which do not include any reference to the MCP are not
considered to be member materials.


c.  All MCP marketing and member materials must represent the MCP in an honest
and forthright manner and must not make statements which are inaccurate,
misleading, confusing, or otherwise misrepresentative, or which defraud eligible
individuals or ODJFS.


d.  All MCP marketing cannot contain any assertion or statement (whether written
or oral) that the MCP is endorsed by CMS, the Federal or State government or
similar entity.


e. MCPs must establish positive working relationships with the CDJFS offices and
must not aggressively solicit from local Directors, MCP County Coordinators, or
other staff.  Furthermore, MCPs are prohibited from offering gifts of nominal
value (i.e. clipboards, pens, coffee mugs, etc.) to CDJFS offices or managed
care enrollment center (MCEC) staff, as these may influence an individual’s
decision to select a particular MCP.


23.           Advance Directives – All MCPs must comply with the requirements
specified in42 CFR 422.128.  At a minimum, the MCP must:


a. Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart I of part 489.


b. Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the  MCP:


i. Provides written information to all adult members concerning:


a. the member’s rights under state law to make decisions concerning their
medical care, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives.  (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).


b. the MCP’s policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as  a matter of conscience;


c. any changes in state law regarding advance directives as soon as possible but
no later than ninety (90) days after the proposed effective date of the change;
and


d. the right to file complaints concerning noncompliance with the advance
directive requirements with the Ohio Department of Health.


ii. Provides for education of staff concerning the MCP’s policies and procedures
on advance directives;


iii. Provides for community education regarding advance directives directly
or  in concert with other providers or entities;


iv. Requires that the member’s medical record document whether or not the member
has executed an advance directive; and


v. Does not condition the provision of care, or otherwise discriminate against a
member, based on whether the member has executed an advance directive.


24.           New Member Materials Pursuant to OAC rule 5101:3-26-08.2 (B)(3),
MCPs must provide to each member or assistance group, as applicable, an MCP
identification (ID) card, a new member letter, a  member handbook, a provider
directory, and information on advance directives.


a. MCPs must use the model language specified by ODJFS for the new member
letter.
 
 b. The ID card and new member letter must be mailed together to the member via
a method that will ensure their receipt prior to the member’s effective date of
coverage.


c. The member handbook, provider directory and advance directives information
may bemailed to the member separately from the ID card and new member letter.
MCPswill meet the timely receipt requirement for these materials if they are
mailed to the member within (twenty-four) 24 hours of the MCP receiving the
ODJFS produced monthly membership roster (MMR). This is provided the materials
are mailed via a method with an expected delivery date of no more than five (5)
days. If the member handbook, provider directory and advance directives
information are mailed separately from the ID card and new member letter and the
MCP is unable to mail the materials within twenty-four (24) hours, the member
handbook, provider directory and advance directives information must be mailed
via a method that will ensure receipt by no later than the effective date of
coverage. If the MCP mails the ID card and new member letter with the other
materials (e.g., member handbook, provider directory, and advance directives),
the MCP must ensure that all materials are mailed via a method that will ensure
their receipt prior to the member’s effective date of coverage.


d. MCPs must designate two (2) MCP staff members to receive a copy of the new
 member materials on a monthly basis in order to monitor the timely receipt of
these materials. At least one of the staff members must receive the materials at
their home address.


25.           Call Center Standards
The MCP must provide assistance to members through a member services toll-free
call-in system pursuant to OAC rule 5101:3-26-08.2(A)(1).  MCP member services
staff must be available nationwide to provide assistance to members through the
toll-free call-in system every Monday through Friday, at all times during the
hours of 7:00 am to 7:00 pm Eastern Time, except for the following major
holidays:
 
 New Year’s Day
 Martin Luther King’s Birthday
 Memorial Day
 Independence Day
 Labor Day
 Thanksgiving Day
 Christmas Day
 2 optional closure days:  These days can be used independently or in
combination with any of the major holiday closures but cannot both be used
within the same closure period.  Before announcing any optional closure dates to
members and/or staff, MCPs must receive ODJFS prior-approval which verifies that
the optional closure days meet the specified criteria.


If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday.  If a major holiday falls on a Sunday, the
member services line may be closed on the following Monday.  MCP member services
closure days must be specified in the MCP’s member handbook, member newsletter,
or other some general issuance to the MCP’s members at least thirty (30) days in
advance of the closure.


The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour, seven day, toll-free call-in system, available
nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The twenty-four (24)/7
hour call-in system must be staffed by appropriately trained medical personnel.
For the purposes of meeting this requirement, trained medical professionals are
defined as physicians, physician assistants, licensed practical nurses, and
registered nurses.


MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and twenty-four (24) hour toll-free call-in systems to
ODJFS. ODJFS will inform the MCPs of any changes/updates to these URAC call
center standards.


MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative Code (OAC) rule 5101:3-26-08.4(A)(9)].  Therefore, the member
services call center requirement may not be met through the execution of a
Medicaid Delegation Subcontract Addendum or Medicaid Combined Services
Subcontract Addendum.


26.       Notification of Optional MCP Membership


In order to comply with the terms of the ODJFS State Plan Amendment for the
managed care program (i.e.,  42 CFR 438.50), MCPs in mandatory membership
service areas must inform new members, as applicable,  that MCP membership is
optional for certain populations.  Specifically, MCPs must inform any applicable
pending member or member that the following ABD population is not required to
select an MCP in order to receive their Medicaid healthcare benefit and what
steps they need to take if they do not wish to be a member of an MCP:


-           Indians who are members of federally-recognized tribes, except as
permitted under 42 C.F.R 438.50(d)(21).


27.           HIPAA Privacy Compliance Requirements


The Health Insurance Portability and Accountability Act (HIPAA) Privacy
Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to have
agreements with MCPs as a means of obtaining satisfactory assurance that the
MCPs will appropriately safeguard all personal identified health
information.  Protected Health Information (PHI) is information received from or
on behalf of ODJFS that meets the definition of PHI as defined by HIPAA and the
regulations promulgated by the United States Department of Health and Human
Services, specifically 45 CFR 164.501, and any amendments thereto. MCPs must
agree to the following:


a.           MCPs shall not use or disclose PHI other than is permitted by this
Agreement or required by law.


b.           MCPs shall use appropriate safeguards to prevent unauthorized use
or disclosure of PHI.
 
c.           MCPs shall report to ODJFS any unauthorized use or disclosure of
PHI of which it becomes aware.  Any breach by the MCP or its representatives of
protected health information (PHI) standards shall be immediately reported to
the State HIPAA Compliance Officer through the Bureau of Managed Health
Care.  MCPs must provide documentation of the breach and complete all actions
ordered by the HIPAA Compliance Officer.


d.     MCPs shall ensure that all its agents and subcontractors agree to these
same PHI conditions and restrictions.


e.     MCPs shall make PHI available for access as required by law.
 
f.     MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.


g.     MCPs shall make PHI disclosure information available for accounting as
required by law.


h.     MCPs shall make its internal PHI practices, books and records available
to the Secretary of Health and Human Services (HHS) to determine compliance.


i.     Upon termination of their agreement with ODJFS, the MCPs, at ODJFS’
option, shall return to ODJFS, or destroy, all PHI in its possession, and keep
no copies of the information, except as requested by ODJFS or required by law.


j.     ODJFS will propose termination of the MCP’s provider agreement if ODJFS
determines that the MCP has violated a material breach under this section of the
agreement, unless inconsistent with statutory obligations of ODJFS or the MCP.


28.           Electronic Communications – MCPs are required to purchase/utilize
Transport Layer Security (TLS) for all e-mail communication between ODJFS and
the MCP.  The MCP’s e-mail gateway must be able to support the sending and
receiving of e-mail using Transport Layer Security (TLS) and the MCP’s gateway
must be able to enforce the sending and receiving of email via TLS.


29.           MCP Membership acceptance, documentation and reconciliation
 
    a.           Selection Services Contractor:  The MCP shall provide to the
MCEC ODJFS prior-approved MCP materials and directories for distribution to
eligible individuals who request additional information about the MCP.
  
    b. Monthly Reconciliation of Membership and Premiums: The MCP shall
reconcile member data as reported on the MCEC produced consumer contact record
(CCR) with the ODJFS-produced monthly member roster (MMR) and report to the
ODJFS any difficulties in interpreting or reconciling information
received.  Membership reconciliation questions must be identified and reported
to the ODJFS prior to the first of the month to assure that no member is left
without coverage. The MCP shall reconcile membership with premium payments
reported on the monthly remittance advice (RA).


The MCP shall work directly with the ODJFS, or other ODJFS-identified entity, to
resolve any difficulties in interpreting or reconciling premium
information.  Premium reconciliation questions must be identified within thirty
(30) days of receipt of the RA.


    c. Monthly Premiums: The MCP must be able to receive monthly premiums in a
method specified by ODJFS.  (ODJFS monthly prospective premium issue dates are
provided in advance to the MCPs.) Various retroactive premium payments
and recovery of premiums paid (e.g., retroactive terminations of membership,
deferments, etc.,) may occur via any ODJFS weekly remittance.


     d.  Hospital Deferment Requests: When an MCP learns of a current
hospitalized member’s intent to disenroll through the CCR or the 834, the
disenrolling MCP  must notify ODJFS within five (5) business days of receipt of
the CCR or 834. When the MCP learns of a new member’s  hospitalization that is
eligible for deferment prior to that member’s discharge, the MCP shall notify
the hospital and treating providers of the potential that the MCP may not be the
payer.  The MCP shall work with hospitals, providers and the ODJFS to assure
that discharge planning assures continuity of care and accurate
payment.  Notwithstanding the MCP’s right to request a hospital deferment up to
six (6) months following the member’s effective date, when the MCP learns of a
deferment-eligible hospitalization, the MCP shall notify the ODJFS and request
the deferment within five (5) business days of learning of the potential
deferment.  When the MCP is notified by ODJFS of a potential hospital deferment,
the MCP must respond to ODJFS within five (5) business days of the receipt of
the deferment information from ODJFS.


     e. Just Cause Requests: The MCP shall follow procedures as specified by
ODJFS in assisting the ODJFS in resolving member requests for member-initiated
requests affecting membership.


f.  Eligible Individuals:  If an eligible individual contacts the MCP, the MCP
mustprovide any MCP-specific managed care program information requested.  The
MCP must not attempt to assess the eligible individual’s health care needs.
However, if the eligible individual inquires about continuing/transitioning
health care services, MCPs shall provide an assurance that all MCPs must cover
all medically necessary Medicaid-covered health care services and assist members
with transitioning their health care services.


g.         Pending Member   If a pending member (i.e., an eligible individual
subsequent to plan selection or assignment, but prior to their membership
effective date) contacts the selected MCP,  the MCP must provide any membership
information requested, including but not limited to, assistance in determining
whether the current medications require prior authorization. The MCP must also
ensure that any care coordination (e.g., PCP selection, prescheduled services
and transition of services) information provided by the pending member is logged
in the MCP’s system and forwarded to the appropriate MCP staff for processing as
required.  MCPs may confirm any information provided on the CCR at this
time.  Such communication does not constitute confirmation of membership.  MCPs
are prohibited from initiating contact with a pending member.  Upon receipt of
the 834, the MCP may contact a pending member to confirm information provided on
the CCR or the 834, assist with care coordination and transition of care, and
inquire if the pending member has any membership questions.


h.         Transition of Fee-For-Service Members  Providing care coordination,
access to preventive and specialized care, case     management, member services,
and education with minimal disruption to members’ established relationships with
providers and existing care treatment plans is critical for members
transitioning from Medicaid fee-for-service to managed care.  MCPs must develop
and implement a transition plan that outlines how the MCP will effectively
address the unique care coordination issues of members in their first three
months of MCP membership and how the various MCP departments will coordinate and
share information regarding these new members. The transition plan must include
at a minimum:


i.           An effective outreach process to identify each new member’s
existing and/orpotential health care needs that results in a new member profile
that includes, but is not limited to identification of:


a.           Health care needs, including those services received through state
sub-recipient agencies [e.g., the Ohio Department of Mental Health (ODMH), the
Ohio Department of Mental Retardation and Developmental Disabilities (ODMR/DD),
the Ohio Department of Alcohol and Drug Addiction Services (ODADAS) and the Ohio
Department of Aging (ODA)];


b.           Existing sources of care (i.e., primary physicians, specialists,
case manager(s), ancillary and other care givers); and


c.           Current care therapies for all aspects of health care services,
including scheduled health care appointments, planned and/or approved surgeries
(inpatient or outpatient), ancillary or medical therapies, prescribed drugs,
home health care services, private duty nursing (PDN), scheduled lab/radiology
tests, necessary durable medical equipment, supplies and needed/approved
transportation arrangements.


ii.           Strategies for how each new member will obtain care therapies from
appropriate sources of care as an MCP member. The MCP’s strategies must include
at a minimum:


a.           Allowing their new members that are transitioning from Medicaid
fee-for-service to receive services from out-of-panel providers if the member or
provider contacts the MCP to discuss the scheduled health services in advance of
the service date and one of the following applies:


i.           The member has appointments within the initial three months of the
MCP membership with a primary physician or specialty physicians that were
scheduled prior to the effective date of the MCP membership;


ii.           The member is in her third trimester of pregnancy and has an
established relationship with an obstetrician and/or delivery hospital;


iii.           The member has been scheduled for an inpatient or outpatient
surgery and has been prior-approved and/or precertified pursuant to OAC rule
5101:3-2-40 (surgical procedures would also include follow-up care as
appropriate);


iv.           The member is receiving ongoing chemotherapy or radiation
treatment; or


v.           The member has been released from the hospital within thirty (30)
days prior to MCP enrollment and is following a treatment plan.


If contacted by the member, the MCP must contact the provider’s office as
expeditiously as the situation warrants to confirm that the service(s) meets the
above criteria.


Allowing their new members that are transitioning from Medicaid
 
    b.     fee-for-service to continue receiving home care services (i.e.,
nursing, aide, and skilled therapy services) and private duty nursing (PDN)
services if the member or provider contacts the MCP to discuss the health
services in advance of the service date.  These services must be covered from
the date of the member or provider contact at the current service level, and
with the current provider, whether a panel or out-of-panel provider, until the
MCP conducts a medical necessity review and renders an authorization decision
pursuant to OAC rule 5101:3-26-03.1.  As soon as the MCP becomes aware of the
member’s current home care services, the MCP must initiate contact with the
current provider and member as applicable to ensure continuity of care and
coordinate a transfer of services to a panel provider, if appropriate.


    c.           Honoring any current fee-for-service prior authorization to
allow their new members that are transitioning from Medicaid fee-for- service to
receive services from the authorized provider, whether a panel or out-of-panel
provider, for the following approved services:


i.           an organ, bone marrow, or hematapoietic stem cell transplant
pursuant to OAC rule 5101:3-2-07.1;


ii.           dental services that have not yet been received;


iii.           vision services that have not yet been received;


iv.           durable medical equipment (DME) that has not yet been
received.  Ongoing DME services and supplies are to be covered by the MCP as
previously-authorized until the MCP conducts a medical necessity review and
renders an authorization decision pursuant to OAC rule 5101:3-26-03.1.private
duty nursing (PDN) services.  PDN services must
 
v.    be covered at the previously-authorized service level until the MCP
conducts a medical necessity review and renders an authorization decision
pursuant to OAC rule 5101:3-26-03.1.


As soon as the MCP becomes aware of the member’s current fee-for-service
authorization approval, the MCP must initiate contact with the authorized
provider and member as applicable to ensure continuity of care.  The MCP must
implement a plan to meet the member’s immediate and ongoing medical needs and,
with the exception of organ, bone marrow, or hematapoietic stem cell
transplants, coordinate the transfer of services to a panel provider, if
appropriate.


When an MCP medical necessity review results in a decision to reduce, suspend,
or terminate services previously authorized by fee-for-service Medicaid, the MCP
must notify the member of their state hearing rights no less than 15 calendar
days prior to the effective date of the MCP’s proposed action, per rule
5101:3-26-08.4 of the Administrative Code.


    d.           Reimbursing out-of-panel providers that agree to provide the
transition services at 100% of the current Medicaid fee-for-serviceprovider rate
for the service(s) identified in Section 29.h.ii.(a., b.,and c.) of this
appendix.


    e.           Documenting the provision of transition services identified in
Section 29.h.ii.(a., b., and c.) of this appendix as follows:


i.           For non-panel providers, notification to the provider confirming
the provider’s agreement/disagreement to provide the service and accept 100% of
the current Medicaid fee-for-service rate as payment.  If the provider agrees,
the distribution of the MCP’s materials as outlinedin Appendix G.4.e.


ii.           Notification to the member of the non-panel provider’s agreement
/disagreement to provide the service.  If the provider disagrees, notification
to the member of the MCP’s availability to assist with locating a provider as
expeditiously as the member’s health condition warrants.


iii.           For panel providers, notification to the provider and member
confirming the MCP’s responsibility to cover the service.


MCPs must use the ODJFS-specified model language for the provider and  member
notices and maintain documentation of all member and/or provider contacts
relating to such services.


    f.           Not requiring prior-authorization of any prescription drug that
does not require prior authorization by Medicaid fee-for-service for the initial
three months of a member’s MCP membership.  Additionally, all atypical
anti-psychotic drugs that do not require prior authorization by Medicaid
fee-for-service must be exempted from prior authorization requirements for all
MCP ABD members through December 2007, after which time ODJFS will re-evaluate
the continuation of this pharmacy utilization  strategy.


30.           Health Information System Requirements The ability to develop and
maintain information management systems capacity is crucial to successful plan
performance. ODJFS therefore requires MCPs to demonstrate their ongoing capacity
in this area by meeting several related specifications.


a. Health Information System


i.           As required by 42 CFR 438.242(a), each MCP must maintain a health
information system that collects, analyzes, integrates, and reports data.  The
system must provide information on areas including, but not limited to,
utilization, grievances and appeals, and MCP membership terminations for other
than loss of Medicaid eligibility.


ii.           As required by 42 CFR 438.242(b)(1), each MCP must collect data on
member and provider characteristics and on services furnished to its members.


iii.           As required by 42 CFR 438.242(b)(2), each MCP must ensure that
data received from providers is accurate and complete by verifying the accuracy
and timeliness of reported data; screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.


iv. As required by 42 CFR 438.242(b)(3), each MCP must make all collected data
available upon request by ODJFS or the Center for Medicare and Medicaid Services
(CMS).


v.      Acceptance testing of any data that is electronically submitted to ODJFS
is required:

     a.           Before an MCP may submit production files ODJFS-specified
formats; and/or
     b.           Whenever an MCP changes the method or preparer of the
electronic media; and/or
     c.           When the ODJFS determines an MCP’s data submissions have an
unacceptably high error rate.
 
MCPs that change or modify information systems that are involved in producing
any type of electronically submitted files, either internally or by changing
vendors, are required to submit to ODJFS for review and approval a transition
plan including the submission of test files in the ODJFS-specified
formats.  Once an acceptable test file is submitted to ODJFS, as determined
solely by ODJFS, the MCP can return to submitting production files.  ODJFS will
inform MCPs in writing when a test file is acceptable.  Once an MCP’s new or
modified  information system is operational, that MCP will have up to ninety
(90) days to submit an acceptable test file and an acceptable production file.


Submission of test files can start before the new or modified information system
is in production.  ODJFS reserves the right to verify any MCP’s capability to
report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix N, Compliance Assessment System of the
Provider Agreement.


 b. Electronic Data Interchange and Claims Adjudication Requirements


 Claims Adjudication


The MCP must have the capacity to electronically accept and adjudicate all
claims to final status (payment or denial).  Information on claims submission
procedures  must be provided to non-contracting providers within thirty (30)
days of a request.   MCPs must inform providers of its ability to electronically
process and adjudicate  claims and the process for submission.  Such information
must be initiated by the MCP and not only in response to provider requests.
 
The MCP must notify providers who have submitted claims of claims status
[paid,denied, pended (suspended)] within one month of receipt.  Such
notification may  be in the form of a claim payment/remittance advice produced
on a routine  monthly, or more frequent, basis.


  Electronic Data Interchange
 The MCP shall comply with all applicable provisions of HIPAA including
 electronic data interchange (EDI) standards for code sets and the following
 electronic transactions:
  Health care claims;
  Health care claim status request and response;
  Health care payment and remittance status;
  Standard code sets; and
  National Provider Identifier (NPI).


 Each EDI transaction processed by the MCP shall be implemented in  conformance
with the appropriate version of the transaction implementation guide, as
specified by applicable federal rule or regulation.
 
 The MCP must have the capacity to accept the following transactions from the
 Ohio Department of Job and Family services consistent with EDI processing
 specifications in the transaction implementation guides and in conformance with
 the 820 and 834 Transaction Companion Guides issued by ODJFS:


 ASC X12 820 - Payroll Deducted and Other Group Premium Payment for  Insurance
Products; and


  ASC X12 834 - Benefit Enrollment and Maintenance.


 The MCP shall comply with the HIPAA mandated EDI transaction standards and
 code sets no later than the required compliance dates as set forth in the
federal  regulations.


Documentation of Compliance with Mandated EDI Standards  The capacity of the MCP
and/or applicable trading partners and business  associates to electronically
conduct claims processing and related transactions in  compliance with standards
and effective dates mandated by HIPAA must bedemonstrated, to the satisfaction
of ODJFS, as outlined below.


Verification of Compliance with HIPAA (Health Insurance Portability and
 Accountability Act of 1995)
 
MCPs shall comply with the transaction standards and code sets for sending
andreceiving applicable transactions as specified in 45 CFR Part 162 –
HealthInsurance Reform:  Standards for Electronic Transactions
(HIPAAregulations) In addition the MCP must enter into the appropriate trading
partner agreement and implemented standard code sets.  If the MCP has obtained
third-party certification of HIPAA compliance for any of the items listed below,
that certification may be submitted in lieu of the MCP’s written verification
for the applicable  item(s).


i.           Trading Partner Agreements
ii.          Code Sets
iii.         Transactions

    a. Health Care Claims or Equivalent Encounter Information  (ASC X12N 837 &
NCPDP 5.1)
    b. Eligibility for a Health Plan (ASC X12N 270/271)
    c. Referral Certification and Authorization (ASC X12N 278)
    d. Health Care Claim Status (ASC X12N 276/277)
    e. Enrollment and Disenrollment in a Health Plan (ASC       X12N 834)
    f. Health Care Payment and Remittance Advice (ASC X12N       835)
    g. Health Plan Premium Payments (ASC X12N 820)
    h. Coordination of Benefits 
  
Trading Partner Agreement with ODJFS
 MCPs must complete and submit an EDI trading partner agreement in a format
 specified by the ODJFS.  Submission of the copy of the trading partner
agreement  prior to entering into this Agreement may be waived at the discretion
of ODJFS;  if submission prior to entering into the Agreement is waived, the
trading partner  agreement must be submitted at a subsequent date determined by
ODJFS.


 Noncompliance with the EDI and claims adjudication requirements will result in
 the imposition of penalties, as outlined in Appendix N, ComplianceAssessment
System, of the Provider Agreement.
 
 c. Encounter Data Submission Requirements
 
General Requirements
Each MCP must collect data on services furnished to members through an encounter
data system and must report encounter data to the ODJFS. MCPs are required to
submit this data electronically to ODJFS on a monthly basis  in the following
standard formats:


 Institutional Claims - UB92 flat file
 Noninstitutional Claims - National standard format
 Prescription Drug Claims - NCPDP


ODJFS relies heavily on encounter data for monitoring MCP performance. The ODJFS
uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting


MCP capitation rates.  For these reasons, it is important that encounter data is
timely, accurate, and complete. Data quality, performance measures and standards
are described in the Agreement.


An encounter represents all of the services, including medical supplies and
medications, provided to a member of the MCP by a particular provider,
regardless of the payment arrangement between the MCP and the provider. (For
example, if a member had an emergency department visit and was examined by a
physician, this would constitute two encounters, one related to the hospital
provider and one related to the physician provider. However, for the purposes of
calculating a utilization measure, this would be counted as a single emergency
department visit.  If a member visits their PCP and the PCP examines the member
and has laboratory procedures done within the office, then this is one encounter
between the member and their PCP.)


If the PCP sends the member to a lab to have procedures performed, then this is
two encounters; one with the PCP and another with the lab.  For pharmacy
encounters, each prescription filled is a separate encounter.


Encounters include services paid for retrospectively, through fee-for-service
payment arrangements, and prospectively, through capitated arrangements. Only
encounters with services (line items) that are paid by the MCP, fully or in
part, and for which no further payment is anticipated, are acceptable encounter
data submissions.


All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g., unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Agreement.


 Acceptance Testing
The MCP must have the capability to report all elements in the Minimum Data Set
as set forth in the ODJFS Encounter Data Specifications and must submit a test
file in the ODJFS-specified medium in the required formats prior to contracting
or prior to an information systems replacement or update.


Acceptance testing of encounter data is required as specified in Section
29(a)(v) of this Appendix.


  Encounter Data File Submission Procedures
A certification letter must accompany the submission of an encounter data file
in the ODJFS-specified medium. The certification letter must be signed by the
MCP’s Chief Executive Officer (CEO), Chief Financial Officer (CFO), or an
individual who has delegated authority to sign for, and who reports directly to,
the MCP’s CEO or CFO.


Timing of Encounter Data Submissions
ODJFS recommends that MCPs submit encounters no more than thirty-five (35) days
after the end of the month in which they were paid. (For example, claims paid in
January are due March 5.)  ODJFS recommends that MCPs submit files in the
ODJFS-specified medium by the 5th of each month. This will help to ensure that
the encounters are included in the ODJFS master file in the same month in which
they were submitted.


 d. Information Systems Review

Every two (2) years, and before ODJFS enters into a provider agreement with a
new MCP, ODJFS or designee may review the information system capabilities of
each MCP. Each MCP must participate in the review, except as specified below.
The review will assess the extent to which MCPs are capable of maintaining a
health information system including producing valid encounter data, performance
measures, and other data necessary to support quality assessment and
improvement, as well as managing the care delivered to its members.


The following activities, at a minimum, will be carried out during the
review.  ODJFS or its designee will:


i. Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.


ii.  Review the completed ISCA and accompanying documents;


iii.   Conduct interviews with MCP staff responsible for completing the ISCA, as
well as staff responsible for aspects of the MCP’s information systems function;


iv.   Analyze the information obtained through the ISCA, conduct follow-up
interviews with MCP staff, and write a statement of findings about the MCP’s
information system.


v.   Assess the ability of the MCP to link data from multiple sources;


vi. Examine MCP processes for data transfers;


vii.   If an MCP has a data warehouse, evaluate its structure and reporting
capabilities;


viii.  Review MCP processes, documentation, and data files to ensure that they
comply with state specifications for encounter data submissions; and


ix.  Assess the claims adjudication process and capabilities of the MCP.


 As noted above, the information system review may be performed every two
 years. However, if ODJFS or its designee identifies significant information
 system problems, then ODJFS or its designee may conduct, and the MCP
mustparticipate in, a review the following year, or in such a timeframe as
ODJFS, in their sole discretion, deems appropriate to ensure accuracy and
efficiency of the MCP health information system.


 If an MCP had an assessment performed of its information system through a
 private sector accreditation body or other independent entity within the two
years  preceding the time when ODJFS or its designee will be conducting its
review,  and has not made significant changes to its information system since
that  time,  and the information gathered is the same as or consistent with the
ODJFS or  its designee’s proposed review, as determined by the ODJFS, then the
MCP will  not required to undergo the IS review.  The MCP must provide ODJFS or
its  designee  with a copy of the review that was performed so that ODJFS can
 determine whether or not the MCP will be required to participate in the IS
review.  MCPs who are determined to be exempt from the IS review must
participate in  subsequent information system reviews, as determined by ODJFS.


31.           If the MCP will be using the Internet functions that will allow
approved users to access member information (e.g., eligibility verification),
the MCP must receive prior written approval from ODJFS that verifies that the
proper safeguards, firewalls, etc., are in place to protect member data.


32.           MCPs must receive prior written approval from ODJFS before adding
any information to their website that would require ODJFS prior approval in hard
copy form (e.g., provider listings, member handbook information).


33.           Pursuant to 42 CFR 438.106(b), the MCP acknowledges that it is
prohibited from holding a member liable for services provided to the member in
the event that the ODJFS fails to make payment to the MCP.


34.           In the event of an insolvency of an MCP, the MCP, as directed by
ODJFS, must cover the continued provision of services to members until the end
of the month in which insolvency has occurred, as well as the continued
provision of inpatient services until the date of discharge for a member who is
institutionalized when insolvency occurs.


35.           Franchise Fee Assessment Requirements
 
     a. Each MCP is required to pay a franchise permit fee to ODJFS for each
calendar  quarter as required by ORC Section 5111.176.  The current fee to be
paid is an amount equal to 4½ percent of the managed care premiums, minus
Medicare premiums that the MCP received from any payer in the quarter to which
the fee applies.  Any premiums the MCP returned or refunded to members or
premium payers during that quarter are excluded from the fee.


    b.           The franchise fee is due to ODJFS in the ODJFS-specified format
on or before the30th day following the end of the calendar quarter to which the
fee applies.


    c. At the time the fee is submitted, the MCP must also submit to ODJFS a
completed  form and any supporting documentation pursuant to ODJFS
specifications.


    d. Penalties for noncompliance with this requirement are specified in
Appendix N,  Compliance Assessment System of the Provider Agreement and in ORC
 Section  5111.176.


36.           Information Required for MCP Websites


a.     On-line Provider Directory – MCPs must have an internet-based
providerdirectory available in the same format as their ODJFS-approved provider
directory, that allows members to electronically search for the MCP
panelproviders based on name, provider type, geographic proximity, and
population (as specified in Appendix H).  MCP provider directories must include
all MCP-contracted providers [except as specified by ODJFS] as well as certain
ODJFS non-contracted providers.


b.           On-line Member Website – MCPs must have a secure internet-based
website which is regularly updated to include the most current ODJFS approved
materials.  The website at a minimum must include: (1) a list of the counties
that are covered in their service area; (2) the ODJFS-approved MCP member
handbook, recent newsletters/announcements, MCP contact information including
memberservices hours and closures; (3) the MCP provider directory as referenced
in section 36(a) of this appendix; (4) the MCP’s current preferred drug list
(PDL), including an explanation of the list, which drugs require prior
authorization (PA), and the PA process; (5) the MCP’s current list of drugs
covered only with PA, the PA process,  and the MCP’s policy for covering generic
for brand-name  drugs; and (6) the ability for members to submit
questions/comments/grievances/appeals/etc. and receive a response (members must
be given the option of a return e-mail or phone call).  Responses regarding
questions or comments are expected within one working day of receipt, whereas
responses regarding grievances and appeals must be within the timeframes
specified in OAC rule 5101:3-26-08.4.  MCPs must ensure that all member
materials designated specifically for CFC and/or ABD consumers (i.e. the MCP
member handbook) are clearly labeled as such.  The MCP’s member website cannot
be used as the only means to notify members of new and/or revised MCP
information (e.g., change in holiday closures, change in additional benefits,
revisions to approved member materials etc.).  ODJFS may require MCPs to include
additional information on the member website, as needed.
 
c.     On-line Provider Website – MCPs must have a secure internet-based website
for contracting providers where they will be able to confirm a consumer’s MCP
enrollment and through this website (or through e-mail process) allow providers
to electronically submit and receive responses to prior authorization
requests.  This website must also include: (1) a list of the counties that are
covered in their service area; (2) the MCP’s provider manual;(3) MCP contact
information; (4) a link to the MCP’s on-line provider directory as referenced in
section 37(a) of this appendix; (5) the MCP’s current PDL list, including an
explanation of the list, which drugs require PA, and the PA process; and (6) the
MCP’s current list of drugs covered only with PA, the PA process, and the MCP’s
policy for covering generic for brand-name drugs.  MCPs must ensure that all
provider materials designated specifically for CFC and/or ABD consumers (i.e.
the MCP’s provider manual) are clearly labeled as such.  ODJFS may require MCPs
to include additional information on the provider website, as needed.


37.           MCPs must provide members with a printed version of their PDL and
PA lists, upon request.


38.           MCPs must not use, or propose to use , any offshore programming or
call center services
in fulfilling the program requirements.


39.           PCP Feedback – The MCP must have the administrative capacity to
offer feedback to individual providers on their: 1) adherence to evidence-based
practice guidelines; and 2) positive and negative care variances from standard
clinical pathways that may impact outcomes or costs.  In addition, the feedback
information may be used by the MCP for activities such as physician performance
improvement projects that include incentive programs or the development of
quality improvement programs.



--------------------------------------------------------------------------------

     


APPENDIX D


ODJFS RESPONSIBILITIES
ABD ELIGIBLE POPULATION


The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.


General Provisions


1.
ODJFS will provide MCPs with an opportunity  to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.



2.
ODJFS will notify MCPs of managed care program policy and procedural changes
and, whenever possible, offer sufficient time for comment and implementation.



3.           ODJFS will provide regular opportunities for MCPs to receive
program updates and discuss program issues with ODJFS staff.


4.
ODJFS will  provide technical assistance sessions where MCP attendance and
participation is required. ODJFS will also provide optional technical assistance
sessions to MCPs, individually or as a group.



5.
ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.



6.
ODJFS will identify contact staff, including the Contract Administrator,
selected for each MCP.



7.
ODJFS will recalculate the minimum provider panel specifications  if ODJFS
determines that significant changes have occurred in the availability of
specific provider types and the number and composition of the eligible
population.



8.
ODJFS will recalculate the geographic accessibility standards, using the
geographic information systems (GIS) software, if ODJFS  determines that
significant changes have occurred in the availability of specific provider types
and the number and composition of the eligible population and/or the ODJFS
provider panel specifications.



9.
On a monthly basis, ODJFS will provide MCPs with an electronic file containing
their MCP’s provider panel as reflected in the ODJFS Provider Verification
System (PVS) database.





10.
On a monthly basis, ODJFS will provide MCPs with an electronic Master Provider
File containing all the Ohio Medicaid fee-for-service providers, which includes
their Medicaid Provider Number, as well as all providers who have been assigned
a provider reporting number for current encounter data purposes.



11.
 
It is the intent of ODJFS to utilize electronic commerce for many processes and
procedures that are now limited by HIPAA privacy concerns to FAX, telephone, or
hard copy.  The use of TLS will mean that private health information (PHI) and
the identification of consumers as Medicaid recipients can be shared between
ODJFS and the contracting MCPs via e-mail such as reports, copies of letters,
forms, hospital claims, discharge records, general discussions of
member-specific information, etc.  ODJFS may revise data/information exchange
policies and procedures for many functions that are now restricted to FAX,
telephone, and hard copy, including, but not limited to, monthly membership and
premium payment reconciliation requests, newborn reporting, Just Cause
disenrollment requests, information requests etc. (as specified in Appendix C).



12.           ODJFS will immediately report to Center for Medicare and Medicaid
Services (CMS) any breach in privacy or security that compromises protected
health information (PHI), when reported by the MCP or ODJFS staff.


13.           Service Area Designation
Membership in a service area is mandatory unless ODJFS approves membership in
the service area for consumer initiated selections only. It is ODJFS’ current
intention to implement a mandatory managed care  program in service areas
wherever choice and capacity allow and the criteria in 42 CFR 438.50(a) are met.


14.           Consumer information


 
a.
ODJFS, or its delegated entity, will provide membership notices, informational
materials, and instructional materials relating to members and eligible
individuals in a manner and format that may be easily understood. At least
annually, ODJFS will provide MCP eligible individuals, including current MCP
members, with a Consumer Guide. The Consumer Guide will describe the
managed  care program and include information on the MCP options in the service
area and other  information  regarding the managed care program as specified in
42 CFR 438.10.



 
b.
ODJFS will notify members or ask MCPs to notify members about significant

 
changes affecting contractual requirements, member services or access to
providers.



 
c.
If an MCP elects not to provide, reimburse, or cover a counseling service or
referral service due to an objection to the service on moral or religious
grounds, ODJFS will provide coverage and reimbursement for these services for
the MCP’s members.



 
ODJFS will provide information on what services the MCP will not cover and how
and where the MCP’s members may obtain these services in the applicable Consumer
Guides.



15.           Membership Selection and Premium Payment


 
a.
The managed care enrollment center (MCEC): The ODJFS-contracted MCEC will
provide unbiased education, selection services, and community outreach for the
Medicaid managed care program.  The MCEC shall operate a statewide toll-free
telephone center to assist eligible individuals in selecting an MCP or choosing
a health care delivery option.



 
The MCEC shall distribute the most current Consumer Guide that includes the
managed care program information as specified in 42 CFR 438.10, as well as ODJFS
prior-approved MCP materials, such as solicitation brochures and provider
directories, to consumers who request additional materials.



 
b.
Auto-Assignment Limitations – In order to promote market and program stability,
ODJFS may limit an MCP’s auto-assignments if they meet any of the following
enrollment thresholds:



·  
40% of statewide Aged, Blind, or Disabled (ABD) managed care eligibles; and/or

·  
60% of the ABD managed care eligibles in any region with two MCPs; and/or

·  
40% of the ABD managed care eligibles in any region with three MCPs.



Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and (2)
auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship with a provider who is not on the panel of any
other MCP in that region. In the event that an MCP in a region meets one or more
of these enrollment thresholds, ODJFS, may not impose the auto-assignment
limitation and auto-assign members to the MCPs in that region as ODJFS deems
appropriate.
 
 
c.
Consumer Contact Record (CCR):  ODJFS or their designated entity shall forward
CCRs to MCPs on no less than a weekly basis.  The CCRs are a record of each
consumer-initiated MCP enrollment, change, or termination, and each MCEC





 
initiated MCP assignment processed through the MCEC.  The CCR contains
information that is not included on the monthly member roster.



d.           Monthly member roster (MR): ODJFS verifies managed care plan
enrollment on a monthly basis via the monthly membership roster.  ODJFS or its
designated entity provides a full member roster (F) and a change roster (C) via
HIPAA 834 compliant transactions.


 
e.
Monthly Premiums:  ODJFS will remit payment to the MCPs via an electronic funds
transfer (EFT), or at the discretion of ODJFS, by paper warrant.



 
f.
Remittance Advice:  ODJFS will confirm all premium payments paid to the MCP
during the month via a monthly remittance advice (RA), which is sent to the MCP
the week following state cut-off.  ODJFS or its designated entity provides a
record of each payment via HIPAA 820 compliant transactions.



 
g.
MCP Reconciliation Assistance:  ODJFS will work with an MCP-designated
contact(s) to resolve the MCP’s member and newborn eligibility
inquiries, and premium inquiries/discrepancies and to review/approve hospital
deferment requests.



16.           ODJFS will make available a website which includes current program
information.


17.           ODJFS will regularly provide information to MCPs regarding
different aspects of MCPperformance including, but not limited to, information
on MCP-specific and statewideexternal quality review organization surveys,
focused clinical quality of care studies, consumer satisfaction surveys and
provider profiles.


18.           ODJFS will periodically review a random sample of online and
printed directories toassess whether MCP information is both accessible and
updated.


19.   Communications


 a.           ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) isresponsible
for the oversight of the MCPs’ provider agreements withODJFS. Within the BMHC, a
specific Contract Administrator (CA) has been assigned to each MCP.  Unless
expressly directed otherwise, MCPs shall first contact their designated CA for
questions/assistance related to Medicaid and/or the MCP’s program requirements
/responsibilities. If their CA is not available and the MCP needs immediate
assistance, MCP staff should request to speak to a supervisor within the
Contract Administration


Section.  MCPs should take all necessary and appropriate steps toensure all MCP
staff are aware of, and follow, this communicationprocess.


b.           ODJFS contracting entities:  ODJFS-contracting entities should
never becontacted by the MCPs unless the MCPs have been specificallyinstructed
by ODJFS to contact the ODJFS contracting entity directly.


c.           MCP delegated entities: In that MCPs are ultimately responsible for
meetingprogram requirements, the BMHC will not discuss MCP issueswith the MCPs’
delegated entities unless the applicable MCP is also participating in the
discussion.  MCP delegated entities, with the applicable MCP participating,
should only communicate with the specific CA assigned to that MCP.





--------------------------------------------------------------------------------


 
 
 
APPENDIX E
 
RATE METHODOLOGY ABD ELIGIBLE POPULATION



--------------------------------------------------------------------------------


MERCER
Government Human Services Consulting
333 South 7th Street, Suite 1600
Minneapolis, MN 55402-2427
www.mercerHR.com
 
November 17, 2006
 
Mr. Jon Barley
Bureau of Managed Health Care
Ohio Department of Job and Family Services
255 East Main Street, 2nd Floor
 
Columbus, OH 43215-5222
 
Subject:
ABD Rate-Setting Methodology & Capitation Rate Certification for the 2007
Contract Period
 
Dear Jon:
 
The Ohio Department of Job and Family Services (State) contracted with Mercer
Government Human Services Consulting (Mercer) to develop actuarially sound
regional capitation rates for the Aged, Blind or Disabled (ABD) managed care
population. During calendar year (CY) 2007, the State will roll out statewide
ABD mandatory managed care on a regional basis. It is anticipated that managed
care will be implemented in all eight regions by May 2007. The specific contract
period and effective dates vary by region. A summary of the regional rates for
each region is included in Appendix E. This summary will be updated each time
the contract period for a new region is determined.
 
This methodology letter outlines the rate-setting process, provides information
on the data adjustments and provides a final rate summary. The key components in
the rate-setting process are:
 
·  Base data development,
·  Managed care rate development, and
·  Centers for Medicare and Medicaid Services (CMS) documentation requirements.
 
Each of these components is described further throughout the document and is
depicted in the flowchart included as Appendix A.
 
/



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Page 2
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
Managed Care Eligible Population
 
The following ABD individuals are not eligible to enroll in the managed care
program.
 
·  
Children under twenty-one years of age,

 
·  
Individuals who are dually eligible under both the Medicaid and Medicare
programs,

 
·  
Institutionalized individuals,

 
·  
Individuals eligible for Medicaid by spending down their income or resources to
a level that meets the Medicaid program's financial eligibility requirements, or

 
·  
Individuals receiving Medicaid services through a Medicaid Waiver.

 
In addition, for managed care eligible individuals who enter a nursing facility,
managed care plans (MCPs) are responsible for nursing facility payment and
payment for all covered services until the last day of the second calendar month
following the nursing facility admission.
 
Base Data Development
 
Data Sources
Since ABD managed care has not yet been implemented in Ohio, FFS data was the
only available data source for rate-setting. Mercer used FFS claims and
eligibility data from State Fiscal Year (SFY) 2003 and from SFY 2004 as the
basis for rate development. Once mandatory managed care is implemented and the
program becomes stable. Mercer will incorporate plan-reported managed care data,
including encounter and cost report data. Other sources of information used, as
necessary, included State enrollment projections, State financial reports,
projected managed care penetration rates and other ad hoc sources.
 
Validation Process
Mercer's validation process included reviewing SFY 2003 and SFY 2004 dollars,
utilization and member months. Mercer also performed additional reasonability
checks to ensure the base data was accurate and complete.
 
FFS Data
FFS experience from the base time period of SFY 2003 and SFY 2004 was used as a
direct data source for rate-setting. Adjustments were applied to the FFS data to
reflect the actuarially equivalent claims experience for the population that
will be enrolled in the managed care



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Page 3
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
program. Mercer excluded claims and eligibility data for the ineligible
populations outlined on the previous page. The State Medicaid Management
Information System (MMIS) includes data for FFS paid claims, which may be net or
gross of certain factors (e.g., gross adjustments or third party liability
(TPL)). As a result of these conditions, it was necessary to make adjustments to
the FFS base data as documented in Appendix C and outlined in Appendix A.
 
Managed Care Rate Development
 
This section explains how Mercer developed the final capitation rates for each
of the eight managed care regions, as defined in Appendix B. After the FFS base
data was developed and the two years were blended, Mercer applied trend, program
changes and managed care adjustments to project the program cost into the
contract year. Next, the MCP administrative component was applied. Appendix A
outlines the managed care rate development process. Appendix D provides more
detail behind each of the following adjustments.
 
Blending Multiple Years of Data
Prior to blending the two years of FFS data, the base time period experience was
trended to a common time period ofSFY 2004. Mercer applied greater credibility
to the most recent year of data to reflect the expectation that the most recent
year may be more reflective of future experience and to reflect that fewer
adjustments are needed to bring the data to the effective contract period.
 
Managed Care Assumptions for the FFS Data Source
In developing managed care savings assumptions. Mercer applied generally
accepted actuarial principles that reflect the impact of MCP programs on FFS
experience. Mercer reviewed Ohio's historical FFS experience and other state
Medicaid managed care experience to develop managed care savings assumptions.
These assumptions have been applied to the FFS data to derive managed care cost
levels. The assumptions are consistent with an economic and efficiently operated
Medicaid managed care plan. The managed care savings assumptions vary by region
and Category of Service (COS). Specific adjustments were made in this step to
reflect the differences between pharmacy contracting for the State and
contracting obtained by the MCPs. Mercer reviewed information related to
discount rates, dispensing fees, and rebates to make these adjustments. The
rates are reflective of MCP contracting for these services. In addition. Mercer
considered the impact of two pharmacy management restrictions on the MCPs when
determining pharmacy managed care assumptions. These restrictions include the
prohibition to prior



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Page 4
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
authorize any prescriptions during the first ninety days of managed care
implementation and the restriction on prior authorization of any atypical
antipsychotics (as defined by the State).
 
Prospective Policy Changes
CMS also requires that the rate-setting methodology incorporates the impact of
any programmatic changes that have taken place, or are anticipated to take
place, between the base period (SPY 2004) and the 2007 contract period.
 
The State staff provided Mercer with a detailed list of program changes that may
have a material impact on the cost, utilization, or demographic structure of the
program prior to, or within, the contract period and whose impact was not
included within the base period data. Final programmatic changes approved for
SFY 2006 and SFY 2007 are reflected in the rates, as appropriate. Please refer
to Appendix D for more information on these programmatic changes.
 
Clinical Measures/Incentives
As the ABD managed care program matures, the State will require MCPs to meet
minimum performance standards for a defined set of clinical measures. The State
expects the first full calendar year of the program will be used as a baseline
year to determine performance standards and targets. Since the MCPs will not be
at risk for this period, the rates have not been adjusted to account for
improvement in performance on the clinical measures.
 
Caseload
Historically, the State has experienced significant changes in its Medicaid
caseload. These shifts in caseload have affected the demographics of the
remaining Medicaid population. Mercer evaluated these caseload variations to
determine if an adjustment was necessary to account for demographic changes.
Based on the data provided by the State, Mercer determined no adjustments were
necessary.
 
Selection Issue
Mercer made an adjustment for voluntary selection, which accounts for the fact
that costs associated with individuals who participate in managed care are
generally lower than the remaining FFS population. Therefore, the voluntary
selection adjustment adjusts for the risk of only those members participating in
managed care. This adjustment is a reduction to paid claims and utilization.
Appendix D provides more detail around the voluntary selection adjustment.



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Page 5
November 17,2006
Mr. Jon Barley
Bureau of Managed Health Care
 
Non-State Plan Services
 
According to the CMS Final Medicaid Managed Care Rule that was implemented
August 13, 2003, non-state plan services may not be included in the base data
for rate setting. The FFS data does not include costs for non-state plan
services. Therefore, no adjustment was necessary.
 
Prospective Trend Development
Trend is an estimate of the change in the overall cost of providing a specific
benefit service over a finite period of time. A trend factor is necessary to
estimate the expenses of providing health care services in some future year,
based on expenses incurred in prior years. Trend was applied by COS to the
blended costs for SFY 2004 to project the data forward to the 2007 contract
period.
 
Mercer integrated the FFS trend analysis with a broader analysis of other trend
resources. These resources included health care economic factors (e.g., Consumer
Price Index (CPI) and Data Resource, Inc. (DRI)), trends in neighboring states,
the State FFS trend expectations and any Ohio market changes. Moreover, the
trend component was comprised of both unit cost and utilization components.
 
Mercer discussed all trend recommendations with State staff. We reviewed the
potential impact of initiatives targeted to slow or otherwise affect the trends
in the program. Final trend amounts were determined from the many trend
resources and this additional program information. Appendix D provides more
information on trend.
 
Administration/Contingencies
Since ABD managed care has not yet been implemented, other ABD Medicaid program
administration/contingencies allowances and the State's expectations were
factors that were taken into consideration in determining the final
administration/contingencies percentages. Appendix D provides further detail on
the allowance.
 
Risk Adjustment
The FFS data was not categorized by age/sex cohort because the base regional
rates will undergo risk adjustment. Risk adjustment takes into account the
demographics and diagnoses of the population. The risk adjusted rates (RAR) will
be implemented into the ABD managed care program using a generally accepted risk
adjustment method to adjust base capitation rates to



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Page 6
November 17, 2006
Mr. Jon Barley
Bureau of Managed Health Care
 
reflect the different health status of the members enrolled in each MCP's
program. ODJFS and its actuarial consultant will develop each MCP's risk score
to reflect the health status of members enrolled in the contractor's program
within a region.
 
During the initial months of managed care implementation in each region, it is
anticipated that ODJFS and its actuaries will calculate regional MCP case mix
scores monthly until the enrollment in the region becomes relatively stable.
Because enrollment for these months will not be known until after the start of
the month, the initial payment will be made assuming the base capitation rates
for all MCPs. An adjustment will be made in the subsequent month to reflect the
appropriate risk adjustment reimbursement for the prior month. Once regional
enrollment has stabilized, it is anticipated that the MCP case mix scores will
be updated semi-annually. In the event that the ABD implementation is delayed or
a change in methodology is required, the risk assessment schedule may be
revised.
 
Certification of Final Rates
 
Base capitation rates were developed for the eight managed care regions, and a
rate summary is provided in Appendix E. Upon receiving final contract period
information for each region, Mercer will update Appendix E accordingly.
 
Mercer certifies the attached rates were developed in accordance with generally
accepted actuarial practices and principles by actuaries meeting the
qualification standards of the American Academy of Actuaries for the populations
and services covered under the managed care contract. Rates developed by Mercer
are actuarial projections of future contingent events. Actual MCP costs will
differ from these projections. Mercer has developed these rates on behalf of the
State to demonstrate compliance with the CMS requirements under 42 CFR 438.6(c)
and to demonstrate that rates are in accordance with applicable law and
regulations.



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Page 7
November 17,2006
Mr. Jon Barley
 
Bureau of Managed Health Care
 
MCPs are advised that the use of these rates may not be appropriate for their
particular circumstance and Mercer disclaims any responsibility for the use of
these rates by MCPs for any purpose. Mercer recommends any MCP considering
contracting with the State should analyze its own projected medical expense,
administrative expense, and any other premium needs for comparison to these
rates before deciding whether to contract with the State. Use of these rates for
purposes beyond that stated may not be appropriate.
 
Sincerely,
 


   /s/   Wendy Radunz
/s/  Angela WasDyke
Wendy Radunz, FSA, MAAA
Angela WasDyke, ASA, MAAA

 


 


 
Copy:
Chuck Betley, Mitali Ghatak, Tracy Williams - ODJFS Denise Blank, Katie Olecik-
Mercer



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Appendix A - 2007 Contract Period ABD Rate-Setting Methodology



(Graph)




A- 1



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Appendix B - Region Definition
 
Please refer to the map below, which defines the counties within each of the
eight managed care regions.
 


 
(Medicaid Managed Care Program Regions for the ABD Population Map)
 


 
B- 1



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Appendix C - FFS Data Adjustments
 
This section lists adjustments made to the FFS claims and eligibility
information received from the State.
 
Completion Factors
The claims data was adjusted to account for the value of claims incurred but
unpaid on a COS basis. Mercer used claims for SFY 2003 and SFY 2004 that reflect
payments through the dates included in the following table.
 
State Fiscal Year
Paid Through
2003
03/31/04
2004
12/31/04

 
The value of the claims incurred during each of these years, but unpaid, was
estimated using completion factor analysis.
 
Gross Adjustment File (GAF)
To account for gross debit and credit amounts not reflected in the FFS data,
adjustments were applied to the FFS paid claims.
 
Historical Policy Changes
As part of the rate-setting process, Mercer must account for policy changes that
occurred during the base data time period. Changes only reflected in a portion
of the data must be applied to the remaining data so that the base data reflects
all of the policy changes. All policy changes implemented during SFY 2003 and
SFY 2004 were applied to the FFS data.
 
C- 1



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
The following table shows the specified policy changes for which Mercer adjusted
the SFY 2003 and SFY 2004 data. Mercer calculated the adjustments based on the
"History of Policy Changes" document and other information supplied by the
State.
 
Policy Changes
Effective Date
Category of Service Affected
Inpatient Outlier Payment Methodology - Exceptional cost outlier threshold
increased from $250,000 to $443,463
8/1/2002
Inpatient
Anesthesia Services -Conversion factor decreased to $8.13
9/1/2002
Specialists
Independently-practicing psychologist services eliminated for adults (≥21)
1/1/2004
PCP,
Specialists
All chiropractic services eliminated for adults (≥21)
1/1/2004
Other
$3.00 Copay on Prior-Authorization Drugs
1/1/2004
Pharmacy

 
Third Party Liability Recoveries
TPL can be identified with two components: "cost-avoidance" and "pay and chase"
type actions. "Cost-avoidance" occurs when the State initially denies paying a
claim because another payer is the primary payer. The State may then pay a
residual portion of the charged amount. Only the residual portion of the claim
will be included in the FFS data. The portion of the claim paid by another payer
has been avoided and not included in reported claim payments. Participating MCPs
are expected to pay in a similar fashion and therefore, no adjustment to the FFS
data will be required.
 
In a "pay and chase" scenario, the State pays the claim as though it were the
primary payer. Subsequent to payment, the State makes recovery from a third
party. The State has indicated the FFS data does not reflect these recoveries.
Since MCPs are also expected to take similar recovery actions, the FFS
experience was adjusted for "pay and chase" recoveries. Mercer made adjustments
to both the paid claims and utilization for all COSs. Since MCPs do not collect
tort recoveries, the data excludes tort collections.
 
Hospital Cost Settlements
The State provided Mercer with SFY 2003 and SFY 2004 interim cost settlements
for Diagnosis Related Group (DRG) and DRG-exempt hospitals. The DRG-exempt
hospital information
 
C-2



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
included inpatient and outpatient settlements. However, the DRG hospitals only
include capital settlements, which were incorporated into the adjustment. An
adjustment has been applied to inpatient, outpatient, and emergency room (ER)
claims to remove these additional costs.
 
Fraud and Abuse
The State does pursue recoveries from fraud and abuse cases. The dollars
recovered are accounted for outside of the State's MMIS system and are not
included in the FFS data. Therefore, Mercer applied adjustments to the FFS
claims and utilization data.
 
Excluded Time Periods
The capitation rates paid to the MCPs reflect the risk of serving the eligible
enrollees from the date of health plan enrollment forward. Therefore, the FFS
data has been adjusted to reflect only the time periods for which the MCPs are
at risk.
 
Dual Eligibles
Dual eligible persons are not enrolled in managed care and are therefore not
included in the managed care rates. Their experience has been excluded from the
base FFS data used to develop the rates.
 
Catastrophic Claims
Since the State does not provide reinsurance to the MCPs, the MCPs are expected
to purchase reinsurance on their own. To reflect these costs, all claims,
including claims above the reinsurance threshold, were included in the base FFS
data. The final rates Mercer calculated reflect the total risk associated with
the covered population and are expected to be sufficient to cover the cost of
the required stop-loss provision.
 
DSH Payments
 
DSH payments are made by the State to providers and are not the responsibility
of the MCPs;
therefore, the information for these payments was excluded from the FFS data
used to develop the rates. No rate adjustment was necessary.
 
Spend Down
Persons Medicaid eligible due to spend down are not enrolled in managed care and
therefore not included in the managed care rates. The base FFS data is net of
recipient spend down. Therefore, no additional adjustment was needed.
 
Graduate Medical Education (GME)
The State does not make supplemental GME payments for services delivered to
individuals covered under the managed care program. Rather, the MCPs negotiate
specific rates with the individual teaching hospitals for the daily cost of
care. Therefore, the GME payments are included in the capitation rates paid to
the MCPs.
 
C-3



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Appendix D - 2007 Contract Period ABD Rate Development
 
Credibility By Year Mercer placed more credibility on the most recent year of
FFS data.
 
FFS Historical and Prospective Trend
Historical FFS trend assumptions were used to trend SPY 2003 FFS data to the
base period (SFY 2004). Credibility was then applied to blend together the
trended SPY 2003 and the SPY 2004 FFS data. Next, prospective FFS trends were
applied to the base period FFS data to trend it to the 2007 contract period.
 
Prospective Policy Changes
The following items are considered prospective policy changes. These changes
were not reflected in the base data, but were implemented prior to or within the
contract period. Therefore, Mercer made the rate-setting adjustments for each
item in the following table.
 
Adjustments Affectis-sg Unii Cost
 
Policy Change
Effective Date
Category of Service Affected
Implementation of $2 copay for trade-name preferred drugs for adults (≥21)
1/1/2006
Pharmacy
Implementation of $3 copay for each dental date of service for adults (≥21)
1/1/2006
Dental
Implementation of $2 copay for vision exams and $1 copay for dispensing services
for adults (≥21)
1/1/2006
Other
IP Recalibration
1/1/2006
Inpatient
IP Rate Freeze
1/1/2006
Inpatient

 
D- 1



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Adjustments Affecting Utilization
 
Policy Change
Effective Date
Category of Service Affected
Reduction in coverage of dental services for adults (>21)
1/1/2006
Dental
Reduction in coverage of enteral products
1/1/2006
DME/ Supplies

 
Voluntary Selection
The FFS data reflects the risk of the entire ABD Medicaid program. To solely
reflect the risk of the managed care program, Mercer modified the FFS data based
on the projected managed care penetration levels for the 2007 contract period.
This voluntary selection adjustment modifies the FFS data to reflect the risk to
the MCPs (i.e., only those individuals who enroll in a health plan).
 
Administration/Contingencies
For existing managed care plans in Ohio, the MCP administration/contingencies
allowance will be 12% of premium prior to the franchise fee. After the initial
two twelve month contract periods for new and existing plans, 1% of the
pre-franchise fee capitation rate will be put at risk, contingent upon MCPs
meeting performance requirements. The administration schedule will be as follows
for managed care plans currently existing in Ohio:
 

 
Admin
At-Risk
Plan Year 1 (months 1-12)
12%
0%
Plan Year 2 (months 13-24)
12%
0%
Plan Year 3 (months 25-36)
12%
1%

 
D-2



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting For managed care plans new to Ohio, the
administration schedule will be as follows:
 

 
Admin
At-Risk
Plan Year 1 (months 1-12)
13%
0%
Plan Year 2 (months 13-24)
12%
0%
Plan Year 3 (months 25-36)
12%
1%

 
For plans entering Ohio through the acquisition of another Ohio health plan's
membership, the administration schedule will continue as outlined in the chart
on the previous page, based on the plan year of the acquired health plan
membership. The administration schedule will not revert back to the Plan Year 1
schedule due to the membership acquisition.
 
In addition, the total capitation rate was adjusted to incorporate the 4.5% MCP
franchise fee requirement.
 
D-3



--------------------------------------------------------------------------------




MERCER
Government Human Services Consulting
 
Appendix E - 2007 Contract Period Summary



--------------------------------------------------------------------------------




State of Ohio
Final & Confidential





Appendix E
2007 Contact Period ABD Regional Rate Summary


Region
Contract Begin Date
Contract End Date
Final Base Rate
Northeast
January 1, 2007
December 31, 2007
$1,088.93

 
Note: As the contract periods for the remaining regions are finalized, this
exhibit will be updated to include the corresponding rates.
 
Mercer Government Human Services
Consulting                                                                                                
 
E-1



--------------------------------------------------------------------------------




Appendix F  
 
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 07/01/07 THROUGH 11/30/07
MCP's premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.
     
MCP: WellCare of Ohio, Inc.
         
Service
   
Enrollment
Base
At-Risk
Area
Rates
Amounts
Northeast Region
$1,101.45
$0.00
     
List of Eligible Assistance Groups (AGs)
 
Aged, Blind or Disabled:
MA-A Aged
   
MA-B Blind
   
MA-D Disabled
 

 
Appendix F  
 
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 12/01/07 THROUGH 12/31/07
MCP's premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.
     
MCP: WellCare of Ohio, Inc.
         
Service
   
Enrollment
Base
At-Risk
Area
Rates
Amounts
Northeast Region
$1,088.93
$0.00
     
List of Eligible Assistance Groups (AGs)
 
Aged, Blind or Disabled:
MA-A Aged
   
MA-B Blind
   
MA-D Disabled
 




--------------------------------------------------------------------------------


 
 
Appendix F  
 
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 7/01/07 THROUGH 11/30/07
MCP's premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.
     
MCP: WellCare of Ohio, Inc.
         
Service
   
Enrollment
Base
At-Risk
Area
Rates
Amounts
Northeast Region
$1,106.55
$0.00
     
List of Eligible Assistance Groups (AGs)
 
Aged, Blind or Disabled:
MA-A Aged
   
MA-B Blind
   
MA-D Disabled
 

 
Appendix F  
 
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 12/01/07 THROUGH 12/31/07
MCP's premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.
     
MCP: WellCare of Ohio, Inc.
         
Service
   
Enrollment
Base
At-Risk
Area
Rates
Amounts
Northeast Region
$1,093.97
$0.00
     
List of Eligible Assistance Groups (AGs)
 
Aged, Blind or Disabled:
MA-A Aged
   
MA-B Blind
   
MA-D Disabled
 




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





APPENDIX G


COVERAGE AND SERVICES
ABD ELIGIBLE POPULATION


1.         Basic Benefit Package


Pursuant to OAC rule 5101:3-26-03(A), with limited exclusions (see section G.2
of this appendix), MCPs must ensure that members have access to
medically-necessary services covered by the Ohio Medicaid fee-for-service (FFS)
program.  For information on Medicaid-covered services, MCPs must refer to the
ODJFS website. The following is a general list of the benefits pertinent to the
ABD population covered by the MCPs:


 
·
Inpatient hospital services



 
·
Outpatient hospital services



 
·
Rural health clinics (RHCs) and Federally qualified health centers (FQHCs)



 
·
Physician services whether furnished in the physician’s office, the covered
person’s home, a hospital, or elsewhere



 
·
Laboratory and x-ray services



 
·
Family planning services and supplies



 
·
Home health and private duty nursing services



 
·
Podiatry



 
·
Physical therapy, occupational therapy, and speech therapy



 
·
Nurse-midwife, certified family nurse practitioner, and certified pediatric
nurse practitioner services



 
·
Prescription drugs



 
·
Ambulance and ambulette services



 
·
Dental services



 
·
Durable medical equipment and medical supplies



 
·
Vision care services, including eyeglasses 
           

  ·    Nursing facility stays as specified in OAC rule 5101:3-26-03


--------------------------------------------------------------------------------


 
 
·
Hospice care



 
·
Behavioral health services (see section G.2.b.iii of this appendix). Note:
Independent psychologist services not covered for adults age twenty-one (21) and
older.



2.           Exclusions, Limitations and Clarifications


a.           Exclusions


MCPs are not required to pay for Ohio Medicaid FFS program (Medicaid)
non-covered services. For information regarding Medicaid noncovered services,
MCPs must refer to the ODJFS website. The following is a general list of the
services not covered by the Ohio Medicaid fee-for-service program:


 
·
Services or supplies that are not medically necessary



 
·
Experimental services and procedures, including drugs and equipment, not covered
by Medicaid



 
·
Organ transplants that are not covered by Medicaid



 
·
Abortions, except in the case of a reported rape, incest, or when medically
necessary to  save the life of the mother



 
·
Infertility services for males or females



 
·
Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the  procedure



 
·
Reversal of voluntary sterilization procedures



 
·
Plastic or cosmetic surgery that is not medically necessary*



 
·
Immunizations for travel outside of the United States



 
·
Services for the treatment of obesity unless medically necessary*



 
·
Custodial or supportive care not covered by Medicaid



 
·
Sex change surgery and related services



 
·
Sexual or marriage counseling


--------------------------------------------------------------------------------





 
·
Court ordered testing



 
·
Acupuncture and biofeedback services



 
·
Services to find cause of death (autopsy)



 
·
Comfort items in the hospital (e.g., TV or phone)



 
·
Paternity testing



MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by ODJFS.


 
*These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.



b.           Limitations & Clarifications


i.           Member Cost-Sharing


As specified in OAC rules 5101:3-26-05(D) and  5101:3-26-12, MCPs are permitted
to impose the applicable member co-payment amount(s) for dental services, vision
services, non-emergency emergency department services, or prescription drugs,
other than generic drugs. MCPs must notify ODJFS if they intend to impose a
co-payment.  ODJFS must approve the notice to be sent to the MCP’s members and
the timing of when the co-payments will begin to be imposed.  If ODJFS
determines that an MCP’s decision to impose a particular co-payment on their
members would constitute a significant change for those members, ODJFS may
require the effective date of the co-payment to coincide with the “Open
Enrollment” month.


Notwithstanding the preceding paragraph, MCPs must provide an ODJFS-approved
notice to all their members 90 days in advance of the date that the MCP will
impose the co-payment. With the exception of member co-payments the MCP has
elected to implement in accordance with OAC rules 5101:3-26-05(D)
and  5101:3-26-12, the MCP’s payment constitutes payment in full for any covered
services and their subcontractors must not charge members or ODJFS any
additional co-payment, cost sharing, down-payment, or similar charge, refundable
or otherwise.


--------------------------------------------------------------------------------



ii.           Abortion and Sterilization


The use of federal funds to pay for abortion and sterilization services is
prohibited unless the specific criteria found in 42 CFR 441 and OAC rules
5101:3-17-01 and 5101:3-21-01 are met.  MCPs must verify that all of the
information on the required forms (JFS 03197, 03198, and 03199) is provided and
that the service meets the required criteria before any such claim is paid.


Additionally, payment must not be made for associated services such as
anesthesia, laboratory tests, or hospital services if the abortion or
sterilization itself does not qualify for payment.  MCPs are responsible for
educating their providers on the requirements; implementing internal procedures
including systems edits to ensure that claims are only paid once the MCP has
determined if the applicable forms are completed and the required criteria are
met, as confirmed by the appropriate certification/consent forms; and for
maintaining documentation to justify any such claim payments.


iii.           Behavioral Health Services


Coordination of Services:  MCPs must have a process to coordinate benefits of
and referrals to the publicly funded community behavioral health system. MCPs
must ensure that members have access to all medically-necessary behavioral
health services covered by the Ohio Medicaid FFS program and are responsible for
coordinating those services with other medical and support services.  MCPs must
notify members via the member handbook and provider directory of where and how
to access behavioral health services, including the ability to self-refer to
mental health services offered through ODMH community mental health centers
(CMHCs) as well as substance abuse services offered through Ohio Department of
Alcohol and Drug Addiction Services (ODADAS)-certified Medicaid providers.
Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS.  MCPs are also not responsible for providing mental health services to
persons between 22 and 64 years of age while residing in private or public
free-standing psychiatric hospitals.


MCPs must provide Medicaid-covered behavioral health services for members who
are unable to timely access services or unwilling to access services through
community providers.


--------------------------------------------------------------------------------



 
Mental Health Services: There are a number of Medicaid-covered mental health
(MH) services available through ODMH CMHCs.



Where an MCP is responsible for providing MH services for their members, the MCP
is responsible for ensuring access to counseling and psychotherapy,
physician/psychiatrist services, outpatient clinic services, general hospital
outpatient psychiatric services, pre-hospitalization screening, diagnostic
assessment (clinical evaluation), crisis intervention, psychiatric
hospitalization in general hospitals (for all ages), and Medicaid-covered
prescription drugs and laboratory services.  MCPs are not required to cover
partial hospitalization, or inpatient psychiatric care in a private or public
free-standing psychiatric hospital.  However, MCPs are required to cover the
payment of physician services in a private or public free-standing psychiatric
hospital when such services are billed independent of the hospital.


Substance Abuse Services:  There are a number of Medicaid-covered substance
abuse services available through ODADAS-certified Medicaid providers.


Where an MCP is responsible for providing substance abuse services for their
members, the MCP is responsible for ensuring access to alcohol and other drug
(AOD) urinalysis screening, assessment, counseling, physician/psychiatrist AOD
treatment services, outpatient clinic AOD treatment services, general hospital
outpatient AOD treatment services, crisis intervention, inpatient detoxification
services in a general hospital, and Medicaid-covered prescription drugs and
laboratory services. MCPs are not required to cover outpatient detoxification
and methadone maintenance.


Financial Responsibility for Behavioral Health Services:  MCPs are responsible
for the following:
 
 
·
payment of Medicaid-covered prescription drugs prescribed by an ODMH CMHC or
ODADAS-certified provider when obtained through an MCP’s panel pharmacy;



 
·
payment of Medicaid-covered services provided by an MCP’s panel laboratory when
referred by an ODMH CMHC or ODADAS-certified provider;



 
·
payment of all other Medicaid-covered behavioral health services obtained
through providers other than those who are ODMH CMHCs or ODADAS-certified
providers when arranged/authorized by the MCP.


--------------------------------------------------------------------------------




Limitations:
 
 
·
Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS.  As part of this limitation:
 

 
·
MCPs are not responsible for paying for behavioral health services provided
through ODMH CMHCs and ODADAS-certified Medicaid providers;



 
·
MCPs are not responsible for payment of partial hospitalization (mental health),
inpatient psychiatric care in a private or public free-standing inpatient
psychiatric hospital, outpatient detoxification, intensive outpatient programs
(IOP) (substance abuse) or methadone maintenance.



 
·
However, MCPs are required to cover the payment of physician services in a
private or public free-standing psychiatric hospital when such services are
billed independent of the hospital.



 
iv.
Pharmacy Benefit:  In providing the Medicaid pharmacy benefit to their members,
MCPs must cover the same drugs covered by the Ohio Medicaid fee-for-service
program.



 
MCPs may establish a preferred drug list for members and providers which
includes a listing of the drugs that they prefer to have prescribed. Preferred
drugs requiring prior authorization approval must be clearly indicated as
such.  Pursuant to ORC §5111.72, ODJFS may approve MCP-specific pharmacy program
utilization management strategies (see appendix G.3.a).



                                        v.          Organ Transplants: MCPs must
ensure coverage for organtransplants and related services in accordance with OAC
5101-3-2-07.1 (B)(4)&(5).  Coverage for all organ transplant services,
exceptkidney transplants, is contingent upon review and recommendation by the
“Ohio Solid Organ Transplant Consortium” based on criteria established by Ohio
organ transplant surgeons and authorization from the ODJFS prior authorization
unit. Reimbursement for bone marrow transplant and hematapoietic stem cell
transplant services, as defined in OAC 3701:84-01, is contingent upon review and
recommendation by the “Ohio Hematapoietic Stem Cell Transplant Consortium” again
based on


--------------------------------------------------------------------------------


 
criteria established by Ohio experts in the field of bone
marrowtransplant.  While MCPs may require prior authorization for
thesetransplant services, the approval criteria would be limited toconfirming
the consumer is being considered and/or has been recommended for a transplant by
either consortium and authorized by ODJFS.  Additionally, in accordance with OAC
5101:3-2-03 (A)(4) all services related to organ donations are covered for the
donor recipient when the consumer is Medicaid eligible.


3.
Care Coordination



           a.              Utilization Management  (Modification) Programs


General Provisions - Pursuant to OAC rule 5101:3-26-03.1(A)(7), MCPs must
implement a utilization management program to maximize the effectiveness of the
care provided to members and may develop other utilization management programs,
subject to prior approval by ODJFS.  For the purposes of this requirement, the
specific utilization management programs which require ODJFS prior-approval are
those programs designed by the MCP with the purpose of redirecting or
restricting access to a particular service or service location.  These programs
are referred to as utilization modification programs. MCP care coordination and
case management activities which are designed to enhance the services provided
to members with specific health care needs would not be considered utilization
management programs nor would the designation of specific services requiring
prior approval by the MCP or the member=s PCP.  MCPs must also implement the
ODJFS-required emergency department diversion (EDD) program for frequent
users.  In that ODJFS has developed the parameters for an MCP’s EDD program, it
therefore does not require ODJFS approval.


Pharmacy Programs - Pursuant to ORC Sec. 5111.172 and OAC rule 5101:3-26-03(A)
and (B), MCPs subject to ODJFS prior-approval,  may implement strategies,
including prior authorization and limitations on the type of provider and
locations where certain medications may be administered, for the management of
pharmacy utilization.
             
 
MCPs must receive prior approval from ODJFS on the types of medication that they
wish to cover through prior authorizations.  MCPsmust establish their prior
authorization system so that it does not unnecessarily impede member access to
medically-necessary Medicaid-covered services.  As outlined in paragraph 29(i)
of Appendix C, MCPs must adhere to specific prior-authorization limitations to
assist with the transition of new ABD members from FFS Medicaid. 



MCPs must comply with the provisions of 1927(d)(5) of the Social


--------------------------------------------------------------------------------



Security Act, 42 USC 1396r-8(k)(3), and OAC rule 5101:3-26-03.1regarding the
timeframes for prior authorization of covered outpatient drugs.


MCPs may also, with ODJFS prior approval, implement pharmacy utilization
modification programs designed to address members demonstrating high or
inappropriate utilization of specific prescription drugs.


Emergency Department Diversion (EDD) – MCPs must provide access to services in a
way that assures access to primary, specialist and urgent care in the most
appropriate settings and that minimizes frequent, preventable utilization of
emergency department (ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires
MCPs to implement the ODJFS-required emergency department diversion (EDD)
program for frequent utilizers.


Each MCP must establish an ED diversion  (EDD) program with the goal of
minimizing frequent ED utilization. The MCP’s EDD program must include the
monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must, at a minimum, address those ED visits which could have been
prevented through improved education, access, quality or care management
approaches.


Although there is often an assumption that frequent ED visits are solely the
result of a preference on the part of the member and education is therefore the
standard remedy, it is also important to ensure that a member’s frequent ED
utilization is not due to problems such as their PCP’s lack of accessibility or
failure to make appropriate specialist referrals.  The MCP’s EDD program must
therefore also include the identification of providers who serve as PCPs for a
substantial number of frequent ED utilizers and the implementation of corrective
action with these providers as so indicated.


 
This requirement does not replace the MCP’s responsibility to inform and educate
all members regarding the appropriate use of the ED.



b.           Integration of Member Care
 
 
The MCP must ensure that a discharge plan is in place to meet a member’shealth
care needs following discharge from a nursing facility, andintegrated into the
member’s continuum of care.   The discharge plan must address the services to be
provided for the member and must be developed prior to the date of discharge
from the nursing facility.  The MCP must ensure follow-up contact occurs with
the member, or authorized representative, within thirty (30) days of the
member’s discharge from the nursing facility to ensure that the member’s health
care needs are being met.


--------------------------------------------------------------------------------


 


4.           Case Management


In accordance with 5101:3-26-03.1(A)(8), MCPs must offer and provide
comprehensive case management services which coordinate and monitor the care of
members with specific diagnoses, or who require high-cost and/or extensive
services.


a.           Each MCP must inform all members and contracting providers of the
MCP’s casemanagement services.


b.           The MCP’s case management system must include, at a minimum, the
followingcomponents:


i.      Identification
The MCP must have mechanisms in place to identify members potentially eligible
for case management services.  These mechanisms must include an administrative
data review (e.g. diagnosis, cost threshold, and/or service utilization) and may
also include telephone interviews; provider/self-referrals; or home visits.


ii.     Assessment
The MCP must arrange for or conduct a comprehensive assessment of the member’s
physical and/or behavioral health condition(s) to confirm the results of a
positive identification, and to determine the need for case management
services.    The goals of the assessment are to identify the member’s existing
and/or potential health care needs and assess the member’s need for case
management services.


The assessment must be completed by a physician, physician assistant, RN, LPN,
licensed social worker, or a graduate of a two or four year allied health
program.  If the assessment is completed by another medical professional, there
should be oversight and monitoring by either a registered nurse or a physician.


The MCP must have a process to inform members and their PCPs that they have been
identified as meeting the criteria for case management, including their
enrollment into case management services.


iii.     Case Management-
a.  Risk Stratification/Levels of Care
The MCP must develop a strategy to assign members to risk stratification levels,
based on the member’s comprehensive needs assessment.  Once the member’s risk
level has been determined, the MCP must, at a minimum:
-develop a care treatment plan (as described in G.4.iii.b below);
-implement member-level interventions;
-continuously monitor the progress of the member;
-identify gaps between care recommended and actual care provided, and   propose
and implement interventions to address the gaps; and
-implement a system to monitor the delivery of specific services, including a
review of service utilization, to re-evaluate the member’s risk level and adjust
the level of case management services accordingly.


--------------------------------------------------------------------------------


 
b. Care Treatment Plan
The MCP must assure and coordinate the placement of the member into
case-management – including identification of the member’s need for services,
completion of the comprehensive health needs assessment, and development of a
care treatment plan - within ninety (90) days of membership.  The care treatment
plan is defined by ODJFS as the one developed by the MCP for the member.


The development of the care treatment plan must be based on the comprehensive
health assessment and reflect the member’s primary medical diagnosis and health
conditions, any comorbidities, and the member’s psychological, behavioral health
and community support needs.  The care treatment plan must also include specific
provisions for periodic reviews (i.e., no less than semi-annually) of the
member’s condition and appropriate updates to the plan.  The member and the
member’s PCP must be actively involved in the development of and revisions to
the care treatment plan.  The designated PCP is the physician, or specialist,
who will manage and coordinate the overall care for the member.  Ongoing
communication regarding the status of the care treatment plan may be
accomplished between the MCP and the PCP’s designee (i.e., qualified health
professional).  Revisions to the clinical portion of the care treatment plan
should be completed in consultation with the PCP.


c. Coordination of Care and Communication
The MCP must arrange or provide for professional case management services that
are performed collaboratively by a team of professionals appropriate for the
member’s condition and health care needs.  At a minimum, the MCP’s case manager
must attempt to coordinate with the member’s case manager from other health
systems, including behavioral health.  The MCP must have a process to
facilitate, maintain, and coordinate both care and communication with the
member, PCP, and other service providers and case managers.  The MCP must also
have a process to coordinate care for a member that is receiving services from
state sub-recipient agencies as appropriate [e.g., the Ohio Department of Mental
Health (ODMH); the Ohio Department of Mental Retardation and Developmental
Disabilities (ODMR/DD); and the Ohio Department of Alcohol and Drug Addiction
Services (ODADAS)].  There should be an accountable point of contact at the MCP
for each member in case management who can help obtain medically necessary care,
assist with health-related services and coordinate care needs, including
behavioral health.  The MCP must have a provision to disseminate information to
the member/caregiver concerning the health condition, types of services that may
be available, and how to access services.


 

--------------------------------------------------------------------------------


 


iv.        ODJFS Targeted Case Management Conditions
    The MCP must, at a minimum, case manage members with the following physical
and behavioral health conditions:
 
·
Congestive Heart Failure

 
·
Coronary Artery Disease

 
·
Non-Mild Hypertension

 
·
Diabetes

 
·
Chronic Obstructive Pulmonary Disease

 
·
Asthma

 
·
Severe mental illness

 
·
High risk or high cost substance abuse disorders

 
·
Severe cognitive and/or developmental limitation



The MCP should also focus on all members whose health conditions warrant case
management services and should not limit these services only to members with
these conditions (e.g., cystic fibrosis, cerebral palsy and sickle cell anemia).


Refer to Appendix M for the performance measures and standards related to case
management.


v.    Case Management Program Staffing
The MCP must identify the staff that will be involved in the operations of the
case management program, including but not limited to:  case manager
supervisors, case managers, and administrative support staff.  The MCP must
identify the role and functions of each case management staff member as well as
the educational requirements, clinical licensure standards, certification and
relevant experience with case management standards and/or activities.  The MCP
must provide case manager staff/member ratios based on the member risk
stratification and different levels of care being provided to members.


vi.   Case Management Strategies
The MCP must follow best-practice and/or evidence based clinical guidelines when
devising a member’s care treatment plan and coordinating the case management
needs.  If an MCP uses a disease management methodology to identify and/or
stratify members in need of case management services, the methods must be
validated by scientific research and/or nationally accepted in the health care
industry.


The MCP must develop and implement mechanisms to educate and equip physicians
and case managers with evidence-based clinical guidelines or best practice
approaches to assist in providing a high level of quality of care to members.




--------------------------------------------------------------------------------



 
vii.    Information Technology System for Case Management
The MCP’s information technology system for its case management program must
maximize the opportunity for communication between the plan, PCP, the member,
and other service providers and case managers.  The MCP must have an integrated
database that allows MCP staff that may be contacted by a member in case
management to have immediate access to, and review of, the most recent
information with the MCP’s information systems relevant to the case.  The
integrated database may include the following:  administrative data, call center
communications, service authorizations, care treatment plans, patient
assessments, case management notes, and PCP notes.  The information technology
system must also have the capability to share relevant information with the
member, the PCP, and other service providers and case managers.


viii. Data Submission
The MCP must submit a monthly electronic report to the Case Management System
(CAMS) for all members that are case managed.  In order for a member to be
submitted as case managed in CAMS, the MCP must:  (1)  complete the
identification process, a comprehensive health needs assessment and development
of a care treatment plan for the member; and (2) document the member's written
or verbal confirmation of his/her case management status in the case management
record.  ODJFS, or its designated entity, the external quality review vendor,
will validate on an annual basis the accuracy of the information contained in
CAMS with the member's case management record. 
    The CAMS files are due the 10th business day of each month.


 
c.
The  MCP must have an ODJFS-approved case management program which includes the
items in Section 4(a) and (b) of Appendix G.  Each MCP must implement an
evaluation process to review, revise and/or update the case management
program.  The MCP must annually submit its case management program for review
and approval by ODJFS.  Any subsequent changes to an approved case management
program description must be submitted to ODJFS in writing for review and
approval prior to implementation.  Refer to Appendix K for the requirements
regarding the annual review of the case management program.



d.           Care Coordination with ODJFS-Designated Providers


Per OAC rule 5101:3-26-03.1(A)(4), MCPs are required to sharespecific
information with certain ODJFS-designated non-contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP’s  members.  Within the first month of operation,
after an MCP has obtained a provider agreement, the MCP must provide to the
ODJFS-designated providers (i.e., ODMH Community Mental Health Centers,
ODADAS-certified Medicaid providers, FQHCs/RHCs, QFPPs, CNMs, CNPs [if
applicable], and hospitals) a quick reference information packet which
includesthe following:


--------------------------------------------------------------------------------


 
i.           A brief cover letter explaining the purpose of the mailing; and


 
ii.
A brief summary document that includes the following information:
 



 
·
Claims submission information including the MCP’s Medicaid provider number for
each region;



 
·
The MCP’s prior authorization and referral procedures or the MCP’s website;



 
·
A picture of the MCP’s member identification card (front and back);



 
·
Contact numbers and/or website location for obtaining information for
eligibility verification, claims processing, referrals/prior authorization, and
information regarding the MCP’s behavioral health administrator;



 
·
A listing of the MCP’s major pharmacy chains and the contact number for the
MCP’s pharmacy benefit administrator (PBM);



 
·
A listing of the MCP’s laboratories and radiology providers; and



 
·
A listing of the MCP’s contracting behavioral health providers and how to access
services through them (this information is only to be provided to
non-contracting community mental health and substance abuse providers).



e.           Care coordination with Non-Contracting Providers
 
 
Per OAC rule 5101:3-26-05(A)(9), MCPs authorizing the delivery of servicesfrom a
provider who does not have an executed subcontract must ensure thatthey have a
mutually agreed upon compensation amount for the authorized service and notify
the provider of the applicable provisions of paragraph D of OAC rule
5101:3-26-05.  This notice is provided when an MCP authorizes a non-contracting
provider to furnish services on a one-time or infrequent basis to an MCP member
and must include required ODJFS-model language and information. This notice must
also be included with the transition ofservices form sent to providers as
outlined in paragraph 28.i.c. of Appendix C.


--------------------------------------------------------------------------------



APPENDIX H


PROVIDER PANEL SPECIFICATIONS
ABD ELIGIBLE POPULATION


1.
GENERAL PROVISIONS



MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service
area.  The ODJFS provider panel requirements are specified in the charts
included with this appendix and must be met prior to the MCP receiving a
provider agreement with ODJFS.  The MCP must remain in compliance with these
requirements for the duration of the provider agreement.


If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
gastroenterologist requirement but a member is unable to obtain a timely
appointment from a gastroenterologist on the MCP’s provider panel, the MCP will
be required to secure an appointment from a panel gastroenterologist or arrange
for an out-of-panel referral to a gastroenterologist.


MCPs are required to make transportation available to any member requesting
transportation when they must travel 30 miles or more from their home to receive
a medically-necessary Medicaid-covered service.  If the MCP offers
transportation to their members as an additional benefit and this transportation
benefit only covers a limited number of trips, the required transportation
listed above may not be counted toward this trip limit (as specified in Appendix
C).


In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Aged, Blind or Disabled (ABD) consumers, as well as the potential availability
of the designated provider types.  ODJFS has integrated existing utilization
patterns into the provider network requirements to avoid disruption of
care.  Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.


2.           PROVIDER SUBCONTRACTING


Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their
providers.  These subcontracts must include a baseline contractual agreement, as
well as the appropriate ODJFS-approved Model Medicaid Addendum. The Model
Medicaid Addendum incorporates all applicable Ohio


--------------------------------------------------------------------------------

  
Administrative Code rule requirements specific to provider subcontracting and
therefore cannot be modified except to add personalizing information such as the
MCP’s name.


ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP’s
members.  MCPs may not employ or contract with providers excluded from
participation in Federal health care programs under either section 1128 or
section 1128A of the Social Security Act.  As part of the prior approval
process,  MCPs must submit  documentation verifying that all necessary contract
documents have been appropriately completed.  ODJFS will verify the
approvability of the submission and process this information using the ODJFS
Provider Verification System (PVS).  The PVS is a centralized database system
that maintains information on the status of all MCP-submitted providers.


Only those providers who meet the applicable criteria specified in this
document, and as determined by ODJFS, will be approved by ODJFS.   MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval.  Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP’s members.


MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.


3.           PROVIDER PANEL REQUIREMENTS


The provider network criteria that must be met by each MCP are as follows:


a.           Primary Care Physicians (PCPs)


Primary Care Physicians (PCPs) may be individuals or group practices/clinics
[Primary Care Clinics (PCCs)].  Acceptable specialty types for PCPs are
family/general practice, and internal medicine.  Acceptable PCCs include FQHCs,
RHCs and the acceptable group practices/clinics specified by ODJFS.  As part of
their subcontract with an MCP, PCPs must stipulate the total Medicaid member
capacity that they can ensure for that individual MCP.  Each PCP must have the
capacity and agree to serve at least 50 Medicaid members at each practice site
in order to be approved by ODJFS as a PCP.  The capacity-by-site requirement
must be met for all ODJFS-approved PCPs.


ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive.
ODJFS reserves the right to request clarification from an MCP for any PCP whose
total stated


--------------------------------------------------------------------------------


 
capacity for all MCP networks added together exceeds 2000 Medicaid members
(i.e., 1 FTE). ODJFS may allow up to an additional 750 member capacity for each
nurse practitioner or physician’s assistant that is used to provide clinical
support for a PCP.


For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP’s capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.


ODJFS expects that MCPs will need to utilize specialty physicians to serve as
PCPs for some special needs members.  In these situations it will not be
necessary for the MCP to submit these specialists to the PVS database as PCPs,
however, they must be submitted to PVS as the appropriate required provider
type. Also, in some situations (e.g., continuity of care) a PCP may only want to
serve a very small number of members for an MCP.  In these situations it will
not be necessary for the MCP to submit these PCPs to ODJFS for prior
approval.  These PCPs will not be included in the ODJFS PVS database and
therefore may not appear as PCPs in the MCP’s provider directory.  These PCPs
will, however, need to execute a subcontract with the MCP which includes the
appropriate Model Medicaid Addendum.


The PCP requirement is based on an MCP having sufficient PCP capacity to serve
40% of the eligibles in the region if three MCPs are serving the region and 55%
of the eligibles in the region if two MCPs are serving the region.  Each MCP
must meet the PCP minimum FTE requirement for that region.  MCPs must also
satisfy a PCP geographic accessibility standard. ODJFS will match the PCP
practice sites and the stated PCP capacity with the geographic location of the
eligible population in that region (on a county-specific basis) and perform
analysis using Geographic Information Systems (GIS) software. The analysis will
be used to determine if at least 40% of the eligible population is located
within 10 miles of a PCP with available capacity in urban counties and 40% of
the eligible population within 30 miles of a PCP with available capacity in
rural counties. [Rural areas are defined pursuant to 42 CFR 412.62(f)(1)(iii).]


b.           Non-PCP Provider Network


In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories:  hospitals, cardiovascular, dentists, gastroenterology,
nephrology, neurology, oncology, physical medicine, podiatry, psychiatry,
urology, vision care providers, obstetricians/gynecologists (OB/GYNs),
allergists, general surgeons, otolaryngologists, orthopedists, federally
qualified health centers


(FQHCs)/rural health centers (RHCs) and qualified family planning providers
(QFPPs). CNMs, CNPs, FQHCs/RHCs and QFPPs are federally-required provider types.



--------------------------------------------------------------------------------




All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types.  MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).


Although there are currently no capacity requirements for the non-PCP required
provider types, MCPs are required to ensure that adequate access is available to
members for all required provider types.  Additionally, for certain non-PCP
required provider types, MCPs must ensure that these providers maintain a
full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified).  A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including:  consumer satisfaction
surveys; member appeals/grievances/complaints and state hearing
notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.


Hospitals - MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Aged, Blind or Disabled (ABD) consumers and
integrated the existing utilization patterns into the hospital network
requirements to avoid disruption of care.  For this reason, ODJFS may require
that MCPs contract with out-of-state hospitals (i.e. Kentucky, West Virginia,
etc.).


For each Ohio hospital, ODJFS utilizes the hospital’s most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides.  Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP’s members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix – Provider
Panel Exceptions).


If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.


OB/GYNs - MCPs must contract with the specified  number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region.  All MCP-contracting OB/GYNs
must have current hospital delivery privileges at a hospital under contract with
the MCP in the region.


--------------------------------------------------------------------------------

   
Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region.  The MCP may contract directly with the CNM or
CNP providers, or with a physician or other provider entity who is able to
obligate the participation of a CNM or CNP.  If an MCP does not contract for CNM
or CNP services and such providers are present within the region, the MCP will
be required to allow members to receive CNM or CNP services outside of the MCP’s
provider network.


Contracting CNMs must have hospital delivery privileges at a hospital under
contract to the MCP in the region. The MCP must ensure a member’s access to CNM
and CNP services if such providers are practicing within the region.


Vision Care Providers - MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region, all of whom must
maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP’s contracting
ophthalmologists/optometrists, the MCP must separately contract with an adequate
number of optical dispensers located in the region.


Dental Care Providers - MCPs must contract with the specified number of
dentists.


Federally Qualified Health Centers/Rural Health Clinics(FQHCs/RHCs) - MCPs are
required to ensure member access to any  federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status.  Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process.
Even if no FQHC/RHC is available within the region, MCPs must have mechanisms in
place to ensure coverage for FQHC/RHC services in the event that a member
accesses these services outside of the region. 


In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state’s supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:


 
•
MCPs must provide expedited reimbursement on a service-specific basis in an
amount no less than the payment made to other providers for the same or similar
service.



 
•
If the MCP has no comparable service-specific rate structure, the MCP must use
the regular Medicaid fee-for-service payment schedule for non-FQHC/RHC
providers.


--------------------------------------------------------------------------------


 
 
•
MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and not just
attempt to pay these claims within the prompt pay time frames.



MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.


Qualified Family Planning Providers (QFPPs) - All MCP members must be permitted
to self-refer to family planning services provided by a QFPP.  A QFPP is defined
as any public or not-for-profit health care provider that complies with Title X
guidelines/standards, and receives either Title X funding or family planning
funding from the Ohio Department of Health.  MCPs must reimburse all
medically-necessary Medicaid-covered  family planning services provided to
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a patient self-referral basis, regardless of the provider’s status
as a panel or non-panel provider.  MCPs will be required to work with QFPPs in
the region to develop mutually-agreeable HIPAA compliant policies and procedures
to preserve patient/provider confidentiality, and convey pertinent information
to the member’s PCP and/or MCP.


Behavioral Health Providers – MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in Appendix
G.b.ii. herein.  Although ODJFS is aware that certain outpatient substance abuse
services may only be available through Medicaid providers certified by  the Ohio
Department of Drug and Alcohol Addiction Services  (ODADAS)  in some areas, MCPs
must maintain an adequate number of contracted mental health providers in the
region to assure access for members who are unable to timely access services or
unwilling to access services through community mental health centers.  MCPs are
advised not to contract with community mental health centers as all services
they provide to MCP members are to be billed to ODJFS.


Other Specialty Types (general surgeons, otolaryngologists, orthopedists,
cardiologists, gastroenterologists, nephrologists, neurologists, oncologists,
podiatrists, physiatrists, psychiatrists, and urologists ) - MCPs must contract
with the specified number of all other ODJFS designated specialty provider
types. In order to be counted toward meeting the provider panel requirements,
these specialty providers must maintain a full-time practice at a site(s)
located within the specified county/region. Contracting general surgeons,
orthopedists, otolaryngologists, cardiologists, gastroenterologists,
nephrologists, neurologists, oncologists,
podiatrists, physiatrists, psychiatrists, and urologists must have  admitting
privileges at a hospital under contract with the MCP in the region.


4.           PROVIDER PANEL EXCEPTIONS


ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:




--------------------------------------------------------------------------------





 
-
the MCP presents sufficient documentation to ODJFS to verify that they have been
unable to meet or maintain certain provider panel requirements in a particular
service area despite all reasonable efforts on their part to secure such a
contract(s), and

 
-
if notified by ODJFS, the provider(s) in question fails to provide a reasonable
argument why they would not contract with the MCP, and

  - the MCP presents sufficient assurances to ODJFS that their members will
haveadequate access to the services in question.


 
If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ODJFS-specified provider panel criteria, the MCP may
request an exception to these criteria by submitting a provider panel exception
request as specified by ODJFS.  ODJFS will review the exception request and
determine whether the MCP has sufficiently demonstrated that all reasonable
efforts were made to obtain contracts with providers of the type in question and
that they will be able to provide access to the services in question.


ODJFS will aggressively monitor access to all services related to the approval
of a provider panel exception request through a variety of data sources,
including: consumer satisfaction surveys; member appeals/grievances/complaints
and state hearing
notifications/requests; member just-cause for termination requests; clinical
quality studies;
encounter data volume; provider complaints, and clinical performance
measures.  ODJFS approval of a provider panel exception request does not exempt
the MCP from assuring access to the services in question.  If ODJFS determines
that an MCP has not provided sufficient access to these services, the MCP may be
subject to sanctions.


5.
PROVIDER DIRECTORIES



MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers.  At the time of
ODJFS’ review, the information listed in the MCP’s provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS PVS.


MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided
by region, county, and provider type, in that order.


The directory must also specify:


 
•
provider address(es) and phone number(s);

•
an explanation of how to access providers (e.g. referral required vs.
self-referral);

  •   an indication of which providers are available to members on a
self-referral basis;


--------------------------------------------------------------------------------


 
 
•
foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;

 
•
how members may obtain directory information in alternate formats that takes
into consideration the special needs of eligible individuals including but not
limited to, visually-limited, LEP, and LRP eligible individuals; and

 
•
any PCP or specialist practice limitations.



Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each
population.  For example, an MCP who serves CFC and ABD in the Central Region
would have two provider directories, one for CFC and one for ABD.  Once
approved, this directory may be regularly updated with provider additions or
deletions by the MCP without ODJFS prior-approval, however, copies of the
revised directory (or inserts) must be submitted to ODJFS prior to distribution
to members.


On a quarterly basis, MCPs must create an insert to each printed directory that
lists those providers deleted from the MCP’s provider panel during the previous
three months.  Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.


Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory.  This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity, and population (e.g. CFC and/or
ABD).  If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.


The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix.  ODJFS-required providers must be added to the internet directory
within one week of the MCP’s notification of ODJFS-approval of the provider via
the Provider Verification process.  Providers being deleted from the MCP’s panel
must be deleted from the internet directory within one week of notification from
the provider to the MCP. These deleted providers must be included in the inserts
to the MCP’s provider directory referenced above.


6 .
FEDERAL ACCESS STANDARDS



MCPs must demonstrate that they are in compliance with the following federally
defined


--------------------------------------------------------------------------------



provider panel access standards as required by 42 CFR 438.206:



In establishing and maintaining their provider panel, MCPs must consider the
following:


 
•
The anticipated Medicaid membership.

 
•
The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.

 
•
The number and types (in terms of training, experience, and specialization) of
panel providers required to deliver the contracted Medicaid services.

 
•
The geographic location of panel providers and Medicaid members, considering
distance, travel time, the means of transportation ordinarily used by Medicaid
members, and whether the location provides physical access for Medicaid members
with disabilities.

 
•
MCPs must adequately and timely cover services to an out-of-network provider if
the MCP’s contracted provider panel is unable to provide the services covered
under the MCP’s provider agreement.  The MCP must cover the out-of-network
services for as long as the MCP network is unable to provide the services. MCPs
must coordinate with the out-of-network provider with respect to payment and
ensure that the provider agrees with the applicable requirements.



Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members.  MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary.  MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.


In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.


This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS)  in the MCP’s operations that would affect


adequate capacity and services (including changes in services, benefits,
geographic service or payments); and at any time there is enrollment of a new
population in the MCP.


MCPs are to follow the procedures specified in the current MCP PVS Instructional
Manual, posted on the ODJFS website, in order to comply with these federal
access requirements.


--------------------------------------------------------------------------------




North East Region - Hospitals        
Minimum Provider Panel Requirements      
 
Total Required Hospitals
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
Additional Required
Hospitals: Out-of-Region
General Hospital
1
 
1
1
1
1
1
 
Hospital System1
1
 
1
           
 1
1 Hospital system includes; physician networks and therefore these physicians
could be considered when fulfilling contracts for PCP and non-PCP provider panel
requirements

 
 North East Region - PCP Capacity
    Minimum PCP Capacity Requirements - ABD
PCPs
Total Required
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
Additional Required: In-Region *
Capacity
9,981
585
7,370
213
85
173
385
990
180
 
PCPs1
31
4
16
2
1
1
2
4
1
   Number of Eligibles
 25,810
 1462
 18425
 532
 213
 432
 963
 2474
 451
 
1  Acceptable PCP specialty types include Family/General Practice or Internal
Medicine

 
North East Region - Practitioners
ABD Provider Panel Requirements
Provider Types
Total Required Providers1
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
Additional Required Providers2
 Cardiovascular    
6
 
 3
       
 1
 
 2
 Dentists
28
 1
 20
     
 2
 3
 1
 1
 Gastroenterology
3
 
 2
           
 1
 General Surgeons
 11
 
 6
 1
 
 1
 1
 1
 1
   Nephrology
2
 
 1
           
1
 Neurology
3
 
2
           
1
OB/GYN
12
 
8
1
 
 
 
1
 
2
 Oncology
1
               
 1
 Orthopedists
7
 
 4
     
1
   
2
 Otolaryngologist
3
 
 1
       
 1
 
 1
 Physical Med Rehab
3
 
 2
           
 1
Podiatry
8
 
4
 
 
 
 
2
 
2
Psychiatry
11
 
5
 
   
 
3
 
3
Urology
4
 
2
 
 
 
 
 
 
2
Vision
14
 1
7
 1
   
 1
1
 
3
1 All required providers must be located within the region.
 
2  Additional required providers may be located anywhere within the region
     

 


--------------------------------------------------------------------------------


 



APPENDIX I


PROGRAM INTEGRITY
ABD ELIGIBLE POPULATION


MCPs must comply with all applicable program integrity requirements, including
those specified in 42 CFR 455 and 42 CFR 438 Subpart H.


1.           Fraud and Abuse Program:
In addition to the specific requirements of OAC rule 5101:3-26-06, MCPs must
have a program that includes administrative and management arrangements or
procedures, including a mandatory compliance plan, to guard against fraud and
abuse.  The MCP’s compliance plan must designate staff responsibility for
administering the plan and include clear goals, milestones or objectives,
measurements, key dates for achieving identified outcomes, and explain how the
MCP will determine the compliance plan’s effectiveness.


In addition to the requirements in OAC rule 5101:3-26-06, the MCP’s
complianceprogram which safeguards against fraud and abuse must, at a minimum,
specificallyaddress the following:


 
a.
Employee education about false claims recovery:  In order to comply with Section
6032 of the Deficit Reduction Act of 2005 MCPs must, as a condition of receiving
Medicaid payment, do the following:



 
i. establish and make readily available to all employees, including the MCP’s
management, the following written policies regarding false claims recovery:



 
a.
detailed information about the federal False Claims Act and other state and
federal laws related to the prevention and detection of fraud, waste, and abuse,
including administrative remedies for false claims and statements as well as
civil or criminal penalties;



 
b.
the MCP’s policies and procedures for detecting and preventing fraud, waste, and
abuse; and



 
c.
the laws governing the rights of employees to be protected as whistleblowers.



ii. include in any employee handbook the required written policies regarding
false claims recovery;


 
iii. establish written policies for any MCP contractors and agents that provide
detailed information about the federal False Claims Act and other state and
federal laws related to the prevention and detection of fraud, waste, and abuse,
including administrative remedies for false claims and statements as well as




--------------------------------------------------------------------------------

      


 
civil or criminal penalties; the laws governing the rights of employees to be
protected as whistleblowers; and the MCP’s policies and procedures for detecting
and preventing fraud, waste, and abuse.  MCPs must make such information readily
available to their subcontractors; and



 
   iv. disseminate the required written policies to all contractors and agents,
who must abide by those written policies.

 
   



 
b.
Monitoring for fraud and abuse:The MCP’s program which safeguards against fraud
and abuse must specifically address the MCP’s prevention, detection,
investigation, and reporting strategies in at least the following areas:



 
i.
Embezzlement and theft – MCPs must monitor activities on an ongoing basis to
prevent and detect activities involving embezzlement and theft (e.g., by staff,
providers, contractors, etc.) and respond promptly to such violations.



 
ii.
Underutilization of services – MCPs must monitor for the potential
underutilization of services by their members in order to assure that all
Medicaid-covered services are being provided, as required.  If any underutilized
services are identified, the MCP must immediately investigate and, if indicated,
correct the problem(s) which resulted in such underutilization of services.



The MCP’s monitoring efforts must, at a minimum, include the following
activities:  a) an annual review of their prior authorization procedures to
determine that they do not unreasonably limit a member’s access to
Medicaid-covered services; b) an annual review of the procedures providers are
to follow in appealing the MCP’s denial of a prior authorization request to
determine that the process does not unreasonably limit a member’s access to
Medicaid-covered services; and c) ongoing monitoring of MCP service denials and
utilization in order to identify services which may be underutilized.


 
iii.
Claims submission and billing – On an ongoing basis, MCPs must identify and
correct claims submission and billing activities which are potentially
fraudulent including, at a minimum, double-billing and improper coding, such as
upcoding and bundling, to the satisfaction of ODJFS.



 
c.
Reporting MCP fraud and abuse activities:  Pursuant to OAC rule 5101:3-26-06,
MCPs are required to submit annually to ODJFS a report which summarizes the
MCP’s fraud and abuse activities for the previous year in each of the areas
specified above.  The MCP’s report must also identify any proposed changes to
the MCP’s compliance plan for the coming year.








--------------------------------------------------------------------------------

        


d.           Reporting fraud and abuse:  MCPs are required to promptly report
all instances ofprovider fraud and abuse to ODJFS and member fraud to the
CDJFS.  The MCP,at a minimum, must report the following information on cases
where the MCP’s investigation has revealed that an incident of fraud and/or
abuse has occurred:


i.           provider’s name and Medicaid provider number or provider
reportingnumber (PRN);

ii.          source of complaint;
iii.         type of provider;

iv.         nature of complaint;

v.          approximate range of dollars involved, if applicable;

vi.         results of MCP’s investigation and actions taken;

vii.        name(s) of other agencies/entities (e.g., medical board, law
enforcement) notified by MCP; and

viii.       legal and administrative disposition of case, including actions
taken by law enforcement officials to whom the case has been referred.


e.           Monitoring for prohibited affiliations:  The MCP’s policies and
procedures forensuring that, pursuant to 42 CFR 438.610, the MCP will not
knowingly have arelationship with individuals debarred by Federal Agencies, as
specified in Article XII of the Agreement.


2.           Data Certification:
Pursuant to 42 CFR 438.604 and 42 CFR 438.606, MCPs are required to provide
certification as to the accuracy, completeness, and truthfulness of data and
documents submitted to ODJFS which may affect MCP payment.


 
a.
MCP Submissions:  MCPs must submit the appropriate ODJFS-developed certification
concurrently with the submission of the following data or documents:



i.           Encounter Data [as specified in the Data Quality Appendix (Appendix
L)]


 
ii.
Prompt Pay Reports [as specified in the Fiscal Performance Appendix (Appendix
J)]



 
iii.
Cost Reports [as specified in the Fiscal Performance Appendix (Appendix J)]






--------------------------------------------------------------------------------

   


 
b.
Source of Certification:  The above MCP data submissions must be certified by
one of the following:



i.           The MCP’s Chief Executive Officer;


ii.           The MCP’s Chief Financial Officer, or


 
iii.
An individual who has delegated authority to sign for, or who reports directly
to, the MCP’s Chief Executive Officer or Chief Financial Officer.



ODJFS may also require MCPs to certify as to the accuracy, completeness, and
truthfulness of additional submissions.








--------------------------------------------------------------------------------

  




APPENDIX J


FINANCIAL PERFORMANCE
ABD ELIGIBLE POPULATION


WellCare


1.           SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS


MCPs must submit the following financial reports to ODJFS:


 
a.
The National Association of Insurance Commissioners (NAIC) quarterly and annual
Health Statements (hereafter referred to as the “Financial Statements”), as
outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(B).  The Financial
Statements must include all required Health Statement filings, schedules and
exhibits as stated in the NAIC Annual Health Statement Instructions including,
but not limited to, the following sections:  Assets, Liabilities, Capital and
Surplus Account, Cash Flow, Analysis of Operations by Lines of Business,
Five-Year Historical Data, and the Exhibit of Premiums, Enrollment and
Utilization.  The Financial Statements must be submitted to BMHC even if the
Ohio Department of Insurance (ODI) does not require the MCP to submit these
statements to ODI.  A signed hard copy and an electronic copy of the reports in
the NAIC-approved format must both be provided to ODJFS;



 
b.
Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;



 
c.
Annual audited Financial Statements prepared by a licensed independent external
auditor as submitted to the ODI, as outlined in OAC rule 5101:3-26-09(B);



 
d.
Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor’s certification of the cost report, as
outlined in OAC rule 5101:3-26-09(B);



 
e.
      Medicaid MCP Annual Restated Cost Report for the prior calendar year.  The

restated cost report shall be audited upon BMHC request;


 
f.
Annual physician incentive plan disclosure statements and disclosure of and
changes to the MCP’s physician incentive plans, as outlined in OAC rule
5101:3-26-09(B);



g.           Reinsurance agreements, as outlined in OAC rule 5101:3-26-09(C);



--------------------------------------------------------------------------------

      
        Appendix J      
      
        Page       
    


h.           Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A
hard copy and an electronic copy of the reports in the ODJFS-specified format
must be provided to ODJFS;


 
i.
Notification of requests for information and copies of information released
pursuant to a tort action (i.e., third party recovery), as outlined in OAC rule
5101:3-26-09.1;



 
j.
Financial, utilization, and statistical reports, when ODJFS requests such
reports, based on a concern regarding the MCP’s quality of care, delivery of
services, fiscal operations or solvency, in accordance with OAC rule
5101:3-26-06(D);
 

  k.  In accordance with ORC Section 5111.76 and Appendix C, MCP
Responsibilities, MCPs must submit ODJFS-specified franchise fee reports in hard
copy and electronic formats pursuant to ODJFS specifications.

 
2.           FINANCIAL PERFORMANCE MEASURES AND STANDARDS


This Appendix establishes specific expectations concerning the financial
performance of MCPs.  In the interest of administrative simplicity  and
nonduplication of areas of the ODI authority, ODJFS’  emphasis is on the
assurance of access to and quality of care. ODJFS will focus only on a limited
number of indicators and related standards to monitor plan performance.  The
three indicators and standards for this contract period are identified below,
along with the calculation methodologies.  The source for each indicator will be
the NAIC Quarterly and Annual Financial Statements.


Report Period: Compliance will be determined based on the annual Financial
Statement.


a.           Indicator:                                Net Worth as measured by
Net Worth Per Member


 
Definition:
Net Worth = Total Admitted Assets minus Total Liabilities divided by Total
Members across all lines of business



 
Standard:
For the financial report that covers calendar year 2007, a minimum net worth per
member of $151.00, as determined from the annual Financial Statement submitted
to ODI and the ODJFS.



The Net Worth Per Member (NWPM) standard is the Medicaid Managed Care Capitation
amount paid to the MCP during the preceding calendar year, excluding the at-risk
amount, expressed as a per-member per-month figure, multiplied by the applicable
proportion below:


0.75 if the MCP had a total membership of 100,000 or more during that calendar
year 0.90 if the MCP had a total membership of less than 100,000 for that
calendar year



--------------------------------------------------------------------------------

     




If the MCP did not receive Medicaid Managed Care Capitation payments during the
preceding calendar year, then the NWPM standard for the MCP is the average
Medicaid Managed Care capitation amount paid to Medicaid-contracting MCPs during
the preceding calendar year, excluding the at-risk amount, multiplied by the
applicable proportion above.


b.           Indicator:                                Administrative Expense
Ratio


 
Definition:
Administrative Expense Ratio = Administrative Expenses minus Franchise Fees
divided by Total Revenue minus Franchise Fees



 
Standard:
Administrative Expense Ratio  not to exceed 15%, as determined from the annual
Financial Statement submitted to ODI and ODJFS.



c.           Indicator:           Overall Expense Ratio


Definition:         Overall Expense Ratio = The sum of the Administrative
Expense Ratio and the Medical Expense Ratio


Administrative Expense Ratio = Administrative Expenses minus Franchise Fees
divided by Total Revenue minus Franchise Fees


Medical Expense Ratio = Medical Expenses divided by Total Revenue minus
Franchise Fees


 
Standard:
Overall Expense Ratio not to exceed 100% as determined from the annual Financial
Statement submitted to ODI and ODJFS.



Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or 2.c.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be
demonstrated.  Failure to meet the standard or otherwise comply with the CAP by
the specified date will result in a new membership freeze unless ODJFS
determines that the deficiency does not potentially jeopardize access to or
quality of care or affect the MCP’s ability to meet administrative requirements
(e.g., prompt pay requirements).  Justifiable reasons for noncompliance may
include one-time events (e.g., MCP investment in information system products).


If the financial statement is not submitted to ODI by the due date, the MCP
continues to be obligated to submit the report to ODJFS by ODI’s originally
specified due date unless the MCP requests and is granted an extension by ODJFS.



--------------------------------------------------------------------------------

   
 
Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b., and 2.c., including
the imposition of a new membership freeze.  The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was non-compliant for failing to submit financial reports
timely.


In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above.  The two standards, 2.d and 2.e,  reflect ODJFS’
expected level of performance.  At this time, ODJFS has not established
penalties for noncompliance with these standards; however, ODJFS will consider
the MCP’s performance regarding the liquidity measures, in addition to
indicators 2.a., 2.b., and 2.c., in determining whether to impose a new
membership freeze, as outlined above, or to not issue or renew a contract with
an MCP.  The source for each indicator will be the NAIC Quarterly and annual
Financial Statements.


Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the NAIC
Reports.  Descriptions and amounts should be disclosed.  Please note that
“significant penalty” for this purpose is any penalty greater than 20%. Also,
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.


d.           Indicator:                                Days Cash on Hand


 
Definition:
Days Cash on Hand = Cash and Short-Term Investments divided by (Total Hospital
and Medical Expenses plus Total Administrative Expenses) divided by 365.



 
Standard:
Greater than 25 days as determined from the annual Financial Statement submitted
to ODI and ODJFS.



e.           Indicator:                                Ratio of Cash to Claims
Payable


 
Definition:
Ratio of Cash to Claims Payable = Cash and Short-Term Investments divided by
claims Payable (reported and unreported).



 
Standard:
Greater than 0.83 as determined from the annual Financial Statement submitted to
ODI and ODJFS.




--------------------------------------------------------------------------------

  
 
3.           REINSURANCE REQUIREMENTS

Pursuant to the provisions of OAC rule 5101:3-26-09 (C), each MCP must carry
reinsurance coverage from a licensed commercial carrier to protect against
inpatient-related medical expenses incurred by Medicaid members. The annual
deductible or retention amount for such insurance must be specified in the
reinsurance agreement and must not exceed $75,000.00, except as provided
below.  Except for transplant services, and as provided below, this reinsurance
must cover, at a minimum, 80% of inpatient costs incurred by one member in one
year, in excess of $75,000.00.


For transplant services, the reinsurance must cover, at a minimum, 50% of
transplant related costs incurred by one member in one year, in excess of
$75,000.00.


An MCP may request a higher deductible amount and/or that the reinsurance cover
less than 80% of inpatient costs in excess of the deductible amount.  If the MCP
does not have more than 75,000 members in Ohio, but does have more than 75,000
members between Ohio and other states, ODJFS may consider alternate reinsurance
arrangements.  However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance.  These
other security tools may include parental guarantees, letters of credit, or
performance bonds. In determining whether or not the request will be approved,
the ODJFS may consider any or all of the following:


 
a.
whether the MCP has sufficient reserves available to pay unexpected claims;



 
b.
the MCP’s history in complying with financial indicators 2.a., 2.b., and 2.c.,
as specified in this Appendix;



c.           the number of members covered by the MCP;


 
d.
how long the MCP has been covering Medicaid or other members on a full risk
basis;



e.           risk based capital ratio of 2.5 or higher calculated from the last
annualODI financial statement;


f.           graph/chart showing the claims history for reinsurance above
thepreviously approved deductible from the last calendar year.


The MCP has been approved  to have a reinsurance policy with a deductible amount
of  $75,000 that covers 80% of inpatient costs in excess of the deductible
amount for non-transplant services.


Penalty for noncompliance: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP’s deductible exceeds $75,000.00 without
approval from ODJFS, or that the MCP’s reinsurance for non-transplant services
covers less than 80% of



--------------------------------------------------------------------------------




inpatient costs in excess of the deductible incurred by one member for one year
without approval from ODJFS, then the MCP will be required to pay a monetary
penalty to ODJFS.  The amount of the penalty will be the difference between the
estimated amount, as determined by ODJFS, of what the MCP would have paid in
premiums for the reinsurance policy if it had been in compliance and what the
MCP did actually pay while it was out of compliance plus 5%.  For example, if
the MCP paid $3,000,000.00 in premiums during the period of non-compliance and
would have paid $5,000,000.00 if the requirements had been met, then the penalty
would be $2,100,000.00.


If it is determined that an MCP’s reinsurance for transplant services covers
less than 50% of inpatient costs incurred by one member for one year, the MCP
will be required to develop a corrective action plan (CAP).


4.           PROMPT PAY REQUIREMENTS


In accordance with 42 CFR 447.46, MCPs must pay 90% of all submitted clean
claimswithin 30 days of the date of receipt and 99% of such claims within 90
days of the date ofreceipt, unless the MCP and its contracted provider(s) have
established an alternative payment schedule that is mutually agreed upon and
described in their contract.  The prompt pay requirement applies to the
processing of both electronic and paper claims for contracting and
non-contracting providers by the MCP and delegated claims processing entities.


The date of receipt is the date the MCP receives the claim, as indicated by its
date stamp on the claim.  The date of payment is the date of the check or date
of electronic payment transmission.  A claim means a bill from a provider for
health care services that is assigned a unique identifier.  A claim does not
include an encounter form.


A “claim” can include any of the following:  (1) a bill for services; (2) a line
item of services; or (3) all services for one recipient within a bill.  A “clean
claim” is a claim that can be processed without obtaining additional information
from the provider of a service or from a third party.


Clean claims do not include payments made to a provider of service or a third
party where the timing of payment is not directly related to submission of a
completed claim by the provider of service or third party (e.g., capitation).  A
clean claim also does not include a claim from a provider who is under
investigation for fraud or abuse, or a claim under review for medical necessity.


Penalty for noncompliance: Noncompliance with prompt pay requirements will
result in progressive penalties to be assessed on a quarterly basis, as outlined
in Appendix N of the Provider Agreement.


5.           PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS



--------------------------------------------------------------------------------

    


MCPs must comply with the physician incentive plan requirements stipulated in 42
CFR 438.6(h).  If the MCP operates a physician incentive plan, no specific
payment can be made directly or indirectly under this physician incentive plan
to a physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual.


If the physician incentive plan places a physician or physician group at
substantial financial risk [as determined under paragraph (d) of 42 CFR 422.208]
for services that the physician or physician group does not furnish itself, the
MCP must assure that all physicians and physician groups at substantial
financial risk have either aggregate or per-patient stop-loss protection in
accordance with paragraph (f) of 42 CFR 422.208, and conduct periodic surveys in
accordance with paragraph (h) of 42 CFR 422.208.


In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must maintain copies
of the following required documentation and submit to ODJFS annually, no later
than 30 days after the close of the state fiscal year and upon any modification
of the MCP’s physician incentive plan:


 
a.
A description of the types of physician incentive arrangements the MCP has in
place which indicates whether they involve a withhold, bonus, capitation, or
other arrangement.  If a physician incentive arrangement involves a withhold or
bonus, the percent of the withhold or bonus must be specified.



 
b.
A description of information/data feedback to a physician/group on their: 1)
adherence to evidence-based practice guidelines; and  2) positive and/or
negative care variances from standard clinical pathways that may impact outcomes
or costs.  The feedback information may be used by the MCP for activities such
as physician performance improvement projects that include incentive programs or
the development of quality improvement initiatives.



 
c.
A description of the panel size for each physician incentive plan.  If patients
are pooled, then the pooling method used to determine if substantial financial
risk exists must also be specified.



 
d.
If more than 25% of the total potential payment of a physician/group is at risk
for referral services, the MCP must maintain a copy of the results of
the required patient satisfaction survey and documentation verifying that the
physician or physician group has adequate stop-loss protection, including the
type of coverage (e.g., per member per year, aggregate), the threshold amounts,
and any coinsurance required for amounts over the threshold.






--------------------------------------------------------------------------------

    


Upon request by a member or a potential member and no later than 14 calendar
days after the request, the MCP must provide the following information to the
member:  (1) whether the MCP uses a physician incentive plan that affects the
use of referral services; (2) the type of incentive arrangement; (3) whether
stop-loss protection is provided; and (4) a summary of the survey results if the
MCP was required to conduct a survey.  The information provided by the MCP must
adequately address the member’s request.


6.           NOTIFICATION OF REGULATORY ACTION


Any MCP notified by the ODI of proposed or implemented regulatory action must
report such notification and the nature of the action to ODJFS no later than one
working day after receipt from ODI.  The ODJFS may request, and the MCP must
provide, any additional information as necessary to assure continued
satisfaction of program requirements.  MCPs may request that information related
to such actions be considered proprietary in accordance with established ODJFS
procedures.  Failure to comply with this provision will result in an immediate
membership freeze.



--------------------------------------------------------------------------------





APPENDIX K


QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM
AND
EXTERNAL QUALITY REVIEW
ABD ELIGIBLE POPULATION


1.    As required by federal regulation, 42 CFR 438.240, each managed care plan
(MCP) must have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS).  The program must include the following elements:


a.PERFORMANCE IMPROVEMENT PROJECTS


Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS.  PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction.  MCPs must adhere to ODJFS PIP content and format specifications.


All ODJFS-specified PIPs must be prior-approved by ODJFS.  As part of the
external quality review organization (EQRO) process, the EQRO will assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs.  In addition, the MCP must annually submit to ODJFS the
status and results of each PIP.


ODJFS will identify the clinical and/or non-clinical study topics for the SFY
20098 Provider Agreement.  Initiation of the PIPs will begin in the second year
of participation in the ABD Medicaid managed care program.


In addition, as noted in Appendix M, if an MCP fails to meet the Minimum
Performance Standard for selected Clinical Performance Measures, the MCP will be
required to complete a PIP.


b.UNDER- AND OVER-UTILIZATION


Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services.  The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.


It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I, MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required.  If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.



--------------------------------------------------------------------------------

                              




The MCP must conduct an ongoing review of service denials and must monitor
utilization on an ongoing basis in order to identify services which may be
under-utilized.


c.  SPECIAL HEALTH CARE NEEDS


Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to members with special health care needs.  The MCP must
specify the mechanisms used in its annual submission of the QAPI program to
ODJFS.


d.  SUBMISSION OF PERFORMANCE MEASUREMENT DATA


Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures.  Refer to Appendix M
“Performance Evaluation” for a more comprehensive description of the clinical
performance measures.


Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS.  MCPs will be required
to submit Health Employer Data Information Set (HEDIS) audited data for measures
that will be identified by ODJFS for the SFY 2009 Provider Agreement.


The measures must have received a “report” designation from the HEDIS certified
auditor and must be specific to the Medicaid population.  Data must be submitted
annually and in an electronic format.  Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO.


Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.


2.           EXTERNAL QUALITY REVIEW


In addition to the following requirements, MCPs must participate in external
quality review activities as outlined in OAC 5101:3-26-07.


a. EQRO ADMINISTRATIVE REVIEW AND NON-DUPLICATION OF MANDATORY ACTIVITIES


The EQRO will conduct administrative compliance assessments for each MCP every
three (3) years.  The review will include, but not be limited to, the following
domains as specified by ODJFS:  member rights and services, QAPI program, access
standards, provider network, grievance system, case management, coordination and
continuity of care, and utilization management.  In accordance with 42 CFR
438.360 and 438.362, MCPs with accreditation from a national accrediting
organization approved by the Centers for Medicare and Medicaid Services (CMS)
may request a non-duplication exemption from certain specified components of the
administrative review.  Non-duplication exemptions may not be requested for SFY
08.



--------------------------------------------------------------------------------

   




 
b.  ANNUAL REVIEW OF QAPI AND CASE MANAGEMENT PROGRAM



 
Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program.  The MCP must annually submit its QAPI program for review and
approval by ODJFS.



The annual QAPI and case management (refer to Appendix G) program submissions
are subject to an administrative review by the EQRO.  If the EQRO identifies
deficiencies during its review, the MCP must develop and implement Corrective
Action Plan(s) that are prior approved by ODJFS.  Serious deficiencies may
result in immediate termination or non-renewal of the provider agreement.


c.  EXTERNAL QUALITY REVIEW PERFORMANCE


In accordance with OAC rule 5101:3-26-07, each MCP must participate in clinical
or non-clinical focused quality of care studies as part of the annual external
quality review survey.  If the EQRO cites a deficiency in clinical or
non-clinical performance, the MCP will be required to complete a Corrective
Action Plan (e.g., ODJFS technical assistance session), Quality Improvement
Directives or Performance Improvement Projects depending on the severity of the
deficiency.  (An example of a deficiency is if an MCP fails to meet certain
clinical or administrative standards as supported by national evidence-based
guidelines or best practices.)  Serious  deficiencies may result in immediate
termination or non-renewal of the provider agreement.  These quality improvement
measures recognize the importance of ongoing MCP performance improvement related
to clinical care and service delivery.
 



--------------------------------------------------------------------------------



APPENDIX L


DATA QUALITY
ABD ELIGIBLE POPULATION


A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Aged, Blind or Disabled (ABD) Medicaid
Managed Health Care program and to evaluate Medicaid consumers’ access to and
quality of services. Data collected from MCPs are used in key performance
assessments such as the external quality review, clinical performance measures,
utilization review, care coordination and case management, and in determining
incentives.  The data will also be used in conjunction with the cost reports in
setting the premium payment rates.  The following measures, as specified in this
appendix, will be calculated per MCP and include all Ohio Medicaid members
receiving services from the MCP (i.e., Covered Families and Children (CFC) and
ABD membership, if applicable):  Encounter Data Omissions, Incomplete Outpatient
Hospital Data, Rejected Encounters, Acceptance Rate, Encounter Data Accuracy,
and Generic Provider Number Usage.


Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members’
PCP data; and appeal and grievance data.


1. ENCOUNTER DATA


For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for the ABD and CFC Medicaid Managed Care Programs Data Quality
Measures.


1.a.  Encounter Data Completeness


Each MCP’s encounter data submissions will be assessed for completeness.  The
MCP is responsible for collecting information from providers and reporting the
data to ODJFS in accordance with program requirements established in Appendix C,
MCP Responsibilities.  Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with other performance standards.


1.a.i. Encounter Data Volume


Measure:  The volume measure for each service category, as listed in Table 2
below, is the rate of utilization (e.g., discharges, visits) per 1,000 member
months (MM) for the ABD program. The measure will be calculated per MCP.


Report Period:  The report periods for the SFY 2008 and SFY 2009 contract
periods are listed in Table 1. below.





--------------------------------------------------------------------------------






Table 1. Report Periods for the SFY  2008 and 2009 Contract Periods
 
Report Period
Data Source:
Estimated Encounter  Data File Update
Quarterly Report
Estimated Issue Date
Contract Period
Qtr 1 2007
July 2007
August 2007
SFY  2008
 
Qtr 1, Qtr 2 2007
October 2007
November 2007
Qtr 1 thru Qtr 3 2007
January 2008
February 2008
Qtr 1 thru Qtr 4 2007
April  2008
May 2008
Qtr 1 thru Qtr 4 2007, Qtr 1 2008
July 2008
August 2008
SFY 2009
Qtr 1 thru Qtr 4 2007,
Qtr 1, Qtr 2 2008
October 2008
November 2008
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 3 2008
January 2009
February 2009
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 4 2008
April 2009
May 2009





Qtr1 = January to
March                                                           Qtr2 = April to
June                                           Qtr3 = July to SeptemberQtr 4 =
October to December




Data Quality Standard:  The utilization rate for all service categories listed
in Table 2 must be equal to or greater than the interim standards established in
Table 2. below (Interim Standards - Encounter Data Volume).


Statewide Approach:  Prior to establishment of statewide minimum performance
standards, ODJFS will evaluate MCP performance using the interim standards for
Encounter data volume. ODJFS will use the first four quarters of data (i.e.,
full calendar year quarters) from all MCPs serving ABD program membership to
determine statewide minimum encounter volume data quality standards.



--------------------------------------------------------------------------------






Table 2. Interim Standards – Encounter Data Volume


Category
Measure per 1,000/MM
Standard for Dates of Service
on or after
1/1/2007
Description
Inpatient Hospital
Discharges
2.7
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
Visits
25.3
Includes physician and hospital emergency department encounters
Dental
25.5
Non-institutional and hospital dental visits
Vision
5.3
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary and Specialist Care
116.6
Physician/practitioner and hospital outpatient visits
Ancillary Services
66.8
Ancillary visits
Behavioral Health
Service
5.2
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
246.1
Prescribed drugs





Determination of Compliance: Performance is monitored once every quarter for the
entire report period.  If the standard is not met for every service category in
all quarters of the report period, then the MCP will be determined to be
noncompliant for the report period.


Penalty for noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6.) of two
percent of the current month’s premium payment.  Monetary sanctions will not be
levied for consecutive  quarters that an MCP is determined to be
noncompliant.  If an MCP is noncompliant for three consecutive quarters,
membership will be frozen. Once the MCP is determined to be compliant with the
standard and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.







--------------------------------------------------------------------------------






1.a.ii.  Encounter Data Omissions


Omission studies will evaluate the completeness of the encounter data.


Measure:  This study will compare the medical records of members during the time
of membership to the encounters submitted.  Omission rates will be calculated
per MCP. The encounters documented in the medical record that do not appear in
the encounter data will be counted as omissions.


Report Period:  In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated.  This measure is conducted annually.


Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the omission measure.  ODJFS has optimized
the sampling to minimize the number of records required.  This methodology
requires a high record submittal rate.  To aid MCPs in achieving a high
submittal rate, ODJFS will give at least an 8 week period to retrieve and submit
medical records as a part of the validation process.  A record submittal rate
will be calculated as a percentage of the records requested for the study.


Data Quality Standard:   The data quality standard is a maximum omission rate
of  15% for studies with report periods ending in CY 2007 and CY 2008.


Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.


Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month’s premium payment.  Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.


1.a.iii. Incomplete Outpatient Hospital Data


ODJFS will be monitoring, on a quarterly basis, the percentage of hospital
encounters which contain  a revenue code and CPT/HCPCS code. A CPT/HCPCS code
must accompany certain revenue center codes. These codes are listed in Appendix
B of Ohio Administrative Code rule 5101:3-2-21 (fee-for-service outpatient
hospital policies) and in the methods for calculating the completeness measures.
 

--------------------------------------------------------------------------------






Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code.  The measure will be calculated per MCP.


Report Period: The report periods for the  SFY 2008 and SFY 2009 contract
periods are listed in  Table 3. below.


Table 3. Report Periods for the SFY 2008 and 2009 Contract Periods
Quarterly Report Periods
Data Source:
Estimated Encounter  Data File Update
Quarterly Report
Estimated Issue Date
Contract Period
Qtr  3 &  Qtr 4  2004,  2005, 2006
Qtr 1  2007
 
July 2007
August 2007
SFY 2008
Qtr 3 & Qtr 4 2004, 2005, 2006
Qtr 1, Qtr 2 2007
October 2007
November 2007
Qtr 4 2004, 2005, 2006
Qtr 1 thru Qtr 3 2007
January 2008
February 2008
 
Qtr 1 thru Qtr 4: 2005, 2006, 2007
April 2008
May 2008
Qtr 2 thru Qtr 4 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 2008
July 2008
August 2008
SFY 2009
Qtr 3, Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1, Qtr 2 2008
October 2008
November 2008
Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 thru Qtr 3: 2008
January 2009
February 2009
 
Qtr 1 thru Qtr 4: 2006, 2007, 2008
April 2009
May 2009

Qtr1 = January to March                                                        
Qtr2 = April to June                                              Qtr3 = July to
SeptemberQtr4 = October to December
 
 

--------------------------------------------------------------------------------






Data Quality Standard: The data quality standard is a minimum rate of 95%.


Determination of Compliance: Performance is monitored once every quarter for all
report periods.
For quarterly reports that are issued on or after July 1, 2007, an MCP will be
determined to be noncompliant for the quarter if the standard is not met in any
report period and the initial instance of noncompliance in a report period is
determined on or after July 1, 2007.  An initial instance of noncompliance means
that the result for the applicable report period was in compliance as determined
in the prior quarterly report, or the instance of noncompliance is the first
determination for an MCP’s first quarter of measurement.


Penalty for noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.


Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 6) of one
percent of the current month’s premium payment.  Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.


1.a.iv.  Rejected Encounters


Encounters  submitted to ODJFS that are incomplete or inaccurate are rejected
and  reported back to the MCPs on the Exception Report.  If an MCP does not
resubmit rejected encounters, ODJFS’ encounter data set will be incomplete.


Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.


Measure 1:  The percentage of encounters submitted to ODJFS that are
rejected.  The measure will be calculated per MCP.


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the following report periods July - September 2007; October - December
2007;  January - March 2008; April – June 2008. For the SFY 2009 contract
period, performance will be evaluated using the following report periods July -
September 2008; October - December 2008;  January - March 2009; April – June
2009.


Data Quality Standard for measure 1:  Data Quality Standard 1 is a maximum
encounter data rejection rate of 10% for each file in the ODJFS-specified medium
per format.  The measure will be calculated per MCP.









--------------------------------------------------------------------------------






Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in  the determination of noncompliance.


Determination of Compliance:  Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.


Penalty for noncompliance with the Data Quality Standard for measure 1:  The
first time an MCP is noncompliant with a standard for this measure, ODJFS will
issue a Sanction Advisory informing the MCP that any future noncompliance
instances with the standard for this measure will result in ODJFS imposing a
monetary sanction. Upon all subsequent measurements of performance, if an MCP is
again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction (see Section 6.) of one percent of the current month’s premium
payment.  The monetary sanction will be applied for each file type in the
ODJFS-specified medium per format that is determined to be out of compliance.


Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.


Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.


Measure 2:  The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.


Report Period: The report period for Measure 2 is monthly.  Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.


Data Quality Standard for measure 2:  The data quality standard is a maximum
encounter data rejection rate for each file in the ODJFS-specified medium per
format as follows:


Third through sixth month with membership:   50%


Seventh through twelfth month with membership:     25%


Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.


Determination of Compliance:  Performance is monitored once every
month.  Compliance determination with the standard applies only to the month
under consideration and does not include performance in previous quarters.


Penalty for Noncompliance with the Data Quality Standard for measure 2:  If the
MCP is determined to be noncompliant for either standard, ODJFS will impose a
monetary sanction of one



--------------------------------------------------------------------------------






percent of the MCP’s current month’s premium  payment.  The monetary sanction
will be applied for each file type  in the ODJFS-specified medium per format
that is determined to be out of compliance.  The monetary sanction will be
applied only once per file type per compliance determination period and will not
exceed a total of two percent of the MCP’s current month’s premium
payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.  Special consideration will be made for MCPs with less than
1,000 members.


1.a.v.                      Acceptance Rate


This measure only applies to MCPs that have had Medicaid membership for one year
or less.


Measure:  The rate of encounters that are submitted to ODJFS and accepted (i.e.
accepted encounters per 1,000 member months).  The measure will be calculated
per MCP.


Report Period:  The report period for this measure is monthly.  Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.


Data Quality Standard:  The data quality standard is a monthly minimum accepted
rate of encounters for each file in the ODJFS-specified medium per format as
follows:


Third through sixth month with membership:
  50 encounters per 1,000 MM for NCPDP
  65 encounters per 1,000 MM for NSF
  20 encounters per 1,000 MM for UB-92


Seventh through twelfth month of membership:
250 encounters per 1,000 MM for NCPDP

350 encounters per 1,000 MM for NSF
100 encounters per 1,000 MM for UB-92


Determination of Compliance:  Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.


Penalty for Noncompliance:  If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP’s
current month’s premium payment.  The monetary sanction will be applied for each
file type  in the ODJFS-specified medium per format that is determined to be out
of compliance. The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent of



--------------------------------------------------------------------------------






the MCP’s current month’s premium payment.  Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.  Special consideration will be made for MCPs
with less than 1,000 members.


1.a.vi.   Informational Encounter Data Completeness Measure


The ‘Incomplete Data for Last Menstrual Period’ measure is informational only
for the ABD population.  Although there is no minimum performance standard for
this measure, results will be reported and used as one component in monitoring
the quality of data submitted to ODJFS by the MCPs.


1.b.  Encounter Data Accuracy


As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS.  Failure to do so jeopardizes MCPs’
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.


1.b.i.  Encounter Data Accuracy Study


Measure:  This accuracy study will compare the accuracy and completeness
of  payment data stored in  MCPs’ claims systems during the study period to
payment data submitted to and accepted by ODJFS. The measure will be calculated
per MCP.


Payment information found in MCPs’ claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions.


Report Period:  In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated.  This measure is conducted annually.


Data Quality Standard for Measure:   TBD for SFY 2008 and SFY 2009.


Penalty for Noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.


Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month’s premium payment.  Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.



--------------------------------------------------------------------------------






1.b.ii.  Generic Provider Number Usage


Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number.  Providers submitting claims which do not have an MMIS
provider number must be submitted to ODJFS with the generic provider number
9111115.  The measure will be calculated per MCP.


All other encounters are required to have the MMIS provider number of the
servicing provider.  The report period for this measure is  quarterly.


Report Period:  For the SFY 2008 and SFY 2009 contract period, performance will
be evaluated using the report periods listed in 1.a.iii., Table 3.


Data Quality Standard: A maximum generic provider number usage rate of 10%.


Determination of Compliance: Performance is monitored once every quarter for all
report periods.
For quarterly reports that are issued on or after July 1, 2007, an MCP will be
determined to be noncompliant for the quarter if the standard is not met in any
report period and the initial instance of noncompliance in a report period is
determined on or after July 1, 2007.  An initial instance of noncompliance means
that the result for the applicable report period was in compliance as determined
in the prior quarterly report, or the instance of noncompliance is the first
determination for an MCP’s first quarter of measurement.


Penalty for noncompliance:   The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6.) of
three percent of the current month’s premium payment.  Once the MCP is
performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.


1.c. Timely Submission of Encounter Data


1.c.i.  Timeliness


ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid.  ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section 1.a.i.) and
the rejected encounter (Section 1.a.iv.) standards are based on encounters being
submitted within this time frame.



--------------------------------------------------------------------------------






1.c.ii.  Submission of Encounter Data Files in the ODJFS-specified medium per
format


Information concerning the proper submission of encounter data may be obtained
from the ODJFS Encounter Data File Submission Specifications document.  The MCP
must submit a letter of certification, using the form required by ODJFS, with
each encounter data file in the ODJFS-specified medium per format.


The letter of certification must be signed by the MCP’s Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP’s CEO or CFO.


 
2. CASE MANAGEMENT DATA



ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services.  Each MCP’s case management data submissions will be assessed for
completeness and accuracy.   The MCP is responsible for submitting a case
management file every month.  Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with case management requirements.   For detailed
descriptions of the case management measures below, see ODJFS Methods for the
ABD  and CFC Medicaid Managed Care Programs Data Quality Measures.


2.a.   Case Management System Data Accuracy


2.a.i. Open Case Management Spans for Disenrolled Members


Measure:  The percentage of the MCP’s case management records in CAMS for the
ABD program that have open case management date spans for members who have
disenrolled from the MCP.


Report Period: January – March 2007, and April – June 2007 report periods. For
the SFY 2008 contract period,  July – September 2007, October – December 2007,
January – March 2008, and


April – June 2008 report periods. For the SFY 2009 contract period,  July –
September 2008, October – December 2008, January – March 2009, and April – June
2009 report periods.


Data Quality Standard:  A rate of open case management spans for disenrolled
members of no more than 1.0%.


Statewide Approach:  MCPs will be evaluated using a statewide result specific
for the ABD program, including all regions in which an MCP has ABD
membership.  An MCP will not be evaluated until the MCP has at least 3,000 ABD
members statewide. As the ABD Medicaid managed care program expands statewide
and regions become active in different months, statewide results will include
every region in which an MCP has membership [Example:  MCP AAA has: 6,000
members in the South West region beginning in January 2007; 7,000 members in the
West Central region



--------------------------------------------------------------------------------






beginning in February 2007; and 8,000 members in the South East region beginning
in March 2007. MCP AAA’s statewide results for the April-June 2007 report period
will include data for the South West, West Central, and South East regions.] 


Penalty for noncompliance:   If an MCP is noncompliant with the standard, then
the ODJFS will issue a Sanction Advisory informing the MCP that a monetary
sanction will be imposed if the MCP is noncompliant for any future report
periods.  Upon all subsequent semi-annual measurements of performance, if an MCP
is again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction of one-half of one percent of the current month’s premium
payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.


2.b.  Timely Submission of Case Management Files


Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS’ Case
Management File and Submission Specifications.


Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
3.  EXTERNAL QUALITY REVIEW DATA

In accordance with federal law and regulations, ODJFS  is required to conduct an
independent quality review of contracting managed care plans.  The OAC rule
5101:3-26-07(C) requires MCPs  to submit data and information as requested by
ODJFS or its designee for the annual external quality review.


Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for the clinical
studies, quality must be sufficient to ensure valid sampling.


An adequate number of  medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members.  To aid MCPs in achieving the required medical record
submittal rate, ODJFS will give at least an eight week period to retrieve and
submit medical records.


If an MCP does not complete a study because too few medical records are
submitted, accurate evaluation of clinical quality in the study area cannot be
determined for the individual MCP and the assurance of adequate clinical quality
for the program as a whole is jeopardized.







--------------------------------------------------------------------------------






3.a. Independent External Quality Review


Measure:  The percentage of requested records for a study conducted by the
External Quality Review Organization (EQRO) that are submitted by the managed
care plan.


Report Period:  The report period is one year. Results are calculated and
performance is monitored annually.  Performance is measured with each review.


Data Quality Standard: A minimum record submittal rate of 85% for each clinical
measure.


Penalty for noncompliance for Data Quality Standard:  For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.


4.  MEMBERS’ PCP DATA


The designated PCP is the physician who will manage and coordinate the overall
care for ABD members including those who have case management needs.  The MCP
must submit  a Members’ Designated PCP file every month.  Specialists may and
should be identified as the PCP as appropriate for the member’s condition per
the specialty types specified for the ABD population in ODJFS Member’s PCP Data
File and Submission Specifications; however, no ABD member may have more than
one PCP identified for a given month. 


4.a.  Timely submission of Member’s PCP Data


Data Quality Submission Requirement:  The MCP must submit a Members’ Designated
PCP Data files on a monthly basis according to the specifications established in
ODJFSMember’s PCP Data File and Submission Specifications.


Penalty for noncompliance:  See Appendix N, Compliance Assessment System, for
the penalty for noncompliance with this requirement.


4.b.  Designated PCP for newly enrolled members


Measure:  The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.


Report Periods:  For the SFY 2007 contract period, performance will be evaluated
quarterly using the January – March 2007 and April – June 2007 report periods.
For the SFY 2008 contract period, performance will be evaluated quarterly using
the July-September 2007,
October – December 2007, January – March 2008 and April – June 2008 report
periods.  For the SFY 2009 contract period, performance will be evaluated
quarterly using the July-September 2008, October – December 2008, January –
March 2009 and April – June 2009 report periods.  



--------------------------------------------------------------------------------






Data Quality Standard:  A minimum rate of  65% of new members with PCP
designation by their effective date of enrollment for quarter 3 and quarter 4 of
SFY 2007.  A minimum rate of 75% of new members with PCP designation by their
effective date of enrollment for quarter 1 and quarter 2 of SFY 2008.  A minimum
rate of  85% of new members with PCP designation by their effective date of
enrollment for quarter 3 and quarter 4 of SFY 2008. A minimum rate of  85% of
new members with PCP designation by their effective date of enrollment for SFY
2009.


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all regions in which an MCP has ABD membership.  An MCP will not be evaluated
until the MCP has at least 3,000 ABD members statewide.


Penalty for noncompliance:  If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent of the current
month’s premium payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.  As stipulated in OAC rule 5101:3-26-08.2, each new member
must have a designated primary care physician (PCP) prior to their effective
date of coverage.  Therefore, MCPs are subject to additional corrective action
measures under Appendix N, Compliance Assessment System, for failure to meet
this requirement.


5. APPEALS AND GRIEVANCES DATA


Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity.  ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.


The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date.  These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.


Penalty for noncompliance:  MCPs who fail to submit their monthly electronic
data files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).


6.  NOTES


6.a.
Penalties, Including Monetary Sanctions, for Noncompliance



Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized.  With the
exception of  Sections 1.a.i., 1.a.iii., 1.a.iv., 1.a.v., and 1.b.ii  no
monetary sanctions described in this appendix will be imposed if the MCP is in



--------------------------------------------------------------------------------






its first contract year of Medicaid program participation.  Notwithstanding the
penalties specified in this Appendix, ODJFS reserves the right to apply the most
appropriate penalty to the area of deficiency identified when an MCP is
determined to be noncompliant with a standard.  Monetary penalties for
noncompliance with any individual measure,  as determined in this
appendix,  shall not exceed $300,000 during each evaluation.


Refundable monetary sanctions will be based on the premium payment in the month
of  the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.


Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General’s
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS.  If an MCP
does not comply within two years of the date of notification of noncompliance,
then the monies will not be refunded.


6.b. Combined Remedies


If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance.  The total fines
assessed in any one month will not exceed 15% of the MCP’s monthly premium
payment for the Ohio Medicaid program.


6.c.  Membership Freezes


MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.


6.d.  Reconsideration


Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


6.e.  Contract Termination, Nonrenewals, or Denials


Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.



--------------------------------------------------------------------------------





APPENDIX M


PERFORMANCE EVALUATION
ABD ELIGIBLE POPULATION


This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas, under the Agreement.  Standards are subject to
change based on the revision or update of applicable national standards,
methods, benchmarks, or other factors as deemed relevant.  Performance will be
evaluated in the categories of Quality of Care, Access, Consumer Satisfaction,
and Administrative Capacity.  Each performance measure has an accompanying
minimum performance standard. MCPs with performance levels below the minimum
performance standards will be required to take corrective action. All
performance measures, as specified in this appendix, will be calculated per MCP
and include only members in the ABD Medicaid managed care program.
Selected measures in this appendix will be used to determine incentives as
specified in Appendix O, Pay for Performance (P4P).


1.  QUALITY OF CARE


1.a. Independent External Quality Review


In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to, services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)].  The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.


Measure:  The independent external quality review covers both an administrative
review and focused quality of care studies as outlined in Appendix K.


Report Period:  Performance will be evaluated using the reviews conducted during
SFY 2008.


Action Required for Deficiencies:  For all reviews conducted during the contract
period, if the EQRO cites a deficiency in the administrative review or quality
of care studies, the MCP will be required to complete a Corrective Action Plan,
Quality Improvement Directive, or Performance Improvement Project as outlined in
Appendix K of the Agreement.  Serious deficiencies may result in immediate
termination or non-renewal of the Agreement.


1.b.  Members with Special Health Care Needs (MSHCN)


Given the substantial proportion of members with chronic conditions and
co-morbidities in the ABD population, one of the quality of care initiatives of
the ABD Medicaid managed care program focuses on case management.  In order to
ensure state compliance with  the provisions of 42 CFR 438.208, the Bureau of
Managed Health Care established Members with Special Health Care Needs (MSHCN)
basic program requirements as set forth in Appendix G, Coverage and Services of
the


--------------------------------------------------------------------------------

   



Agreement,  and corresponding minimum performance standards as described below.
The purpose of these measures is to provide appropriate and targeted case
management services to MSHCN who have specific diagnoses and/or who require
high-cost or extensive services.  Given the expedited schedule for implementing
the ABD Medicaid managed care program, coupled with the challenges facing a new
Medicaid program in the State of Ohio, the minimum performance standards for the
case management requirements for MSHCN are phased in throughout SFY 2007 and SFY
2008.  The minimum standards for these performance measures will be fully phased
in by no later than SFY 2009.  For detailed methodologies of each measure, see
ODJFS Methods for the ABD Medicaid Managed Care Program’s Case Management
Performance Measures.


1.b.i Case Management of Members


Measure: The average monthly case management rate for members who have at least
three months of consecutive enrollment in one MCP.


Report Period: For the SFY 2007 contract period, April – June 2007 report
period. For the SFY 2008 contract period,  July – September 2007, October –
December 2007, January – March 2008, and April – June 2008 report periods. For
the SFY 2009 contract period,  July – September 2008, October – December 2008,
January – March 2009, and April – June 2009 report periods.


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period.  As the
ABD Medicaid managed care program expands statewide and regions become active in
different months, statewide results will include every region in which an MCP
has membership [Example:  MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in March
2007.  MCP AAA’s statewide results for the April-June 2007 report period will
include case management rates for all members who meet minimum continuous
enrollment criteria for this measure in: the South West region for April 2007’s
monthly rate calculation; the South West and  West Central regions for May
2007’s monthly rate calculation; and the South West, West Central, and South
East regions for June 2007’s monthly rate calculation.]


Minimum Performance Standard: For the fourth quarters of SFY 2007, a case
management rate of 30%.  For the first and second quarters of SFY 2008, a case
management rate of 30%.  For the third and fourth quarters of SFY 2008, a case
management rate of 35%.  For the first and second quarters of SFY 2009, a case
management rate of 40%.  For the third and fourth quarters of SFY 2009, a case
management rate of 45%.


Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.  Upon all subsequent measurements
of performance, if an MCP is again determined to be


--------------------------------------------------------------------------------

   

noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 5) of two percent of the current month’s premium payment. Monetary
sanctions will not be levied for consecutive quarters that an MCP is determined
to be noncompliant.  If an MCP is noncompliant for a subsequent quarter, new
member selection freezes or a reduction of assignments will occur as outlined in
Appendix N of the Provider Agreement. Once the MCP is performing at standard
levels and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.


1.b.ii. Case Management of Members with an ODJFS-Mandated Condition


Measure 1:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  asthma who have had at least three consecutive months of
enrollment in one MCP that are case managed.


Measure 2:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  chronic obstructive pulmonary disease who have had at least three
consecutive months of enrollment in one MCP that are case managed.


Measure 3:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  congestive heart failure   who have had at least three consecutive
months of enrollment in one MCP that are case managed.


Measure 4:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  severe mental illness who have had at least three consecutive
months of enrollment in one MCP that are case managed.


Measure 5:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  high risk or high cost substance abuse disorders who have had at
least three consecutive months of enrollment in one MCP that are case managed.


Measure 6:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  severe cognitive and/or developmental limitation who have had at
least three consecutive months of enrollment in one MCP that are case managed.


Measure 7:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  diabetes who have had at least three consecutive months of
enrollment in one MCP that are case managed.


Measure 8:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  non-mild hypertension who have had at least three consecutive
months of enrollment in one MCP that are case managed.


--------------------------------------------------------------------------------

    



Measure 9:  The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of  coronary arterial disease who have had at least three consecutive
months of enrollment in one MCP that are case managed.


Report Periods for Measures 1- 9: For the SFY 2007 contract period April – June
2007 report periods.  For the SFY 2008 contract period,  July – September 2007,
October – December 2007, January – March 2008, and April – June 2008 report
periods.  For the SFY 2009 contract period,  July – September 2008, October –
December 2008, January – March 2009, and April – June 2009 report periods. 


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period.  As the
ABD Medicaid managed care programs expands statewide and regions become active
in different months, statewide results will include every region in which an MCP
has membership [Example:  MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in March
2007.  MCP AAA’s statewide results for the April-June 2007 report period will
include case management rates for all members in the South West, West Central,
and South East regions who are identified through the administrative data review
as having a mandated condition and are continuously enrolled for at least three
consecutive months in one MCP.]


Minimum Performance Standard for Measures 1, 2, 3, 7, 8 and 9: For the fourth
quarter of SFY 2007, a case management rate of 60%.  For the first and second
quarters of SFY 2008, a case management rate of 60%.  For the third and fourth
quarters of SFY 2008, a case management rate of 65%. For the first and second
quarters of SFY 2009, a case management rate of 75%.  For the third and fourth
quarters of SFY 2009, a case management rate of 75%.


Minimum Performance Standard for Measures 4-6: For the first and second quarters
of SFY 2008, a case management rate of 30%.  For the third and fourth quarters
of SFY 2008, a case management rate of 35%.  For SFY 2009, the case management
rate is TBD.


Penalty for Noncompliance for Measures 1-9: The first time an MCP is
noncompliant with a standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary
sanction.  Upon all subsequent measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 5) of two percent of the current month’s premium payment.
Monetary sanctions will not be levied for consecutive quarters that an MCP is
determined to be noncompliant.  If an MCP is noncompliant for a subsequent
quarter, new member selection freezes or a reduction of assignments will occur
as outlined in Appendix N of the Provider Agreement. Once the MCP is performing
at standard levels and the violations/deficiencies are resolved to the
satisfaction of ODJFS, the penalties will be lifted, if applicable, and monetary
sanctions will be returned.


--------------------------------------------------------------------------------

     


1.c. Clinical Performance Measures

MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities.  Performance on
multiple measures will be assessed and reported to the MCPs and others,
including Medicaid consumers.


The clinical performance measures described below closely follow the National
Committee for Quality Assurance’s (NCQA) Health Plan Employer Data and
Information Set (HEDIS).  NCQA may annually change its method for calculating a
measure.  These changes can make it difficult to evaluate whether improvement
occurred from a  prior year.  For this reason, ODJFS will use the same methods
to calculate the baseline results and the results for the period in which the
MCP is being held accountable.  For example, the same methods are used to
calculate calendar year  2008 results (the baseline period) and calendar
year  2009 results.  The methods will be updated and a new baseline will be
created during  2009 for calendar  year 2010  results.  These results will then
serve as the baseline to evaluate whether improvement occurred from
calendar  year   2009 to calendar year  2010.  Clinical performance measure
results will be calculated after a sufficient amount of time has passed after
the end of the report period in order to allow for claims runout.  For a
comprehensive description of the clinical performance measures below, see ODJFS
Methods for Clinical Performance Measures, ABD Medicaid Managed Care
Program.  Performance standards are subject to change, based on the revision or
update of NCQA methods or other national standards, methods or benchmarks.


MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership.  ODJFS will use the first calendar year of an MCP’s ABD
managed care program membership as the baseline year (i.e., CY2007).  The
baseline year will be used to determine performance standards and targets;
baseline data will come from a combination of FFS claims data and MCP encounter
data.  For those performance measures that require two calendar years of
baseline data, the additional calendar year (i.e., the calendar year prior to
the first calendar year of ABD managed care program membership, i.e., CY2006)
data will come from FFS claims data.


An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of
baseline data (i.e., CY2007), and for performance measures that require two
calendar years of baseline data (i.e., CY2006 and CY2007).


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period and may be adjusted based on the
number of months of ABD managed care membership.  For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.





--------------------------------------------------------------------------------



1.c.i.  Congestive Heart Failure (CHF) – Inpatient Hospital Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the principal diagnosis was CHF, per thousand member months, for
members who had a diagnosis of CHF in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results. (For example, if last year’s results were TBD%, then the
difference between the target and last year’s results is TBD%.  In this example,
the standard is an improvement in performance of TBD% of this difference or
TBD%. In this example, results of TBD% or better would be compliant with the
standard.)


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.ii.  Congestive Heart Failure (CHF) – Emergency Department (ED) Utilization
Rate


Measure:  The number of emergency department visits in the reporting year where
the primary diagnosis was CHF, per thousand member months, for members who had a
diagnosis of CHF in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.iii. Congestive Heart Failure (CHF) – Cardiac Related Hospital Readmission


Measure:  The rate of cardiac related readmissions during the reporting period
for members who had a diagnosis of CHF in the year prior to the reporting
period.  A readmission is defined as a cardiac related admission that occurs
within 30 days of  a prior cardiac related admission.


--------------------------------------------------------------------------------

      



Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.iv.  Coronary Artery Disease (CAD) – Inpatient Hospital Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was CAD,  per thousand member months, for
members who had a diagnosis of CAD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.v.  Coronary Artery Disease (CAD) – Emergency Department (ED) Utilization
Rate


Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was CAD,  per thousand member months, for members who
had a diagnosis of CAD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of


--------------------------------------------------------------------------------

  



noncompliance.  If the standard is not met and the results are at or above TBD%,
then ODJFS will issue a Quality Improvement Directive which will notify the MCP
of noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.vi. Coronary Artery Disease (CAD) – Cardiac Related Hospital Readmission


Measure:  The rate of cardiac related readmissions in the reporting year for
members who had a diagnosis of CAD in the year prior to the reporting year.  A
readmission is defined as a cardiac related admission that occurs within 30 days
of  a prior cardiac related admission.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of


noncompliance. If the standard is not met and the results are at or above TBD%,
then ODJFS will issue a Quality Improvement Directive which will notify the MCP
of noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.vii. Coronary Artery Disease (CAD) – Beta Blocker Treatment after Heart
Attack


The evaluation report period for this measure is CY 2008 only.


Measure:  The percentage of members 35 years of age and older as of December
31st of the reporting year who were hospitalized from January 1 – December 24th
of the reporting year with a diagnosis of acute myocardial infarction (AMI) and
who received an ambulatory prescription for beta blockers within seven days of
discharge.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


--------------------------------------------------------------------------------

    



1.c.viii.  Persistence of Beta Blocker Treatment after Heart Attack


The initial report period of evaluation for this measure is CY 2009.  This
measure will replace the Coronary Artery Disease (CAD) – Beta Blocker Treatment
after Heart Attack measure (1.c.vii.) in the P4P for SFY 2010.


Measure:  The percentage of members 35 years of age and older as of December
31st of the reporting year who were hospitalized and discharged alive from July
1 of the year prior to the reporting year to June 30 of the measurement year
with a diagnosis of acute myocardial information  (AMI) and who received
persistent beta-blocker treatment for six months after discharge.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of


noncompliance. If the standard is not met and the results are at or above TBD%,
then ODJFS will issue a Quality Improvement Directive which will notify the MCP
of noncompliance and may outline the steps that the MCP must take to improve the
results.


 
1.c.ix. Coronary Artery Disease (CAD) – Cholesterol Management for Patients with
Cardiovascular Conditions/LDL-C Screening Performed



Measure:  The percentage of members who had a diagnosis of CAD in the year prior
to the reporting year, who were enrolled for at least 11 months in the reporting
year, and who received a lipid profile during the reporting year.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.




--------------------------------------------------------------------------------

   



1.c.x.  Hypertension  – Inpatient Hospital Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was non-mild hypertension,  per thousand member
months, for members who had a diagnosis of non-mild hypertension in the year
prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.xi.  Hypertension – Emergency Department (ED) Utilization Rate


Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was non-mild hypertension, per thousand member months,
for members who had a diagnosis of non-mild hypertension  in the year prior to
the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.  If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.xii.  Diabetes  – Inpatient Hospital Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the principal diagnosis was diabetes,  per thousand member months,
for members identified as diabetic in the year prior to the reporting year.


Target:  TBD


--------------------------------------------------------------------------------

    



Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.xiii.  Diabetes – Emergency Department (ED) Utilization Rate


Measure:  The number of emergency department visits in the reporting year where
the primary  diagnosis was diabetes, per thousand member months, for members
identified as diabetic  in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.xiv.  Diabetes – Eye Exam


Measure:   The percentage of diabetic members who were enrolled for at least 11
months during the reporting year, who received one or more retinal or dilated
eye exams from an ophthalmologist or optometrist during the reporting year.


Target: TBD.


Minimum Performance Standard: The level of improvement must result in at least a
TBD%  increase  in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will


--------------------------------------------------------------------------------

    



issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.


1.c.xv.  Chronic Obstructive Pulmonary Disease  (COPD) – Inpatient Hospital
Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was COPD,  per thousand member months, for
members who had a diagnosis of COPD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
then ODJFS will issue a Quality Improvement Directive which will notify the MCP
of noncompliance and may outline the steps that the MCP must take to improve the
results.


 
1.c.xvi.  Chronic Obstructive Pulmonary Disease  (COPD) – Emergency Department
(ED) Utilization Rate



Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was COPD,  per thousand member months, for members who
had a diagnosis of COPD  in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.  If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.xvii.  Asthma – Inpatient Hospital Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was asthma, per thousand member months, for
members with persistent asthma.


--------------------------------------------------------------------------------

    



Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.
If the standard is not met and the results are at or above TBD%, then ODJFS will
issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.


 
1.c.xviii.  Asthma – Emergency Department (ED) Utilization Rate



Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was asthma,  per thousand member months, for members
with persistent asthma.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


 
1.c.xix.  Asthma – Use of Appropriate Medications for People with Asthma



Measure:  The percentage of members with persistent asthma who received
prescribed medications acceptable as primary therapy for long-term control of
asthma.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.  If the standard is
not met and the results are at or above TBD%, then ODJFS will


--------------------------------------------------------------------------------

    



issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.


1.c.xx. Mental Health, Severely Mentally Disabled (SMD) – Inpatient Hospital
Discharge Rate


Measure:  The number of  acute inpatient hospital discharges in the reporting
year where the primary diagnosis was SMD, per thousand member months, for
members who had a primary diagnosis of SMD in the year prior to the reporting
year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.  If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


 
1.c.xxi.  Mental Health, Severely Mentally Disabled (SMD) – Emergency Department
Utilization Rate



Measure:  The number of  emergency department visits in the reporting year where
the primary diagnosis was SMD, per thousand member months, for members who had a
primary diagnosis of SMD in the year prior to the reporting year.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


 
1.c.xxii.  Follow-up After Hospitalization for Mental Illness



Measure:  The percentage of discharges for members enrolled from the date of
discharge through 30 days after discharge, who were hospitalized for treatment
of  selected mental health disorders and


--------------------------------------------------------------------------------





who had a follow-up visit (i.e., were seen on an outpatient basis or were in
intermediate treatment with a mental health provider) within:
1) 30 Days of discharge, and
2) 7 Days of discharge.


Target:  TBD.


Minimum Performance Standard For Each Measure:  The level of improvement must
result in at least a TBD%  decrease in the difference between the target and the
previous year’s results.


Action Required for Noncompliance (Follow-up visits within 30 days of
discharge):  If the standard is not met and the results are below TBD%, then the
MCP is required to complete a Performance Improvement Project, as described
in  Appendix K,  Quality Assessment and Performance Improvement Program, to
address the area of noncompliance. If the standard is not met and the


results are at or above TBD%, then ODJFS will issue a Quality Improvement
Directive which will notify the MCP of noncompliance and may outline the steps
that the MCP must take to improve the results.


Action Required for Noncompliance (Follow-up visits within 7 days of
discharge):  If the standard is not met and the results are below TBD%, then the
MCP is required to complete a Performance Improvement Project, as described
in  Appendix K,  Quality Assessment and Performance Improvement Program, to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, then ODJFS will issue a Quality Improvement Directive
which will notify the MCP of noncompliance and may outline the steps that the
MCP must take to improve the results.


1.c.xxiii. Mental Health, Severely Mentally Disabled (SMD) – SMD Related
Hospital Readmission


Measure:  The number of SMD related readmissions for members who had a diagnosis
of SMD in the year prior to the reporting year. A readmission is defined as a
SMD related admission that occurs within 30 days of  a prior SMD related
admission.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will


--------------------------------------------------------------------------------

     



issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.


1.c.xxiv.  Substance Abuse – Inpatient Hospital Discharge Rate


Measure:  The number of acute inpatient hospital discharges in the reporting
year where the primary diagnosis was alcohol and other drug abuse or dependence
(AOD), per thousand member months, for members who had, in the year prior to the
reporting year, a diagnosis of AOD and one of the following: AOD-related acute
inpatient admission or two AOD related Emergency Department visits.


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
1.c.xxv. Substance Abuse – Emergency Department Utilization Rate

Measure:  The number of  emergency department visits in the reporting year where
the principal diagnosis was AOD, per thousand member months, for members who
had, in the year prior to the reporting year, a diagnosis of AOD and one of the
following: AOD-related acute inpatient admission or two AOD related Emergency
Department visits .


Target:  TBD


Minimum Performance Standard:  The level of improvement must result in at least
a TBD% decrease in the difference between the target and the previous report
period’s results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.






--------------------------------------------------------------------------------

   



1.c.xxvi. Substance Abuse – Inpatient Hospital Readmission Rate


Measure:  The number of AOD related readmissions in the reporting year for
members who had, in the year prior to the reporting year, a diagnosis of AOD and
one of the following: AOD-related acute inpatient admission or two AOD related
Emergency Department visits. A readmission is defined as an AOD-related
admission that occurs within 30 days of  a prior AOD-related  admission.


Target:  TBD.


Minimum Performance Standard:  The level of improvement must result in at least
a TBD%  decrease in the difference between the target and the previous year’s
results.


Action Required for Noncompliance:  If the standard is not met and the results
are below TBD%, then the MCP is required to complete a Performance Improvement
Project, as described in  Appendix K,  Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above TBD%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


1.c.xxvii. Informational Clinical Performance Measures


The clinical performance measures listed in Table 1 are informational
only.  Although there are no performance targets or minimum performance
standards for these measures, results will be reported and used as one
component  in assessing the quality of care provided by MCPs to the ABD managed
care population.


Table 1. Informational Clinical Performance Measures
 
Condition
Informational Performance Measure
CHF
Discharge rate with age group breakouts
CAD
Discharge rate with age group breakouts
Hypertension
Discharge rate with age group breakouts
Diabetes
Discharge rate with age group breakouts
Comprehensive Diabetes Care (CDC)/HbA1c testing
CDC/kidney disease monitored
CDC/LDL-C screening performed
COPD
Discharge rate with age group breakouts
Use of Spirometry Testing in the Assessment and Diagnosis of COPD
Asthma
Discharge rate with age group breakouts
Mental Health (SMD)
Discharge rate with age group breakouts
Antidepressant Medication Management
Substance Abuse
Discharge rate with age group breakouts
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment





--------------------------------------------------------------------------------

    



2.  ACCESS


Performance in the Access category will be determined by the following measures:
Primary Care Physician (PCP) Turnover, Adults’ Access to Preventive/Ambulatory
Health Services, and Adults’ Access to Designated PCP.  For a comprehensive
description of the access performance measures below, see ODJFS Methods for the
ABD Medicaid Managed Care Program Access Performance Measures.


2.a. PCP Turnover


A high PCP turnover rate may affect continuity of care and may signal poor
management of providers.  However, some turnover may be expected when MCPs end
contracts with physicians who are not adhering to the MCP’s standard of
care.  Therefore, this measure is used in conjunction with the adult access and
designated PCP measures to assess performance in the access category.


Measure: The percentage of primary care physicians affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard.  An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.


Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY 2007 report period (and may be adjusted based
on the number of months of ABD managed care membership).  For the SFY 2009
contract period, performance will be evaluated using the CY 2008 report
period.  The first reporting period in which MCPs will be held accountable to
the performance standards will be the SFY 2009 contract period.


Minimum Performance Standard:  A maximum PCP Turnover rate of TBD.


Action Required for Noncompliance:  MCPs are required to perform a causal
analysis of the high PCP turnover rate and assess the impact on timely access to
health services, including continuity of care.  If access has been reduced or
coordination of care affected, then the MCP must develop and implement a
corrective action plan to address the findings.


2.b.  Adults’ Access to Designated PCP


The MCP must encourage and assist ABD members without a designated primary care
physician (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage member’s health care needs.  This measure is used to
assess MCPs’ performance in the access category.


--------------------------------------------------------------------------------

   



Measure:  The percentage of members who had a visit through the
members’ designated PCPs.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e.,
CY2007). The baseline year will be used to determine a minimum statewide
performance standard.  An MCP’s second calendar year of ABD managed care program
membership (i.e., CY2008) will be the initial report period of evaluation, and
penalties will be applied for noncompliance.


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership).  For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.  The first reporting period in which MCPs will be held accountable to
the performance standards will be the SFY 2009 contract period.


Minimum Performance Standards: TBD


Penalty for Noncompliance:   If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


2.c. Adults’ Access to Preventive/Ambulatory Health Services


This measure indicates whether adult members are accessing health services.


Measure: The percentage of members who had an ambulatory or preventive-care
visit.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard.  An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership).  For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.  The first reporting period in which MCPs will be held accountable to
the performance standards will be the SFY 2009 contract period.


Minimum Performance Standards: TBD


Penalty for Noncompliance:   If an MCP is noncompliant with the Minimum
Performance


--------------------------------------------------------------------------------

  



Standard, then the MCP must develop and implement a corrective action plan.


3. CONSUMER SATISFACTION


MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership.


In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS annually conducts independent
consumer satisfaction surveys. Results are used to assist in identifying and
correcting MCP performance overall and in the areas of access, quality of care,
and member services.  Results from the SFY 2008 evaluation will be used to set a
standard.  For the SFY 2008 contract period, this measure is a reporting only
measure.  SFY 2009 will be the first contract period in which MCPs will be held
accountable to the performance standards for this measure.


Measure: TBD. The results of this measure are reported annually.


Report Period: For the SFY 2008 contract period, the measure is under review and
the report period has not been determined.


Minimum Performance Standard: TBD.


Penalty for noncompliance:  If an MCP is determined noncompliant with the
Minimum Performance Standard, then the MCP must develop a corrective action plan
and provider agreement renewals may be affected.


4. ADMINISTRATIVE CAPACITY


The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance.  Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain.  Performance in this category will be determined by the Compliance
Assessment System,  and the emergency department diversion program.  For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for ABD Medicaid Managed Care Program Administrative
Capacity Performance Measures, which are incorporated in this Appendix.


4.a. Compliance Assessment System


Measure:  The number of points accumulated during a rolling 12-month period
through the Compliance Assessment System.


Report Period: For the SFY 2008 and SFY 2009 contract periods, performance will
be evaluated using a rolling 12-month report period.


--------------------------------------------------------------------------------

   



Performance Standard:  A maximum of 15 points


Penalty for Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.


4.b. Emergency Department Diversion


Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency


department (ED) services.  MCPs are required to identify high utilizers of ED
services and implement action plans designed to minimize inappropriate ED
utilization.


Measure: The percentage of members who had TBD ED visits during the twelve month
reporting period.


Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership.  ODJFS will use the first calendar
year of ABD managed care membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine a minimum statewide performance standard
and a target.  The number of members with an ED visit used to calculate the
measure for the baseline year will be adjusted based on the number of months of
ABD managed care membership in the baseline year.   An MCP’s second calendar
year of ABD managed care program membership (i.e., CY2008) will be the initial
report period
of evaluation, and penalties will be applied for noncompliance.


Report Period:  For the SFY 2008 contract period, a baseline level of
performance will be established using the CY2007 report period (and may be
adjusted based on the number of months of ABD managed care membership).  For the
SFY 2009 contract period, results will be calculated for the reporting period of
CY2008 and compared to the CY2007 baseline results to determine if the minimum
performance standard is met.


Target: TBD


Minimum Performance Standard: TBD


Penalty for Noncompliance: If the standard is not met and the results are above
TBD%, then the MCP must develop a corrective action plan, for which ODJFS may
direct the MCP to develop the components of their EDD program as specified by
ODJFS.  If the standard is not met and the results are at or below TBD%, then
the MCP must develop a Quality Improvement Directive.


5. Notes


Given that unforeseen circumstances (e.g., revision or update of applicable
national standards, methods or benchmarks, or issues related to program
implementation) may impact performance


--------------------------------------------------------------------------------

  



assessment as specified in Sections 1 through 4,  ODJFS reserves the right to
apply the most appropriate penalty to the area of deficiency identified with any
individual measure, notwithstanding the penalties specified in this Appendix.


5.a. Monetary Sanctions


Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period of compliance is determined in this
appendix and will not exceed $250,000.




Refundable monetary sanctions will be based on the capitation payment for the
month of  the cited deficiency and will be due within 30 days of notification by
ODJFS to the MCP of the amount.  Any monies collected through the imposition of
such a sanction would be returned to the MCP (minus any applicable collection
fees owed to the Attorney General’s Office, if the MCP has been delinquent in
submitting payment) after they have demonstrated improved performance in
accordance with this appendix.  If an MCP does not comply within two years of
the date of notification of noncompliance, then the monies will not be
refunded.  


5.b.Combined Remedies


If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance.  The total fines assessed in any one month will not
exceed 15% of the MCP’s monthly capitation payment.


5.c.Enrollment Freezes


MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.


5.d. Reconsideration


Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


5.e. Contract Termination, Nonrenewals or Denials


Upon termination, nonrenewal or denial of an MCP contact, all monetary sanctions
collected under this appendix will be retained by ODJFS. The at-risk amount paid
to the MCP under the current provider agreement will be returned to ODJFS  in
accordance with Appendix P, Terminations, of  the provider agreement.




--------------------------------------------------------------------------------

  



APPENDIX N


COMPLIANCE ASSESSMENT SYSTEM 
ABD ELIGIBLE POPULATION




I. General Provisions of the Compliance Assessment System


A. The Compliance Assessment System (CAS) is designed to improve the quality of
each managed care plan’s (MCP’s) performance through actions taken by the Ohio
Department of Job and Family Services (ODJFS) to address identified failures to
meet program requirements.  This appendix applies to the MCP specified in the
baseline of this MCP Provider Agreement (hereinafter referred to as the
Agreement).


B. The CASassesses progressive remedies with specified values (e.g., points,
fines, etc.) assigned for certain documented failures to satisfy the
deliverables required by Ohio Administrative Code (OAC) rule or the
Agreement.  Remedies are progressive based upon the severity of the violation,
or a repeated pattern of violations.  The CAS allows the accumulated point total
to reflect patterns of less serious violations as well as less frequent, more
serious violations.


C. The CAS focuses on clearly identifiable deliverables and sanctions/remedial
actions are only assessed in documented and verified instances of
noncompliance.  The CAS does not include categories which require subjective
assessments or which are not within the MCPs control.


D. The CAS does not replace ODJFS’ ability to require corrective action plans
(CAPs) and  program improvements, or to impose any of the sanctions specified in
OAC rule 5101:3-26-10, including the proposed termination, amendment, or
nonrenewal of the MCP’s Provider Agreement.


E. As stipulated in OAC rule 5101:3-26-10(F), regardless of whether ODJFS
imposes a sanction, MCPs are required to initiate corrective action for any MCP
program violations or deficiencies as soon as they are identified by the MCP or
ODJFS.


F. In addition to the remedies imposed in Appendix N, remedies related to areas
of financial performance, data quality, and performance management may also be
imposed pursuant to Appendices J, L, and M respectively, of the Agreement.


G. If ODJFS determines that an MCP has violated any of the requirements of
sections 1903(m) or 1932 of the Social Security Act which are not specifically
identified within the CAS, ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A), notify the MCP’s members that they may terminate from the MCP
without cause and/or


--------------------------------------------------------------------------------



suspend any further new member selections.


H. For purposes of the CAS, the date that ODJFS first becomes aware of an MCP’s
program violation is considered the date on which the violation
occurred.  Therefore, program violations that technically reflect noncompliance
from the previous compliance term will be subject to remedial action under CAS
at the time that ODJFS first becomes aware of this noncompliance.


I. In cases where an MCP contracted healthcare provider is found to have
violated a program requirement (e.g., failing to provide adequate contract
termination notice, marketing to potential members, inappropriate member
billing, etc.), ODJFS will not assess points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities; and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again to the satisfaction of ODJFS.  Repeated incidents will be reviewed
to determine if the MCP has a systemic problem in this area, and if so,
sanctions/remedial actions may be assessed, as determined by ODJFS.


J. All notices of noncompliance will be issued in writing via email and
facsimile to the identified MCP contact.


II. Types of Sanctions/Remedial Actions


ODJFS may impose the following types of sanctions/remedial actions, including,
but not limited to, the items listed below.  The following are examples of
program violations and their related penalties.  This list is not all
inclusive.  As with any instance of noncompliance, ODJFS retains the right to
use their sole discretion to determine the most appropriate penalty based on the
severity of the offense, pattern of repeated noncompliance, and number of
consumers affected.  Additionally, if an MCP has received any previous written
correspondence regarding their duties and obligations under OAC rule or the
Agreement, such notice may be taken into consideration when determining
penalties and/or remedial actions.


A. Corrective Action Plans (CAPs)– A CAP is a structured activity/process
implemented by the MCP to improve identified operational deficiencies.


MCPs may be required to develop CAPs for any instance of noncompliance, and CAPs
are not limited to actions taken in this Appendix.  All CAPs requiring ongoing
activity on the part of an MCP to ensure their compliance with a program
requirement remain in effect for twenty-four months.


In situations where ODJFS has already determined the specific action which must
be implemented by the MCP or if the MCP has failed to submit a CAP, ODJFS may
require the MCP to comply with an ODJFS-developed or “directed” CAP.


--------------------------------------------------------------------------------

    



In situations where a penalty is assessed for a violation an MCP has previously
been assessed a CAP (or any penalty or any other related written
correspondence), the MCP may be assessed escalating penalties.


B. Points - Points will accumulate over a rolling 12-month schedule.  Each
month, points that are more than 12-months old will expire.  Points will be
tracked and monitored separately for each Agreement the MCP concomitantly holds
with the BMHC, beginning with the commencement of this Agreement (i.e., the MCP
will have zero points at the onset of this Agreement).


No points will be assigned for any violation where an MCP is able to document
that the precipitating circumstances were completely beyond their control and
could not have been foreseen (e.g., a construction crew severs a phone line, a
lightning strike blows a computer system, etc.).


B.1. 5 Points -- Failures to meet program requirements, including but not
limited to, actions which  could impair the member’s ability to obtain correct
information regarding services or which could impair a consumer’s or member’s
rights, as determined by ODJFS, will result in the assessment of 5
points.  Examples include, but are not limited to, the following:


 
•
Violations which result in a member’s MCP selection or termination based on
inaccurate provider panel information from the MCP.

 
•
Failure to provide member materials to new members in a timely manner.

 
•
Failure to comply with appeal, grievance, or state hearing requirements,
including the failure to notify a member of their right to a state hearing when
the MCP proposes to deny, reduce, suspend or terminate a Medicaid-covered
service.

 
•
Failure to staff 24-hour call-in system with appropriate trained medical
personnel.

 
•
Failure to meet the monthly call-center requirements for either the member
services or the 24-hour call-in system lines.

 
•
Provision of false, inaccurate or materially misleading information to health
care providers, the MCP’s members, or any eligible individuals.

 
•
Use of unapproved marketing or member materials.

 
•
Failure to appropriately notify ODJFS or members of provider panel terminations.

 
•
Failure to update website provider directories as required.



B.2. 10 Points -- Failures to meet program requirements, including but not
limited to, actions which could affect the ability of the MCP to deliver or the
consumer to access covered services, as determined by ODJFS.  Examples include,
but are not limited to, the following:


 
•
Discrimination among members on the basis of their health status or need for
health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).

 
•
Failure to assist a member in accessing needed services in a timely manner after
request from the member.

 
•
Failure to provide medically-necessary Medicaid covered services to members.

 
•
Failure to process prior authorization requests within the prescribed time
frames.

 
C. Fines– Refundable or nonrefundable fines may be assessed as a penalty
separate to or in combination with other sanctions/remedial actions.


C.1. Unless otherwise stated, all fines are nonrefundable.


C.2. Pursuant to procedures as established by ODJFS, refundable and
nonrefundable monetary sanctions/assurances must be remitted to ODJFS within
thirty (30) days of receipt of the invoice by the MCP.  In addition, per Ohio
Revised Code Section 131.02, payments not received within forty-five (45) days
will be certified to the Attorney General’s (AG’s) office. MCP payments
certified to the AG’s office will be assessed the appropriate collection fee by
the AG’s office.


C.3. Monetary sanctions/assurances imposed by ODJFS will be based on the most
recent premium payments.


C.4. Any monies collected through the imposition of a refundable fine will be
returned to the MCP (minus any applicable collection fees owed to the Attorney
General’s Office if the MCP has been delinquent in submitting payment) after
they have demonstrated full compliance, as determined by ODJFS, with the
particular program requirement.  If an MCP does not comply within one (1) year
of the date of notification of noncompliance involving issues of case management
and two (2) years of the date of notification of noncompliance in issues
involving encounter data, then the monies will not be refunded.


C.5. MCPs are required to submit a written request for refund to ODJFS at the
time they believe is appropriate before a refund of monies will be considered.


--------------------------------------------------------------------------------

   

D. Combined Remedies - Notwithstanding any other action ODJFS may take under
this Appendix, ODJFS may impose a combined remedy which will address all areas
of noncompliance if ODJFS determines, in its sole discretion, that (1) one
systemic problem is responsible for multiple areas of noncompliance and/or (2)
that there are a number of repeated instances of noncompliance with the same
program requirement.


E. Progressive Remedies - Progressive remedies will be based on the number of
points accumulated at the time of the most recent incident.  Unless specifically
otherwise indicated in this appendix, all fines are nonrefundable.  The
designated fine amount will be assessed when the number of accumulated points
falls within the ranges specified below:     
 
                                             

 0 -15 Points     Corrective Action Plan (CAP)  26-50 Points  CAP + $10,000 fine
 51-70 Points  CAP + $20,000 fine  71-100 Points  CAP + $30,000 fine  100+
Points    Proposed Contract Termination



                
F. New Member Selection Freezes - Notwithstanding any other penalty or point
assessment that ODJFS may impose on the MCP under this Appendix, ODJFS may
prohibit an MCP from receiving new membership through consumer initiated
selection or the assignment process if: (1) the MCP has accumulated a total of
51 or more points during a rolling 12-month period; (2) or the MCP fails to
fully implement a CAP within the designated time frame; or  (3) circumstances
exist which potentially jeopardize the MCP’s members’ access to care.  [Examples
of circumstances that ODJFS may consider as jeopardizing member access to care
include:


 
-
the MCP has been found by ODJFS to be noncompliant with the prompt payment or
the non-contracting provider payment requirements;



 
-
the MCP has been found by ODJFS to be noncompliant with the provider panel
requirements specified in Appendix H of the Agreement;



 
-
the MCP’s refusal to comply with a program requirement after ODJFS has directed
the MCP to comply with the specific program requirement; or



 
-
the MCP has received notice of proposed or implemented adverse action by the
Ohio Department of Insurance.]


--------------------------------------------------------------------------------

    



Payments provided for under the Agreement will be denied for new enrollees, when
and for so long as, payments for those enrollees are denied by CMS in accordance
with the requirements in 42 CFR 438.730.


G. Reduction of Assignments – ODJFS has sole discretion over how member
auto-assignments are made.  ODJFS may reduce the number of assignments an MCP
receives to assure program stability within a region or if ODJFS determines that
the MCP lacks sufficient capacity to meet the needs of the increased volume in
membership.  Examples of circumstances which ODJFS may determine demonstrate a
lack of sufficient capacity include, but are not limited to an MCP’s failure to:
maintain an adequate provider network; repeatedly provide new member materials
by the member’s effective date; meet the minimum call center requirements; meet
the minimum performance standards for identifying and assessing children with
special health care needs and members needing case management services; and/or
provide complete and accurate appeal/grievance, member’s PCP and CAMS data
files.


H. Termination, Amendment, or Nonrenewal of MCP Provider Agreement - ODJFS can
at any time move to terminate, amend or deny renewal of a provider
agreement.  Upon such termination, nonrenewal, or denial of an MCP provider
agreement, all previously collected monetary sanctions will be retained by
ODJFS.


I. Specific Pre-Determined Penalties


I.1. Adequate network-minimum provider panel requirements- Compliance with
provider panel requirements will be assessed quarterly.  Any deficiencies in the
MCP’s provider network as specified in Appendix H of the Agreement or by ODJFS,
will result in the assessment of a $1,000 nonrefundable fine for each category
(practitioners, PCP capacity, hospitals), for each county, and for each
population (e.g., ABD, CFC).  For example if the MCP did not meet the following
minimum panel requirements, the MCP would be assessed (1) a $3,000 nonrefundable
fine for the failure to meet CFC panel requirements; and, (2) a $1,000
nonrefundable fine for the failure to meet ABD panel requirements).
 
·
practitioner requirements in Franklin county for the CFC population

 
·
practitioner requirements in Franklin county for the ABD population

 
·
hospital requirements in Franklin county for the CFC population

 
·
PCP capacity requirements in Fairfield county for the CFC population



In addition to the pre-determined penalties, ODJFS may assess additional
penalties pursuant to this Appendix (e.g. CAPs, points, fines) if member
specific access issues are identified resulting from provider panel
noncompliance.


I.2. Geographic Information System - Compliance with the Geographic Information
System (GIS) requirements will be assessed semi-annually.  Any


--------------------------------------------------------------------------------

   

failure to meet GIS requirements as specified in Appendix H of the Agreement
will result a $1,000 nonrefundable fine for each county and for each population
(e.g., ABD, CFC, etc.).  For example if the MCP did not meet GIS requirements in
the following counties, the MCP would be assessed (1) a nonrefundable $2,000
fine for the failure to meet GIS requirements for the CFC population and (2) a
$1,000 nonrefundable fine for the failure to meet GIS requirements for the ABD
population.
 
·
GIS requirements in Franklin county for the CFC population

 
·
GIS requirements in Fairfield county for the CFC population

 
·
GIS requirements in Franklin county for the ABD population



I.3. Late Submissions - All required submissions/data and documentation requests
must be received by their specified deadline and must represent the MCP in an
honest and forthright manner.  Failure to provide ODJFS with a required
submission or any data/documentation requested by ODJFS will result in the
assessment of a nonrefundable fine of $100 per day, unless the MCP requests and
is granted an extension by ODJFS.  Assessments for late submissions will be done
monthly.  Examples of such program violations include, but are not limited to:


 
·
Late required submissions

 
o
Annual delegation assessments

 
o
Call center report

 
o
Franchise fee documentation

 
o
Reinsurance information  (e.g., prior approval of changes)

 
o
State hearing notifications

 
·
Late required data submissions

 
o
Appeals and grievances, case management, or PCP data

 
·
Late required information requests

 
o
Automatic call distribution reports

 
o
Information/resolution regarding consumer or provider complaint

 
o
Just cause or other coordination care request from ODJFS

 
o
PVS survey forms

 
o
Failure to provide ODJFS with a required submission after ODJFS has notified the
MCP that the prescribed deadline for that submission has passed



If an MCP determines that they will be unable to meet a program deadline or
data/documentation submission deadline, the MCP must submit a written request to
its Contract Administrator for an extension of the deadline, as soon as
possible, but no later than 3 PM EST on the date of the deadline in question.
Extension requests should only be submitted in situations where unforeseeable
circumstances have occurred which make it impossible for the MCP to meet an


--------------------------------------------------------------------------------

      

ODJFS-stipulated deadline and all such requests will be evaluated upon this
standard.  Only written approval as may be granted by ODJFS of a deadline
extension will preclude the assessment of compliance action for untimely
submissions.




I.4. Noncompliance with Claims Adjudication Requirements - If ODJFS finds that
an MCP is unable to (1) electronically accept and adjudicate claims to final
status and/or (2) notify providers of the status of their submitted claims, as
stipulated in Appendix C of the Agreement, ODJFS will assess the MCP with a
monetary sanction of $20,000 per day for the period of noncompliance.


If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C of the
Agreement for (1) failing to notify non-contracting providers of procedures for
claims submissions when requested and/or (2) failing to notify contracting and
non-contracting providers of the status of their submitted claims, the MCP will
be assessed 5 points per incident of noncompliance.


I.5. Noncompliance with Prompt Payment: - Noncompliance with the prompt pay
requirements as specified in Appendix J of the Agreement will result in
progressive penalties.  The first violation during a rolling 12-month period
will result in the submission of quarterly prompt pay and monthly status reports
to ODJFS until the next quarterly report is due.  The second violation during a
rolling 12-month period will result in the submission of monthly status reports
and a refundable fine equal to 5% of the MCP’s monthly premium payment or
$300,000, whichever is less.  The refundable fine will be applied in lieu of a
nonrefundable fine and the money will be refunded by ODJFS only after the MCP
complies with the required standards for two (2) consecutive
quarters.  Subsequent violations will result in an enrollment freeze.


If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to an enrollment freeze of not less than three (3) months duration.


I.6. Noncompliance with Franchise Fee Assessment Requirements - In accordance
with ORC Section 5111.176, and in addition to the imposition of any other
penalty, occurrence or points under this Appendix, an MCP that does not pay the
franchise permit fee in full by the due date is subject to any or all of the
following:


 
·
A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;


--------------------------------------------------------------------------------

   
 
 
·
Withholdings from future ODJFS capitation payments.  If an MCP fails to pay the
full amount of its franchise fee when due, or the full amount of the imposed
penalty, ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full;



 
·
Proposed termination or non-renewal of the MCP’s Medicaid provider agreement may
occur if the MCP:

 
a.
Fails to pay its franchise permit fee or fails to pay the fee promptly;

 
b.
Fails to pay a penalty imposed under this Appendix or fails to pay the penalty
promptly;

 
c.
Fails to cooperate with an audit conducted in accordance with ORC Section
5111.176.



I.7. Noncompliance with Clinical Laboratory Improvement Amendments -
Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $1,000 fine for each violation.


I.8. Noncompliance with Abortion and Sterilization Payment - Noncompliance with
abortion and sterilization requirements as specified by ODJFS will result in the
assessment of a nonrefundable $2,000 fine for each documented
violation.  Additionally, MCPs must take all appropriate action to correct each
ODJFS-documented violation.


I.9. Refusal to Comply with Program Requirements - If ODJFS has instructed an
MCP that they must comply with a specific program requirement and the MCP
refuses, such refusal constitutes documentation that the MCP is no longer
operating in the best interests of the MCP’s members or the state of Ohio and
ODJFS will move to terminate or nonrenew the MCP’s provider agreement.


III. Request for Reconsiderations


MCPs may request a reconsideration of remedial action taken under the CAS for
penalties that include points, fines, reductions in assignments and/or selection
freezes.  Requests for reconsideration must be submitted on the ODJFS required
form as follows:


A. MCPs notified of ODJFS’ imposition of remedial  action taken under the CAS
will have ten (10) working days from the date of receipt of the facsimile to
request reconsideration, although ODJFS will impose enrollment freezes based on
an access to care concern concurrent with initiating notification to the
MCP.  Any information that the MCP would like reviewed as part of the
reconsideration request must be submitted at the time of submission of the
reconsideration request, unless ODJFS extends the time frame in writing.


B. All requests for reconsideration must be submitted by either facsimile
transmission or overnight mail to the Chief, Bureau of Managed Health Care, and
received by ODJFS by the tenth business day after receipt of the faxed
notification of the imposition of the remedial action by ODJFS.


C. The MCP will be responsible for verifying timely receipt of all
reconsideration requests.  All requests for reconsideration must explain in
detail why the specified remedial action should not be imposed.  The MCP’s
justification for reconsideration will be limited to a review of the written
material submitted by the MCP.  The Bureau Chief will review all correspondence
and materials related to the violation in question in making the final
reconsideration decision.


D. Final decisions or requests for additional information will be made by ODJFS
within ten (10) business days of receipt of the request for reconsideration.


E. If additional information is requested by ODJFS, a final reconsideration
decision will be made within three (3) business days of the due date for the
submission.  Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.


F. If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced, in the sole discretion of ODJFS.  The MCP may still be
required to submit a CAP if ODJFS, in its sole discretion, believes that a CAP
is still warranted under the circumstances.



--------------------------------------------------------------------------------




APPENDIX O


PAY-FOR-PERFORMANCE (P4P)
ABD ELIGIBLE POPULATION


This Appendix establishes a Pay-for-performance (P4P) incentive system for
managed care plans (MCPs) to improve performance in specific areas important to
the Medicaid MCP members.  P4P includes the at-risk amount included with the
monthly premium payments (see Appendix F, Rate Chart), and possible additional
monetary rewards up to $250,000.


To qualify for consideration of any P4P, MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluation on selected
measures, and achieve P4P standards established for selected Clinical
Performance Measures, as set forth herein below.  For qualifying MCPs, higher
performance standards for three measures must be reached to be awarded a portion
of the at-risk amount and any additional P4P (see Sections 1).  An excellent and
superior standard is set in this Appendix for each of the three
measures.  Qualifying MCPs will be awarded a portion of the at-risk amount for
each excellent standard met.  If an MCP meets all three excellent and superior
standards, they may be awarded additional P4P (see Section 2).


ODJFS will use the first calendar year of an MCP’s ABD managed care program
membership as the baseline year (i.e., CY2007).  The baseline year will be used
to determine performance standards and targets; baseline data may come from a
combination of FFS claims data and MCP encounter data.  As many of the
performance measures used in the determination of P4P require two calendar years
of baseline data, the additional calendar year (i.e., the calendar year prior to
the first calendar year of ABD managed care program membership, [i.e., CY2006])
data will come from FFS claims.


An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007).  CY2008 will be the initial report period upon which
compliance with the performance standards will be determined.  SFY 2009 will
become the first year, an MCP’s performance level for P4P can be determined.


1. SFY 2009 P4P


1.a. Qualifying Performance Levels


To qualify for consideration of the SFY 2009 P4P, an MCP’s performance level
must:


1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and


2)  Meet the  P4P standards established for the Clinical Performance Measures
below.


--------------------------------------------------------------------------------





 
·
A detailed description of the methodologies for each measure can be found on the
BMHC page of the ODJFS website.



Measures for which the minimum performance standard for SFY 2009 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
incentives are as follows:


1.  PCP Turnover (Appendix M, Section 2.a.)


Report Period: CY 2008


2.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2008                                                      


3. Consumer Satisfaction measure to be determined (Appendix M, Section 3.) 


Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2009 contract period.


For each clinical performance measure listed below, the MCP must meet the
P4P standard to be considered for SFY 2009 P4P.  The MCP meets the P4P standard
if one of two criteria is met.  The P4P standard is a performance level of
either:


1) The minimum performance standard established in Appendix M, Performance
Evaluation, for five of eight clinical performance measures listed below; or


2) The Medicaid benchmarks for five of eight clinical performance measures
listed below.  The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.
 

 
Clinical Performance Measure
Medicaid
Benchmark
CHF: Inpatient Hospital Discharge Rate
TBD
1.CAD: Beta-Blocker Treatment after Heart Attack (AMI -related admission)
TBD
2.CAD: Cholesterol Management for Patients with Cardiovascular Conditions/LDL-C
screening performed
TBD
3.Hypertension: Inpatient Hospital Discharge Rate
TBD
4.Diabetes: Comprehensive Diabetes Care (CDC)/Eye exam
TBD
5.COPD: Inpatient Hospital Discharge Rate
TBD
6.Asthma: Use of Appropriate Medications for People with Asthma
TBD
7.Mental Health: Follow-up After Hospitalization for Mental Illness
TBD





--------------------------------------------------------------------------------





1.b. Excellent and Superior Performance Levels


For qualifying MCPs as determined by Section 1.a.. herein, performance will be
evaluated on the measures below to determine the status of the at-risk amount or
any additional P4P that may be awarded.  Excellent and Superior standards are
set for the three measures described below.  The standards are subject to change
based on the revision or update of applicable national standards, methods or
benchmarks.


A brief description of these measures is provided in Appendix M, Performance
Evaluation.  A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Members (Appendix M, Section 1.b.i)


Report Period: April – June 2009


Excellent Standard:  TBD


Superior Standard:  TBD


2. Comprehensive Diabetes Care (CDC)/Eye exam  (Appendix M, Section 1.c.xiv.)


Report Period: CY 2008


Excellent Standard: TBD


Superior Standard: TBD


3. Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2008


Excellent Standard: TBD


Superior Standard: TBD


1.c. Determining SFY 2009 P4P


MCPs reaching the minimum performance standards described in Section 1.a.
herein, will be considered for P4P including retention of the at-risk amount and
any additional P4P.  For each Excellent standard established in Section 1.b.
herein,  that an MCP meets, one-third of the at-risk amount may be
retained.  For MCPs meeting all of the Excellent and Superior standards
established in Section 1.b. herein, additional P4P may be awarded.  For MCPs
receiving additional P4P, the amount in the P4P fund (see section 2.) will be
divided equally, up to the maximum additional amount, among all MCPs’ABD and/or
CFC programs


--------------------------------------------------------------------------------





receiving additional P4P.  The maximum additional amount to be awarded per plan,
per program, per contract year is $250,000.  An MCP may receive up to $500,000
should both of the MCP’s ABD and CFC programs achieve the Superior Performance
Levels.


2. NOTES


2.a. Initiation of the P4P System


For MCPs in their first twenty-four (24) months of Ohio Medicaid ABD Managed
Care Program participation, the status of the at-risk amount will not be
determined because compliance with many of the standards in the ABD program
cannot be determined in an MCP’s first two contract years (see Appendix F., Rate
Chart). In addition, MCPs in their first two (2) contract years in the ABD
program are not eligible for the additional P4P amount awarded for superior
performance.


Starting with the twenty-fifth (25th) month of participation in the ABD program,
the MCP’s at-risk amount will be included in the  P4P system.  The determination
of the status of this at-risk amount will occur after two (2) calendar years of
ABD membership. Because of this requirement, the number of months of at-risk
dollars to be included in an MCP’s first at-risk status determination may vary
depending on when an MCP starts with the ABD program relative to the calendar
year.


2.b. Determination of at-risk amounts and additional P4P payments


For MCPs that have participated in the Ohio Medicaid ABD Managed Care Program
long enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP’s at-risk
amount will occur within six (6) months of the end of the contract
period.  Determination of additional P4P payments will be made at the same time
the status of an MCP’s at-risk amount is determined.


2.c. Statewide P4P system


All MCPs will be included in a statewide P4P system for the ABD program.  The
at-risk amount will be determined using a statewide result for all regions in
which an MCP serves ABD membership.


2.d. Contract Termination, Nonrenewals, or Denials


Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to
ODJFS  in accordance with Appendix P., Terminations/Nonrenewals/Amendments, of
the provider agreement.



--------------------------------------------------------------------------------





Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS’ approval of a provider
agreement assignment.


2.e. Report Periods


The report period used in determining the MCP’s performance levels varies for
each measure depending on the frequency of the report and the data
source.  Unless otherwise noted, the most recent report or study finalized prior
to the end of the contract period will be used in determining the MCP’s overall
performance level for that contract period.
 



--------------------------------------------------------------------------------

      


APPENDIX P


MCP TERMINATIONS/NONRENEWALS/AMENDMENTS
ABD ELIGIBLE POPULATION


Upon termination either by the MCP or ODJFS, nonrenewal or denial of an MCP’s
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.


MCP-INITIATED TERMINATIONS/NONRENEWALS


If an MCP provides notice of the termination/nonrenewal of their provider
agreement to ODJFS, pursuant to Article VIII of the agreement, the MCP will be
required to submit a refundable monetary assurance.  This monetary assurance
will be held by ODJFS until such time that the MCP has submitted all outstanding
monies owed and reports, including, but not limited to, grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP=s provider agreement.  The monetary assurance must be in
an amount of either $50,000 or 5 % of the capitation amount paid by ODJFS in the
month the termination/nonrenewal notice is issued, whichever is greater.


The MCP must also return to ODJFS the at-risk amount paid to the MCP under the
current provider agreement.  The amount to be returned will be based on actual
MCP membership for preceding months and estimated MCP membership through the end
date of the contract.  MCP membership for each month between the month the
termination/nonrenewal is issued and the end date of the provider agreement will
be estimated as the MCP membership for the month the termination/nonrenewal is
issued. Any over payment will be determined by comparing actual to
estimated  MCP membership and will be returned to the MCP following the end date
of the provider agreement.


The MCP must remit the monetary assurance and the at-risk amount in the
specified amounts via separate electronic fund transfers (EFT) payable to
Treasurer of State, State of Ohio (ODJFS).  The MCP should contact their
Contract Administrator to verify the correct amounts required for the monetary
assurance and the at-risk amount and obtain an invoice number prior to
submitting the monetary assurance and the at-risk amount.  Information from the
invoices must be included with each EFT to ensure monies are deposited in the
appropriate ODJFS Fund account.  In addition, the MCP must send copies of the
EFT bank confirmations and copies of the invoices to their Contract
Administrator.


If the monetary assurance and the at-risk amount are not received as specified
above, ODJFS will withhold the MCP’s next month’s capitation payment until such
time that ODJFS receives documentation that the monetary assurance and the
at-risk amount are received by the Treasurer of State. If within one year of the
date of issuance of the invoice, an MCP does not submit all outstanding monies
owed and required submissions, including, but not limited to, grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP’s provider agreement, the monetary assurance will not be
refunded to the MCP.


ODJFS-INITIATED TERMINATIONS


If ODJFS initiates the proposed termination, nonrenewal or amendment of an MCP=s
provider
agreement  pursuant to OAC rule 5101:3-26-10 and the MCP appeals that proposed
action, the MCP’s provider agreement will be extended through the issuance of an
adjudication order in the MCP’s appeal under the R.C. Chapter 119.


During this time, the MCP will continue to accrue points and be assessed
penalties for each subsequent compliance assessment occurrence/violation under
Appendix N of the provider agreement.  If the MCP exceeds 69 points, each
subsequent point accrual will result in a $15,000 nonrefundable fine.


Pursuant to OAC rule 5101:3-26-10(H), if ODJFS has proposed the termination,
nonrenewal, denial or amendment of a provider agreement, ODJFS may notify the
MCP's members of this proposed action and inform the members of their right to
immediately terminate their membership with that MCP without cause.  If ODJFS
has proposed the termination, nonrenewal, denial or amendment of a provider
agreement and access to medically-necessary covered services is jeopardized,
ODJFS may propose to terminate the membership of all of the MCP's members.  The
appeal process for reconsideration of the proposed termination of members is as
follows:


·
All notifications of such a proposed  MCP membership termination will be made by
ODJFS via certified or overnight mail to the identified MCP Contact.



·
MCPs notified by ODJFS of such a proposed  MCP membership termination will have
three working days from the date of receipt to request reconsideration.



·
All reconsideration requests must be submitted by either facsimile transmission
or overnight mail to the Deputy Director, Office of Ohio Health Plans, and
received by 3PM Eastern Time (ET) on the third working day following receipt of
the ODJFS notification of termination. The address and fax number to be used in
making these requests will be specified in the ODJFS notification of termination
document.



·
The MCP will be responsible for verifying timely receipt of all reconsideration
requests.  All requests must explain in detail why the proposed  MCP membership
termination is not justified.  The MCP’s justification for reconsideration will
be limited to a review of the written material submitted by the MCP.



·
A final decision or request for additional information will be made by the
Deputy Director within three working days of receipt of the request for
reconsideration.   Should the Deputy Director require additional time in
rendering the final reconsideration decision, the MCP will be notified of such
in writing.



·
The proposed MCP membership termination will not occur while an appeal is under
review and pending the Deputy Director’s decision.  If the Deputy Director
denies the appeal, the MCP membership termination will proceed at the first
possible effective date.  The date may be retroactive if the ODJFS determines
that it would be in the best interest of the members.